June 2022
TABLE OF CONTENTS

ADMINISTRATIVE LAW JUDGE DECISIONS
06-03-22

IMI AGGREGATES, LLC

LAKE 2021-0122

Page 411

06-08-22

IMI AGGREGATES, LLC

PENN 2021-0084

Page 428

06-09-22

CONSOL PENNSYLVANIA COAL
COMPANY, LLC

PENN 2021-0084

Page 450

06-17-22

SEC. OF LABOR O/B/O ALVARO
SALDIVAR v. GRIMES ROCK INC.

WEST 2021-0265DM

Page 473

ADMINISTRATIVE LAW JUDGE ORDERS
06-16-22

SEC. OF LABOR O/B/O MOSES
ORTIZ v. MARIO SINACOLA &
SONS EXCAVATING, INC.

CENT 2021-0184DM

Page 489

06-17-22

GRIMES ROCK, INC.

WEST 2021-0178

Page 497

06-22-22

PERRY COUNTY RESOURCES

KENT 2022-0024

Page 501

i

Review Was Granted In The Following Case During The Month of June 2022
Secretary of Labor obo Juan Smitherman v. Warrior Met Coal, LLC, Docket No.
SE 2021-0153-D (Judge Moran, February 14, 2022)

Review Was Denied In The Following Cases During The Month of June 2022
Secretary of Labor v. Consol Pennsylvania Coal Company, LLC, Docket No.
PENN 2021-0019 (Judge Moran, April 29, 2022)
Secretary of Labor v. GMS Mine Repair, Docket No. WEVA 2021-0431
(Judge Lewis, May 13, 2022)

ii

ADMINISTRATIVE LAW JUDGE DECISIONS

44 FMSHRC Page 410

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVE., N.W., SUITE 520N
WASHINGTON, DC 20004-1710
TELEPHONE: 202-434-9900 / FAX: 202-434-9949

June 3, 2022
CIVIL PENALTY PROCEEDING

SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner,

Docket No. LAKE 2021-0122
A.C. No. 12-02430-533325

v.
Mine: Fall Creek Sand & Gravel

IMI AGGREGATES, LLC,
Respondent.

DECISION AND ORDER
Appearances:

Lydia J. Faklis, Esq., Office of the Solicitor, U.S. Department of Labor,
Chicago, Illinois, for the Petitioner,
Brad Wales, Safety Manager, IMI Aggregates, LLC, Greenfield, Indiana,
for the Respondent,
Donna V. Pryor, Esq., Husch Blackwell LLP, Denver, Colorado, for the
Respondent.1

Before:

Judge Sullivan
I.

INTRODUCTION

This case is before me upon a Petition for the Assessment of Civil Penalty filed by the
Secretary of Labor (“Secretary”), on behalf of the Mine Safety and Health Administration
(“MSHA”), against IMI Aggregates, LLC (“IMI” or “Respondent”), pursuant to section 105(d)
of the Federal Mine Safety and Health Act of 1977 (“Mine Act”), 30 U.S.C. § 815(d). The
Secretary seeks civil penalties totaling $298.00 for two alleged violations of mandatory safety
standards.
The parties presented testimony and documentary evidence during a virtual hearing via
Zoom for Government on February 23, 2022. MSHA Inspector Jeffrey Cook testified on behalf

1

Mr. Wales conducted direct and cross-examination of witnesses on the Respondent’s
behalf during the hearing in this case, while Ms. Pryor submitted Respondent’s post-hearing
brief.

44 FMSHRC Page 411

of the Secretary and IMI maintenance employee Evan Young testified on behalf of the
Respondent. Both parties subsequently filed post-hearing briefs on April 6, 2022.2
II.

GENERAL FACTUAL AND PROCEDURAL BACKGROUND

IMI owns and operates crushed stone, sand, and gravel mines throughout Indiana,
including the Fall Creek Sand & Gravel Mine (“Fall Creek”) in Fortville. On March 3, 2021,
MSHA Inspector Jeffrey Cook conducted an EO-1 regular inspection of Fall Creek. He had
previously inspected Fall Creek, though it had been several years since it was part of his assigned
rotation of mines. Tr. 20, 60-61.
Inspector Cook began his inspection at Fall Creek’s meeting shop area and continued to
the haul roads, conveyors, plant, mobile equipment, and review of the mine’s paperwork. During
his inspection, Inspector Cook issued two citations. Tr. 20-22. The first, Citation No. 9443972,
was issued because a stretch of roadway lacked a berm of at least mid-axle height of the largest
vehicle that traveled on it. This alleged violation of 30 C.F.R. § 56.9300(b) was designated as
significant and substantial (S&S). To abate the citation, IMI built a berm approximately 125 feet
long on the edge of the relevant roadway before the end of the day. Tr. 33-34; Sec’y Ex. 3, 5.
The other issued citation, No. 9443973, was for inadequate guarding of a tail pulley and
feed drive chain, in violation of 30 C.F.R. § 56.14107(a). Tr. 21-22, Sec’y Ex. 11, at 1. During
his follow-up inspection on March 15, 2021, Inspector Cook issued Order No. 9443990 for IMI’s
failure to abate the original citation, in violation of section 104(b) of the Mine Act, 30 U.S.C.
§ 814(b). On March 29, MSHA Inspector Barry Hayes terminated both the citation and order
after concluding that IMI had abated the violation by placing appropriate guards on the tail
pulley and feed drive chain. Tr. 59.
IMI contested the two penalties that MSHA assessed in connection with the violations,
$159.00 and $139.00 respectively, and this case was docketed before the Commission. At issue
are the two alleged violations and the associated findings, including whether the first violation
was S&S, and if one or more of the violations is upheld, the penalty or penalties to be assessed.
III.

FINDINGS OF FACT AND CONCLUSIONS OF LAW

A. Citation No. 9443972 for Alleged Violation of Section 56.9300
1. Fact of Violation
At Fall Creek, mobile equipment travels between the mine shop and either the plant or
hopper on a particular roadway. At hearing, Inspector Cook testified that on the day of
inspection, he saw pickup trucks, service trucks, and a Caterpillar 980G wheel loader travel on
the roadway. The Caterpillar 980G wheel loader, the largest vehicle to utilize the roadway, was
described as a “rubber-tired piece of equipment . . . used to move sand and dirt and rock . . . to
2

In this decision, the joint stipulations, transcript, Secretary’s exhibits, and Respondent’s
exhibits are abbreviated as “Jt. Stip.,” “Tr.,” “Sec’y Ex. #,” and “Resp’t Ex. #” respectively.

44 FMSHRC Page 412

load into the hopper to process.” Tr. 22, 24-25. Inspector Cook also noted that the Caterpillar
980G was not carrying a load and was, in his estimation, moving five to ten miles per hour. Tr.
61-62.
While on the roadway, Inspector Cook noticed a section that he suspected should have a
berm at its edge, given his view of the drop-off from the edge. Tr. 22; Sec’y Ex. 1 (providing a
photo of section’s edge taken by inspector). At hearing, Inspector Cook defined a “berm” as “an
earthen structure that helps redirect equipment away from an overturn hazard.” Tr. 23. He
subsequently issued Citation No. 9443972, alleging that IMI violated section 56.9300(b), in that:
The Main Shop elevated roadway was not bermed to mid-axle height of the mobile
equipment (Caterpillar 980G) that travels the roadway. The area not adequately
bermed was approximately 125 feet long with a drop[-]off of approximately 32
inches. This condition exposes miners to lost workday type injuries. There were
several tire tracks along the edge of the unbermed roadway at the time of the
inspection. Mine and [m]ine management have continuous access to this condition
daily under continued mining operations.
Sec’y Ex. 5.
In designating the citation as S&S, Inspector Cook indicated that the Caterpillar 980G’s
travel along the edge of the unbermed roadway was reasonably likely to cause an injury that
could be reasonably expected to result in lost workdays or restricted duty of one miner, the
equipment’s operator. Sec’y Ex. 11, at 1. Moreover, Inspector Cook categorized the violation as
resulting from IMI’s moderate negligence. Id.
2. Analysis
Section 56.9300 provides in relevant part:
(a) Berms or guardrails shall be provided and maintained on the banks of roadways
where a drop-off exists of sufficient grade or depth to cause a vehicle to overturn
or endanger persons in equipment.
(b) Berms or guardrails shall be at least mid-axle height of the largest self-propelled
mobile equipment which usually travels the roadway.
30 C.F.R. § 56.9300. “Berm” is defined to “mean[] a pile or mound of material along an elevated
roadway capable of moderating or limiting the force of a vehicle in order to impede the vehicle’s
passage over the bank of the roadway.” 30 C.F.R. § 56.2.

44 FMSHRC Page 413

It is undisputed that the cited section of roadway did not have a berm, and, therefore, it
logically follows that a berm greater than or equal to the 34-inch mid-axle height of the
Caterpillar 980G was not present either.3 Tr. 82; Sec’y Ex. 1.
The Secretary contends that the drop-off from the roadway was of a sufficient depth or
grade under section 56.9300(a) for the requirements of section 56.9300(b) to apply. Sec’y Br. 1415. In contrast, IMI maintains that a berm was not required along the section of roadway in
question because, from its edge, there was not “a drop-off of sufficient grade or depth to cause”
any vehicle that traveled over it, including the Caterpillar 980G, “to overturn or endanger
persons in equipment.” In its post-hearing brief, IMI further argued that the Secretary’s evidence
submitted at hearing supporting the citation was insufficient to establish that a berm was required
under section 56.9300(a). Resp’t Br. 5.
In Lakeview Rock Prod., Inc., 33 FMSHRC 2885, 2989 (Dec. 2011), the Commission
held that an evidentiary hearing should decide any unresolved dispute over whether “a drop-off
exist[ed] of sufficient grade or depth to cause a vehicle to overturn or endanger persons in
equipment.” Id. Further, the Commission has long held that “[i]n an enforcement action before
the Commission, the Secretary bears the burden of proving any alleged violation.” Jim Walter
Res., Inc., 9 FMSHRC 903, 907 (May 1987); Wyoming Fuel Co., 14 FMSHRC 1282, 1294 (Aug.
1992). The Commission has defined the Secretary’s burden as a preponderance of the evidence,
“which simply requires the trier of fact ‘to believe that the existence of a fact is more probable
than its nonexistence.’” RAG Cumberland Res. Corp., 22 FMSHRC 1066, 1070 (Sept. 2000);
Garden Creek Pocahontas Co., 11 FMSHRC 2148, 2152 (Nov. 1989).
The evidence presented on the cited section of roadway’s depth and grade of the drop-off,
and the danger it posed to vehicles operating on the roadway, is as follows. At hearing, Inspector
Cook described the slope away from the edge as being “steep,” and the drop-off to be “fairly
abrupt” before it “smooth[ed] out into a ditch” three to four feet away. Tr. 30-31, 68-69; Sec’y
Ex. 1 (providing a picture of the edge, including the ditch). Inspector Cook explained that he
positioned himself over the edge of the road and, holding a tape measure vertically, “eyeballed”
the depth of the ditch to be 32 inches at that point along the road. He attributed his reluctance to
go farther down the side due to the brush, muddy conditions, and his consequential inability to
know what was in the ditch. Tr. 30-32, 62; Sec’y Ex. 1.1 & Resp’t Ex. 3.1 (including annotations
to show where the inspector stood along the edge). To measure the length of the roadway, that he
believed was subject to the drop-off, he “stepped off” 125 feet. Tr. 29-32, 62.
Inspector Cook also testified to evidence of tire tracks in the mud along the edge (clearly
shown in Sec’y Ex. 1), and how driving close to the edge of an inadequately bermed road could
cause a vehicle to fall off the road either in whole or in part. He explained that, once one or more
of its wheels goes over the edge of the cited road and onto a muddy slope of the observed depth
and grade, a truck the size and design of the Caterpillar 980G may overturn. Tr. 36-39, 62-63.
3

It is also undisputed that the largest vehicle that utilizes the cited section of roadway is
the Caterpillar 980G, and that it has a mid-axle height of 34 inches. Jt. Stip. 16; Tr. 28; Sec’y Ex.
2.1. This measurement provided the basis under section 56.9300(b) for the height of the berm
that IMI built to abate the citation. Tr. 90; Sec’y Ex. 3.

44 FMSHRC Page 414

Evan Young, a maintenance mechanic who has worked at Fall Creek for four years,
accompanied Inspector Cook during the inspection. Tr. 81, 86. In his testimony, Young
estimated that only 40 to 50 feet of the roadway at issue had a drop-off from its edge. Tr. 88-89.
While Young confirmed that the inspector had attempted to measure the drop-off, he did not
agree that it was 32 inches in depth. Tr. 82. Not having measured the drop-off himself, Young
stated “if I had to guess, it was roughly two feet.” He also described the area beyond the
roadway’s edge as “not straight up and down,” but rather “a slope.” Tr. 82-83. Additionally,
Young testified that while it was possible for a Caterpillar 980G to overtravel the edge of the
roadway, in his opinion, the vehicle would not “roll” over once on the slope. Tr. 79, 87.
I credit Inspector Cook over Young on the question of whether a Caterpillar 980G would
overturn in this instance if it overtraveled the bermless side of IMI’s roadway, for a few reasons.
First, the inspector is significantly more experienced in these matters than Young. At the time of
hearing, Inspector Cook had approximately seven years of experience as a MSHA metal and
nonmetal mine inspector in addition to having worked 11 years for a coal mine operator earlier in
his career. Along with initial MSHA authorized representative training, Inspector Cook has
partaken in annual trainings as well. He testified to conducting approximately 80 mine
inspections per year, including regular inspections, spot inspections, health inspections, hazard
inspections, among others. Tr. 18-20, 60. With his background, Inspector Cook made at least
some effort to measure the drop-off alongside the cited section of IMI’s roadway. In contrast,
Young disputed the measurement based strictly on his forced “guess” regarding the depth of the
drop-off. Tr. 30-32, 62, 82-83.
As far as the grade and slope of the drop-off, the two witnesses’ accounts did not
appreciably differ. While Young described the drop-off as not “straight up and down by any
means,” there is no record evidence that only such drop-offs could result in a vehicle overturning
off a roadway’s edge. MSHA updated its safety standards pertaining to loading, hauling,
dumping, machinery, and equipment in 1988, after an increase in machinery and equipmentrelated injuries. See Safety Standards for Loading, Hauling, and Dumping and Machinery and
Equipment at Metal and Nonmetal Mines, 53 Fed. Reg. 32496, 32500 (Aug. 25, 1988). Included
in the revised standards was an update to then-section 56/57.9022, now section 56/57.9300, titled
“Berms or guardrails.” By MSHA’s calculation, 90 fatalities had occurred across a 15-year
period in instances in which a berm could have minimized the seriousness of mine roadway
accidents. The rule adopted imposed berm or guardrail requirements when the drop-off is “of a
sufficient grade or depth” to result in a vehicle overturning or otherwise endangering persons in
the vehicle. 30 C.F.R. § 56.9300(a) (emphases added).
Young’s opinion that no vehicle, including the Caterpillar 980G, would roll over after
overtraveling the cited roadway section was based on his experience as both a mechanic and a
miner. Tr. 83. However, he did not reference any specific experience of a vehicle remaining
upright in such an overtraveling scenario. In contrast, Inspector Cook testified to witnessing the
aftermath of a vehicle overtraveling a road’s edge that lacked a berm. In that instance, he
recounted that a truck with an estimated 16-inch mid-axle height had overturned when it went off
a roadway with a nine-inch drop-off. Tr. 37-38.

44 FMSHRC Page 415

In arguing that the citation should be vacated, IMI cites Knife River Corp., N.W., 32
FMSHRC 912, 915-16 (July 2010) (ALJ), where a Commission Judge found that the Secretary
did not prove that the drop-off at issue was of sufficient depth or grade to lead to a vehicle
overturning. Resp’t Br. at 6. Significantly, that case did not involve a standard mine roadway
missing an adequate berm or guardrail, but rather an elevated scale on which vehicles would stop
to be weighed. The question was whether, on the far side of the 9-inch high “rubrail” built into
the scale at its edge, there was a drop-off of sufficient depth or grade to result in a vehicle
overturning in the event of overtravel.
In Knife River, the Judge vacated the citation because the Secretary failed to provide a
sufficient explanation of what would occur in such an event—finding the Secretary’s testifying
authority in the case to be “silent on information regarding how the height or grade of the scales
considering all relevant factors such as their width, size of the trucks and the like would trigger”
section 56.9300(a). Id. at 915. Given the lack of evidence of what would occur to a truck had the
rubrail not prevented it from going over the edge of the scale, the Judge refused to draw
inferences on her own from the photographs of the scales that the Secretary introduced. Id. at
915-16.
Here, I have reviewed the photograph Inspector Cook took of the roadway section at
issue. Sec’y Ex. 1. As the inspector admitted, the photograph is not nearly as clear and accurate
as one would wish. Tr. 66. Shadows and brush somewhat obscure the details of the depth and
grade of the drop-off. However, under the circumstances, the photograph provides sufficient
additional support for Inspector Cook’s conclusion that there was a distinct risk that once a
Caterpillar 980G’s wheel or wheels overtraveled the muddy edge of the roadway, the vehicle
would overturn. The grade and depth of the roadside drop-off shown in the photograph is
generally consistent with the inspector’s testimony on the subject. Tr. 38-39.
Accordingly, I do not find that Knife River, a case involving an elevated scale, rubrail,
and drop-off, anywhere near analogous to the muddy roadway and drop-off presented in this
case. The Secretary has carried his burden of proof with respect to the violation of section
56.9300 and the citation is affirmed.4
3. S&S and Gravity of the Violation
A violation is S&S if, “based upon the particular facts surrounding the violation, there
exists a reasonable likelihood that the hazard contributed to will result in an injury or illness of a
4

Throughout the proceeding, IMI mentioned the undisputed fact that the section of
relevant roadway did not have a berm during previous MSHA inspections, including prior ones
conducted by Inspector Cook, and yet no citation had ever been issued. Jt. Stip. 15; Tr. 82;
Resp’t Br. at 3. However, by this point it is axiomatic that the Secretary cannot be estopped from
enforcing a regulation against an operator simply because the operator had not been cited for
violating the regulation in the past. See, e.g., Cactus Canyon Quarries, Inc. v. Sec’y of Labor,
953 F.3d 790, 793 (D.C. Cir. 2020). This of course includes the authority to enforce section
56.9300. See Palmer Coking Coal Co., 22 FMSHRC 887, 890 (July 2000) (ALJ) (“[o]perator is
in no worse position than if MSHA had cited the condition five years ago. It simply would have
had to correct the condition and pay the civil penalty at that time.”).

44 FMSHRC Page 416

reasonably serious nature.” Mathies Coal Co., 6 FMSHRC 1, 3-4 (Jan. 1984) (citing Cement
Div., Nat’l Gypsum Co., 3 FMSHRC 822, 825 (Apr. 1981)). In Mathies, the four elements or
steps required for an S&S finding were expressed as follows:
(1) the underlying violation of a mandatory safety standard; (2) a discrete safety
hazard -- that is, a measure of danger to safety -- contributed to by the violation;
(3) a reasonable likelihood that the hazard contributed to will result in an injury;
and (4) a reasonable likelihood that the injury in question will be of a reasonably
serious nature.
Id. at 3-4 (footnote omitted).
More recently, the Commission restated Mathies Step 2 in terms of finding that “the
violation was reasonably likely to cause the occurrence of the discrete safety hazard against
which the standard is directed.” Newtown Energy, Inc., 38 FMSHRC 2033, 2037 (Aug. 2016).5
Notably, an S&S determination is based on the facts existing at the time of citation issuance and
assumes normal mining operations will continue. U.S. Steel Mining Co., 6 FMSHRC 1573, 1574
(Jan. 1984); Black Beauty Coal Co., 34 FMSHRC 1733, 1740 (Aug. 2012) (“[t]he [S&S]
evaluation is made in consideration of the length of time that the violative [berm] condition
existed prior to the citation and the time it would have existed if normal mining operations had
continued.”).
In its post-hearing brief, IMI did not take separate issue with the S&S designation.
However, because IMI’s evidence was relevant to some of the Mathies elements, I will analyze
whether the Secretary met his burden of proving that the section 56.9300 violation is S&S.
a. Mathies Step 1 & Step 2
Step 1 of the Commission’s S&S analysis is satisfied above, as noted in my conclusion
that the bermless section of IMI roadway constituted a violation. As for Step 2, the hazard posed
by IMI’s failure to provide the berm—as required by the standard—is that a vehicle will
overtravel the edge of the road, and become, in whole or part, subject to the 32-inch drop-off and
slope down into the immediately adjacent ditch. See Black Beauty, 34 FMSHRC at 1741 (noting
that MSHA berm standards anticipate danger of “loss of vehicle control near the edge of” an
elevated roadway). As Inspector Cook explained, a berm maintains safety by redirecting
equipment back into the roadway in the event of the equipment operator “hav[ing] a health issue,
[being] distracted, lots of things can happen.” Tr. 38.6
5

As shown herein it makes no difference which version of Step 2 is applied in this case.
See Consol Pa. Coal Co., 43 FMSHRC 145, 148-49 & n.6 (Apr. 2021).
6

In its Safety Standards for Loading, Hauling, and Dumping and Machinery and
Equipment at Metal and Nonmetal Mines, MSHA explains that, when a roadway berm is
required, it must be of at least the greatest mid-axle height of the equipment using the road to
“(1) ensure under-carriage contact with the restraint, (2) alert the equipment operator of the
hazardous situation, (3) moderate the force of the equipment, (4) provide corrective action, and
(5) assist the operator in regaining control of the equipment.” 53 Fed. Reg. at 32501.

44 FMSHRC Page 417

At hearing, IMI hardly disputed that, absent an adequate berm on the pertinent roadway
section, a vehicle, including the Caterpillar 980G, could go off the road. For example, Young
admitted that any vehicle using that section of roadway “can drive off there, they could have
drove off it . . . .” Furthermore, he specifically agreed with the “possibility” that a Caterpillar
980G could overtravel. Tr. 87.
In fact, the Secretary’s evidence raised the likelihood of vehicular overtravel beyond a
“possibility” to a “reasonable likelihood.” Here, IMI’s operations included numerous vehicles
using the road in question for two-way traffic each day, including the Caterpillar 980G, which
Young estimated travels on the roadway four times a day. Tr. 24, 87-88. Significantly, this twoway traffic pattern apparently necessitated vehicular travel up to the very edge of the unbermed
section of roadway, as evidenced by Inspector Cook’s photograph of tire tracks. Tr. 36; Sec’y
Ex. 1. Given this evidence, I conclude that over time, without a berm to prevent vehicular
overtravel, such was bound to occur. See LRock Indus., 39 FMSHRC 1429, 1434 (July 2017)
(ALJ) (finding that absent a berm, “overtravelling . . . was reasonably likely to occur, given that
there was frequent traffic in the area and tire tracks relatively close to the dropoff.”).
As for the consequences of a Caterpillar 980G falling off the roadway in such a fashion,
the berm standard, by its terms, goes much of the way towards establishing Step 2 of the Mathies
analysis. A berm is only required under section 56.9300(a) when overtravel could take a vehicle
into a “drop-off . . . of sufficient grade or depth to cause a vehicle to overturn or endanger
persons in equipment.” I have already credited Inspector Cook over maintenance mechanic
Young on the question of whether an IMI vehicle overtraveling the edge of the pertinent
roadway would result in a rollover, given the established slope and drop-off. Thus, Step 2 is
satisfied as well.
b. Mathies Step 3 & Step 4
At hearing, there was a dispute over what injuries would likely occur in the event of a
rollover as well as the nature of the injuries. I thus examine whether Steps 3 and 4 of the S&S
test have been established.
Inspector Cook testified that if a Caterpillar 980G were to overturn off a roadway, the
miner-operator could expect to suffer cuts, contusions, sprains, and strains which may result in
lost workdays. Moreover, Inspector Cook categorized those injuries as serious in nature. Tr. 39.
In contrast, Young disputed that overtravel would result in a rollover and further contested that a
rollover of “[Caterpillar 980G] loader or haul truck or that sort of stuff” would result in any
injury to the equipment operator. He based his opinion on the “safety belts and all the rollover
protection” in the vehicle, as well as the roadway’s height. Tr. 89.
Inspector Cook was not as expansive in his explanation as he could have been regarding
the consequences of a vehicular rollover in this instance. Cf. Acha Const., LLC, 38 FMSHRC
3025, 3032-33 (Dec. 2016) (ALJ) (detailing testimony on injuries reasonably likely to result
from lack of required berm). However, based on his much greater experience in these matters,
including his familiarity with the consequences of vehicular rollover, I credit him over Young

44 FMSHRC Page 418

and find that there was both a reasonable likelihood that equipment rollover would result in an
injury and that there was a reasonable likelihood that an injury suffered would be of a reasonably
serious nature. See Wolf Run Mining Co., 36 FMSHRC 1951, 1958-59 (Aug. 2014) (“not[ing]
that an inspector’s judgment is an important element in an S&S determination” as part of
Mathies Step 3 and under Step 4 crediting inspector’s testimony regarding the severity of injuries
that had resulted to miner in a similar situation); see also Consol Pa. Coal Co., 43 FMSHRC at
149.
Moreover, even though a Caterpillar 980G may be equipped with rollover protection and
seatbelts, redundant safety measures are not to be considered in determining whether a violation
is S&S. See Cumberland Coal Res. v. FMSHRC, 717 F.3d 1020, 1029 (D.C. Cir. 2013); Knox
Creek Coal Corp. v. Sec’y of Labor, 811 F.3d 148, 162 (4th Cir. 2016); Buck Creek, Inc. v.
FMSHRC, 52 F.3d 133, 135 (7th Cir. 1995); Brody Mining, LLC, 37 FMSHRC 1687, 1691 (Aug.
2015); see, e.g., Acha, 38 FMSHRC at 3032 (determining berm standard violation to be S&S
after refusing to consider equipment’s rollover protection and seatbelts because they were
redundant safety measures).
Accordingly, the Secretary has satisfied all four elements of the Mathies test. Therefore, I
conclude that Citation No. 9443972 was appropriately designated as S&S. For the same reasons,
I affirm Inspector Cook’s gravity designation as reasonably likely to result in lost
workdays/restricted duty for the equipment operator.
4. Negligence
The Commission “may evaluate negligence from the starting point of a traditional
negligence analysis.” Brody Mining, 37 FMSHRC at 1702. This analysis asks whether an
operator has met “the requisite standard of care—a standard of care that is high under the Mine
Act.” Id. Considerations include “what actions would have been taken under the same
circumstances by a reasonably prudent person familiar with the mining industry, the relevant
facts, and the protective purpose of the regulations.” Id.; see also A.H. Smith Stone Co.,
5 FMSHRC 13, 15 (Jan. 1983). The Commission has explained that an ALJ “is not limited to an
evaluation of allegedly ‘mitigating’ circumstances” and should consider the “totality of the
circumstances holistically.” Id.; see also 30 C.F.R. § 100.3(d) (stating that operators must be “on
the alert for conditions and practices in the mine that affect the safety or health of miners and to
take steps necessary to correct or prevent hazardous conditions or practices.”).
As previously mentioned, various types of equipment traveled the roadway multiple
times a day, every day at Fall Creek. Tr. 40, 88. The Caterpillar 980G, specifically, traveled the
roadway at least four times a day. Tr. 88. Moreover, the lack of a berm was obvious, as seen in
Inspector Cook’s photographs of the roadway. See Sec’y Ex. 1, 1.1. Inspector Cook also
documented in his notes that Brad Wales, IMI’s safety manager, stated that Young oversaw the
area and should have recognized the hazard associated with not having a berm. Sec’y Ex. 6
(“Safety mgr. stated Evan was in charge of the area and should have recognized the hazard.”);
see also Tr. 40 (“[Wales] said that [foreman] should have recognized the hazard.”). Given that
the roadway lacked a berm for at least 45 feet and IMI’s own acknowledgement that it should
have recognized the hazard, I affirm the level of negligence as moderate.

44 FMSHRC Page 419

B. Citation No. 9443973 for Alleged Violation of Section 56.14107(a)
1. Fact of Violation
Continuing his inspection, Cook observed a hopper discharge conveyor (hereinafter
“conveyor”), which he described is used to take “material from the hopper . . . to another part of
the mine, to the plant.” Tr. 42. Inspector Cook noted that the conveyor beneath the hopper was
surrounded by cattle gates, one on the left-hand side, one on the right-hand side, and one on the
front side. On one of the gates was a sign that said, “Danger Falling Material” and a padlock. Tr.
41, 52-53; Sec’y Ex. 7, 7.1; Jt. Stip. 18.
Below the conveyor was a feed drive chain and tail pulley. It is undisputed that neither
was individually guarded. Tr. 44, 91; Sec’y Ex. 7.1, 9.1, 10.1. At hearing, Young testified that
there are 20 to 30 other tail pulleys and like machinery components at Fall Creek, all of which
were individually guarded, and had been since he started working there. Tr. 92-94.
Due to the lack of individual guarding, Inspector Cook issued another 104(a) Citation,
No. 9443973, which alleged:
The tail pulley on the Hopper Discharge conveyor under the feed hopper was not
guarded to prevent contact. The drive chain for the feed conveyor under the hopper
was not guarded to prevent contact. There were cattle gates placed around the base
of the hopper structure indicating area guarding but did not prevent access to the
rotating machine parts. This condition exposes miners to permanently disabling
injury hazards.
Sec’y Ex. 11.
Inspector Cook designated the citation as a non-S&S violation of 30 C.F.R.
§ 56.14107(a) that was unlikely to cause an injury but could be reasonably expected to result in a
permanently disabling injury had one occurred, which would affect one miner, and was a result
of IMI’s moderate negligence. Sec’y Ex. 11.
2.

Analysis

Section 56.14017(a) provides that “[m]oving machine parts shall be guarded to protect
persons from contacting gears, sprockets, chains, drive, head, tail, and takeup pulleys, flywheels,
couplings, shafts, fan blades, and similar moving parts that can cause injury.” 30 C.F.R.
§ 56.14017(a). It is undisputed that both the feed drive chain and tail pulley constitute “moving
machine parts” under section 56.14107(a). See Moline Consumers Co., 15 FMSHRC 1954,
1959-60 (Sept. 1993) (ALJ) (“standard is obviously intended to protect individuals from moving
component parts rather than the machine itself.”).
In adopting section 56.14107(a), MSHA explained that it revised existing standards to
“clarif[y] that the objective is to prevent contact with [hazardous moving] machine parts[,]” and
that “[t]he guard must enclose the moving parts to the extent necessary to achieve this objective.”

44 FMSHRC Page 420

Safety Standards for Loading, Hauling, and Dumping and Machinery and Equipment at Metal
and Nonmetal Mines, 53 Fed. Reg. 32496, 32509 (Aug. 25, 1988). Consequently, a Court
interpreting the standard has held that “[b]oth the regulation and [this] explanation clearly
require guards around moving parts,” and “[w]hen the meaning of a regulatory provision is clear
on its face, the regulation must be enforced in accordance with its plain meaning.” Mainline
Rock & Ballast, Inc., v. Sec’y of Labor, 693 F.3d 1181, 1185 (10th Cir. 2012) (quoting Walker
Stone Co. v. Sec’y of Labor, 156 F.3d 1076, 1080 (10th Cir. 1998)).
To prove a violation of section 56.14107(a), the Secretary must show that an unguarded
moving machine part “can cause injury.” The Commission has interpreted a similar guarding
standard to require proof of “a reasonable possibility of contact and injury.” Thompson Bros.
Coal Co., 6 FMSHRC 2094, 2096 (Sept. 1984); see also Nelson Quarries, Inc., 36 FMSRHC
3143, 3146 (Dec. 2014) (ALJ) (interpreting section 56.14107(a) to require proof of reasonable
possibility of injury). Here, there is no dispute that contact with either the tail pulley or the drive
chain while in motion can cause injury.7
At issue is whether the feed drive chain and tail pulley were properly guarded to prevent
injury as required by section 56.14107(a). The Secretary contends that both the feed drive chain
and tail pulley were not properly guarded because, even with the cattle gates and padlock, the
moving machine parts were still accessible to miners who may need to enter the hazardous area
near the exposed moving machine parts. Sec’y Prehrg. Rep. 5; Sec’y Br. 24-27. IMI, on the other
hand, argues that it did not violate section 56.14107(a) because the tail pulley was sufficiently
guarded by location, miners were unable to access the area without permission, and would not do
so when the machinery was operating. Resp’t Prehrg. Rep. 4; Resp’t Br. 7-9.

7

After observing the unguarded components, Inspector Cook concluded that a
permanently disabling injury could have occurred if a miner encountered the machine parts while
in motion. The inspector specified that permanently disabling entanglements, which cause
amputations, cuts, and contusions, could occur because of the unguarded moving machine parts.
He reiterated how dangerous such hazards can be and referenced a fatality that occurred two
months prior because of an unguarded tail pulley. Tr. 44, 54-55; Sec’y Ex. 11. Young agreed
with this assessment of the type of injuries that may result if a miner were to contact the
unguarded moving machinery. Tr. 91.
Moreover, the application of safety standards does not require proof that the equipment at
issue was operating at the time of the inspection. Here, both witnesses testified as to whether, in
their opinion, the conveyor had been in use recently. Inspector Cook determined that the
conveyor was recently used when he inspected the machinery based on the condition of the
conveyor belt, describing it as clean and without rust on the rollers. Conversely, Young did not
say that the conveyor ran recently, but rather that IMI was not running the machine at the time of
inspection. Tr. 54, 94. I need not decide between these partially conflicting accounts. See MidContinent Coal & Coke Co., 3 FMSHRC 2502, 2504 (1981) (holding that a temporary
interruption in mining activities in preparation for further mining and production did not suspend
regulatory requirements); Crimson Stone v. FMSHRC, 198 F. Appx. 846, 850 (11th Cir. 2006)
(finding that the inspector did not have to catch the dry plant conveyor operating with its guard
torn off to justify a citation for the violation).

44 FMSHRC Page 421

In deciding whether to affirm or vacate the citation, I must first address whether IMI
miners could complete their duties while remaining outside the cattle gates, thus establishing the
cattle gates as adequate guarding, or whether there was any need for miners to get inside the
gates and closer to the conveyor and its otherwise unguarded feed drive chain and tail pulley.
Regarding a miner’s need to enter the enclosure to conduct maintenance, neither Inspector Cook
nor Young were clear in their testimony. In response to my question on how often a miner would
go inside the cattle gates, Young stated flatly “[n]ever.” However, he then qualified that answer
with his explanation that “[a]ll of our grease lines and everything . . . they’re routed and attached
to the cattle panel on the left-hand side. . . . [T]hat you can access by the cattle gate.” Tr. 94.
Inspector Cook initially testified that a miner would need to enter the cattle gates to be
close to the tail pulley and feed drive chain to grease and otherwise maintain them. Tr. 46-49;
Sec’y Ex. 8.1, 9.1. He later stated, however, that contact with the moving machine parts was
unlikely, “[b]cause of the extended grease lines and the cattle gates being there,” and that he had
seen no footprint evidence of miners having been there. Tr. 55. He nevertheless continued to
maintain that a miner could enter the enclosure to conduct maintenance on the moving machine
parts. Tr. 56.
However, I need not resolve the issue of whether maintaining the machinery would ever
necessitate entry into the enclosure, because Young conceded that miners would at a minimum
need to enter it for another maintenance responsibility—to clean up falling debris from the
conveyor. Tr. 95; Sec’y Ex. 7.1 (providing photo of cattle gates that includes “Danger Falling
Material” signage). Contact with unguarded moving machine parts while cleaning around the
machinery has been recognized as a danger that guarding standards are designed to protect
against. See, e.g., Dix River Stone Inc., 29 FMSHRC 186, 202 (Sept. 2016) (ALJ). Significantly,
Inspector Cook explicitly testified to his familiarity with a fatality that resulted from a miner
shoveling around an unguarded tail pulley as part of his maintenance duties. Tr. 65.
IMI maintains that, under applicable MSHA guidance, the cattle gates nevertheless
provided sufficient “area” guarding of conveyor components when miners were cleaning up
debris. Resp’t Br. at 7-8; Resp’t Ex. 5, at 28 (U.S. Dep’t of Labor, MSHA, MSHA’s Guide to
Equipment Guarding (Rev. 2004)). IMI relies on the gates, padlock, and testimony that miners
were trained to follow IMI’s policy of not entering the gates without (1) prior permission; and
(2) before doing so, locking and tagging out the power supply to the conveyor, located nearby, so
that the conveyor and its components could not run. Resp’t Br. at 8-9; Tr. 64, 85, 90, 95.
The Secretary contends that such facts and operator policies are insufficient to establish
compliance with section 56.14107(a). Drawing on his experience, Inspector Cook explained how
a miner might not take the time to shut down the plant, but rather could run into the area without
doing so to quickly perform an assigned task. Tr. 55-56. The inspector opined that, as of the date
of his inspection, a miner could have easily climbed over the cattle gates and been in position to
contact the unguarded tail pulley and drive chain. Specifically, Inspector Cook stated that a
miner could climb over the cattle gates on the left side and front side of the conveyor and could
also crawl under the cattle gate on the right side. Tr. 52-53; Sec’y Ex. 7, 7.1. While Young
disagreed that a miner would be able to fit under the right-side cattle gate, he agreed that a miner

44 FMSHRC Page 422

could climb over one of the gates, albeit in violation of IMI rules and the training it provides its
miners. Tr. 90-91.
I find the foregoing evidence sufficient to establish a violation of section 56.14107(a)
under reviewing court and Commission precedent. When analyzing the reasonable possibility of
injury from unguarded moving parts, the Commission has long considered “all relevant exposure
and injury variables, e.g., accessibility of the machine parts, work areas, ingress and egress, work
duties, and as noted, the vagaries of human conduct.” Thompson Bros., 6 FMSHRC at 2096-97
(emphasis added). While the scenario outlined by the inspector here may be one that would be
out of the ordinary, it is by no means so inconceivable as to take it out of the purview of the
standard. See id. at 2096 (holding the guarding standard to protect against “contact stemming
from inadvertent stumbling or falling, momentary inattention, or ordinary human carelessness.”);
see also Mainline, 693 F.3d at 1186 (ratifying Commission’s approach in Thompson and using it
to interpret section 56.14107(a)).
Acknowledging the Commission’s stated concern regarding all possible “vagaries of
human conduct” and that “momentary inattention or ordinary human carelessness” must be
protected against, Commission Judges, in deciding whether a guarding standard has been
violated, have refused to presume that miners will always follow operator rules and protocols,
including lock and tag out policies. See, e.g., Climax Molybdenum Co., 38 FMSHRC 2453, 2460
(Sept. 2016) (ALJ) (rejecting lock and tag out policy as relevant consideration because “‘[e]ven a
skilled employee may suffer a lapse of inattentiveness, either from fatigue or environmental
distractions,’ and enter the area without first shutting down” equipment) (quoting Great W. Elec.
Co., 5 FMSHRC 840, 842 (May 1983)); Dix River Stone Inc., 29 FMSHRC at 203 (rejecting
evidence on miners always following lock and tag out policy because “the history of mining is
replete with injuries and fatalities which occurred when previous practices that ‘always’ were
implemented, were not.”); Teichert Aggregates, 39 FMSHRC 1098, 1101 (May 2017) (ALJ)
(“pulley guarding needed to account for the unlikely event of a miner entering the area without
following [lock and tag] out policy.”).8
While not binding Commission precedent, I find the reasoning in these cases persuasive
and apply it to this case and its similar facts. Consequently, despite the evidence on miner
adherence to IMI’s policies, such as on locking and tagging out power supplies and keeping the
cattle gates locked, I conclude that there is a possibility that those policies would not prevent a
miner from entering the enclosure and contacting moving machine parts.
Similarly, the cattle gates were not a sufficient physical deterrent under the standard. See
Yaple Creek Sand & Gravel, 11 FMSHRC 1471 (Aug. 1989) (ALJ) (holding that a gate four to
five feet from an unguarded drive chain assembly on a hopper feeder conveyor belt did not
satisfy section 56.14107). Young conceded that, even when the gates were padlocked, a miner
could enter the enclosure by climbing over one of them, given its height. Tr. 90-91. Thus, his
8

See also Calco Inc., 15 FMSHRC 480, 484 (Mar. 1993) (ALJ) (refusing to consider
lock and tag out policy, even though it was “uncontrovert[ibly] . . . always follow[ed]” because
guarding standard does not recognize any such policy as an exception); Nelson Quarries, 36
FMSRHC at 3146 (taking lock and tag out policy into account only in finding section
56.14107(a) violation not to be S&S).

44 FMSHRC Page 423

testimony contradicts Respondent’s post-hearing brief that characterizes the area in question as
“inaccessible.” See Resp’t Br. at 9 (citing Melgaard Constr. Co., 26 FMSHRC 720, 726 (Aug.
2004) (ALJ)).
Commission Judges have held that applicable standards require moving machine parts to
be guarded in locations that are climbing-accessible. See, e.g., Brown Bros. Sand Co., 17
FMSHRC 578, 581 (Apr. 1985) (ALJ). Consequently, a barrier that can be easily defeated by
climbing over it is not recognized as sufficient guarding under MSHA standards. See Teichert,
39 FMSHRC at 1101 (finding a guarding violation where climbing over or through handrail
would expose miner to moving machine parts). According to the MSHA guidance document IMI
submitted at hearing and relied heavily upon in its brief, barriers must be “difficult to defeat” and
“prevent entry of a miner into an area containing moving machine parts” to be considered
adequate “area guarding.” Resp’t Ex. 5, at 28. I find that was not the case with the cattle gates
around the conveyor at the time IMI was cited for violating section 56.14107(a) and affirm the
citation.9
3. Gravity
Inspector Cook designated the citation as “unlikely” to cause an injury, given the
extended grease lines, positioning of cattle gates, and lack of footprints near the conveyor. Tr.
55. If an injury did occur, Inspector Cook found that it could result in “one” miner suffering a
“permanently disabling” injury. Sec’y Ex. 11; Tr. 54-55. Because the citation is marked as
“unlikely,” it is not considered an S&S violation.
Inspector Cook, given his experience, provided credible testimony that contact with an
unguarded feed drive chain and tail pulley could result in entanglement hazards and result in
amputations, cuts, and appendages. Tr. 18, 44. Inspector Cook specifically recalled a fatality two
months prior during another inspection of an unguarded tail pulley. Tr. 18, 44. He noted that if
an injury were to occur, it would likely impact one miner who would be performing
maintenance. Tr. 65. Moreover, Young testified that there was no guard directly over the tail
pulley or feed drive and admitted that if a miner were to get caught in either of the moving
machine parts while conducting maintenance, he or she could experience a permanently
disabling injury including amputated fingers, serious lacerations, and broken bones. Tr. 92.
Given the facts above, I affirm the assessed likelihood, severity, and number of persons
affected.
4. Negligence
9

As with the berm violation, IMI argues that the citation should be vacated because
previous MSHA inspections had not resulted in a citation for a guarding violation with respect to
the conveyor. Tr. 86; Resp’t Br. at 8. The court in Mainline disposed of this contention, stating
“MSHA cannot be estopped from enforcing its regulations simply because it did not previously
cite the mine operator. . . . . ‘Those who deal with the [g]overnment are expected to know the
law and may not rely on the conduct of government agents contrary to the law.’” 693 F.3d at
1187 (quoting Emery Mining Corp. v. Sec’y of Labor, 744 F.2d 1411, 1416 (10th Cir. 1984)).

44 FMSHRC Page 424

In his determination, Inspector Cook found that IMI was moderately negligent because
other tail pulleys around the mine were adequately guarded and that this particular tail pulley
could have been readily guarded as well. Tr. 56. He also explained that while IMI took efforts to
put up cattle gates, a padlock, and a sign, such efforts were insufficient. Tr. 56. During the
testimony of IMI’s only witness, Young stated that, aside from the tail pulley and drive chain at
issue, a lot of other pulleys at the mine were properly guarded, estimating the number to be about
20 to 30. Tr. 93.
It is plausible that a reasonably prudent person familiar with the mining industry under
the same circumstances, would have placed individual guards on the tail pulley and drive chain
to protect miners from the moving machine parts, just as IMI did on approximately 20-30 other
tail pulleys and drive chains elsewhere at the plant. Moreover, because the tail pulley and drive
chain at issue were visibly unguarded, as noted by both Inspector Cook and Young, it is evident
that IMI was aware that the components at issue were not guarded separately.
Considering the totality of the circumstances, I find that the inspector was correct in
finding that IMI was moderately negligent.
IV.

PENALTY

Commission administrative law judges have the authority to assess civil penalties de novo
for violations of the Mine Act. Sellersburg Stone Co., 5 FMSHRC 287, 291 (Mar. 1983). The
Act requires that the ALJ shall consider six statutory penalty criteria in assessing civil monetary
penalties:
(1) the operator’s history of previous violations, (2) the appropriateness of such
penalty to the size of the business of the operator charged, (3) whether the operator
was negligent, (4) the effect on the operator’s ability to continue in business, (5) the
gravity of the violation, and (6) the demonstrated good faith of the person charged
in attempting to achieve rapid compliance after notification of a violation.
30 U.S.C. § 820(i).
In the fifteen months preceding the issuance of Citation Nos. 9443972 and 9443973,
MSHA issued seven violations to Fall Creek. See MSHA, Mine Data Retrieval System,
https://www.msha.gov/mine-data-retrieval-system (last visited June 1, 2022). IMI, a relatively
small operator, agreed in conjunction with the Secretary that the proposed penalty would not
affect its ability to continue in business. Jt. Stip. 8.
A. Citation No. 9443972
For Citation No. 9443972, the Secretary proposed a penalty of $159.00. I determined
IMI’s negligence to be moderate. See discussion supra Part III.A.4. I also determined the gravity
of the violation to be S&S, to affect one person, and to be reasonably likely to cause a lost
workdays/restricted duty-type injury. See discussion supra Part III.A.3. Moreover, IMI
demonstrated good faith by building a berm that was higher than 34 inches on the same day that

44 FMSHRC Page 425

it was cited. See Sec’y Ex. 3; Tr. 33, 90. Considering the six criteria set forth under section
110(i) of the Mine Act in conjunction with the relevant facts, I hereby assess a penalty of
$159.00 for Citation No. 9443972.
B. Citation No. 9443973
For Citation No. 9443973, the Secretary proposed a penalty of $139.00. I determined
IMI’s negligence was moderate. See discussion supra Part III.B.4. I also determined the gravity
of the violation to be non-S&S, to affect one person, to have an unlikely likelihood of injury, and
if occurred, to result in a permanently disabling injury. See discussion supra Part III.B.3. After
receiving the citation, IMI maintained that the cattle gates constituted sufficient guarding and did
not remedy the issue, neither on the day as the initial inspection nor by the time of the
subsequent inspection on March 15, 2021. This prompted MSHA to issue a 104(b) order for
IMI’s failure to timely abate the alleged violation. Consequently, credit is not due to the
Respondent for its abatement efforts with respect to the guarding violation. Tr. 56-57.
Considering the six criteria set forth under section 110(i) of the Mine Act in conjunction with the
relevant facts, I hereby assess a penalty of $139.00 for Citation No. 9443973.
V.

CONCLUSION AND ORDER

In light of the foregoing, it is hereby ORDERED that Citation Nos. 9443972 and
9443973 are AFFIRMED. Respondent IMI Aggregates, LLC, is hereby ORDERED to pay a
penalty of $298.00 within 30 days of the date of this decision.10 Accordingly, this case is
DISMISSED.

/s/ John T. Sullivan
John T. Sullivan
Administrative Law Judge

10

Please pay penalties electronically at Pay.Gov, a service of the U.S. Department of the
Treasury, at https://www.pay.gov/public/form/start/67564508. Alternatively, send payment
(check or money order) to: U.S. Department of Treasury, Mine Safety and Health
Administration, P.O. Box 790390, St. Louis, MO 63179-0390. Please include Docket and A.C.
Numbers.

44 FMSHRC Page 426

Distribution (First Class Mail and E-mail):
Lydia J. Faklis, Esq., Office of the Solicitor, U.S. Department of Labor, 230 S. Dearborn St.,
Room 844, Chicago, IL 60604 (faklis.lydia.j@dol.gov)
Brad Wales, Safety Manager, IMI Aggregates, LLC, 8032 N. SR 9, Greenfield, IN 46140
(brad.wales@irvmat.com)
Donna V. Pryor, Esq., Husch Blackwell LLP, 1801 Wewatta St., Suite 1000, Denver, CO 80202
(donna.pryor@huschblackwell.com)

44 FMSHRC Page 427

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVENUE, NW, SUITE 520N
WASHINGTON, DC 20004-1710
TELEPHONE: 202-434-9987 / FAX: 202-434-9949

June 8, 2022
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner,

CIVIL PENALTY PROCEEDING
Docket No. PENN 2021-0084
A.C. No. 36-07230-534033

v.
CONSOL PENNSYLVANIA COAL
COMPANY, LLC,
Respondent.

Mine: Bailey Mine

DECISION AND ORDER
Appearances:

Matthew R. Epstein, Office of the Solicitor, U.S. Department of Labor,
Philadelphia, Pennsylvania, for the Petitioner
Kenneth Polka, CLR, U.S. Department of Labor, MSHA, Mt. Pleasant,
Pennsylvania, for the Petitioner
Patrick W. Dennison, Esq., Fisher & Phillips LLP, Pittsburgh,
Pennsylvania, for the Respondent

Before: Judge Young
SUMMARY
Citation No. 9204245, 30 C.F.R. § 75.1725(a): Failure to maintain machinery in safe
operating condition. A horizontal keeper pin, used to retain a vertical breakaway (“shear”) pin,
was missing from an operational headgate shield.
Facts
p. 4 (Slip Op.)
Fact of violation
Affirmed
p. 5
S&S
Affirmed
p. 8
Negligence
Low
p. 11
Penalty
$383.00
p. 12
Citation No. 9204250, 30 C.F.R. § 75.503: Failure to maintain electrical face
equipment in permissible condition. 120-volt area light globes were cracked on an operational
continuous miner located in a crosscut.
Facts
p. 12
Fact of violation
Affirmed
p. 13
S&S
Affirmed
p. 14

44 FMSHRC Page 428

Negligence
Penalty

Low
$355.00

p. 18
p. 18

Citation No. 9204257, 30 C.F.R. § 75.1200-1(d): Failure to plot a drill hole that
penetrated the coalbed being mined. Operator had not accurately marked an alleged gas well
through which it inadvertently cut.
Facts
p. 19
Fact of violation
Affirmed
p. 19
Negligence
None
p. 20
Penalty
$100
p. 21
I.

INTRODUCTION

This case is before me upon petition for assessment of civil penalty filed by the Secretary
of Labor (“Secretary”) pursuant to Section 105(d) of the Federal Mine Safety and Health Act of
1977, as amended (“Mine Act” or “Act”), 30 U.S.C. § 815(d). At issue are three citations under
section 104(a), issued to Respondent, Consol Pennsylvania Coal Company, LLC (“Consol” or
“Respondent”).1 The parties presented testimony and documentary evidence at a video
conference hearing on February 1, 2022, and filed post-hearing briefs.
Consol owns and operates the Bailey Mine, located in Greene and Washington counties,
Pennsylvania. Jt. Stips. 1, 2; S. Post-Hr’g Br. at 1, 2 (Apr. 13, 2022) (“S. Br.”). The mine is an
underground coal mine and is subject to the jurisdiction of the Mine Act and the Commission. Jt.
Stips. 3, 4; S. Br. at 1–2. Citation No. 9204245 alleged that Respondent failed to ensure the
presence of a keeper pin, risking a gate shield pin becoming a projectile. Citation No. 9204250
alleged that Respondent failed to maintain 120-volt area light globes in permissible condition,
risking methane ignition. Citation No. 9204257 alleged that Respondent failed to accurately plot
a drill hole on its mine map. For reasons set forth below, I AFFIRM all three citations. I
MODIFY the degree of negligence for Citation No. 9204257 from “low” to “none.”
II.
A.

STANDARDS

Violation

The Secretary must prove the elements of an alleged violation by a preponderance of the
evidence. See Jim Walter Res., Inc., 28 FMSHRC 983, 992 (Dec. 2006); RAG Cumberland Res.
Corp., 22 FMSHRC 1066, 1070 (Sept. 2000). Mine operators are generally strictly liable for
mandatory safety standard violations. See Freeman United Coal Mining Co. v. FMSHRC, 108
F.3d 358, 361 (D.C. Cir. 1997); Nally & Hamilton Enters., Inc., 33 FMSHRC 1759, 1764 (Aug.
2011).

1

This docket included seven section 104(a) citations. One was bifurcated and
consolidated with Docket No. PENN 2021-0117. See Order Granting Mot. to Bifurcate and
Consolidate at 1 (Jan. 19, 2022). Three were settled by the parties and approved prior to hearing.
See Decision Approving Partial Settlement at 1–2 (Feb. 4, 2022).

44 FMSHRC Page 429

B.

Gravity

The likelihood contemplated is that of the expected resulting injury. The severity
evaluation assumes the occurrence of the hazard. See Consolidation Coal Co., 18 FMSHRC
1541, 1550 (Sept. 1996) (comparing S&S inquiry, which focuses on “the reasonable likelihood
of serious injury,” with gravity inquiry, which focuses on “the effect of the hazard if it occurs”)
(emphasis added).
The Secretary defines a severity assessment of “lost workdays or restricted duty” as
“[a]ny injury or illness which would cause the injured or ill person to lose one full day of work
or more after the day of the injury or illness, or which would cause one full day or more of
restricted duty.” 30 C.F.R. § 100.3(e) (2022).2
C.

Significant and Substantial (“S&S”)

A violation is properly designated as S&S if, “based upon the particular facts surrounding
the violation, there exists a reasonable likelihood that the hazard contributed to will result in an
injury or illness of a reasonably serious nature.” Mathies Coal Co., 6 FMSHRC 1, 3–4 (Jan.
1984) (citing Cement Div., Nat’l Gypsum Co., 3 FMSHRC 822, 825 (Apr. 1981)). The four
elements required for an S&S finding are expressed as follows:
(1) [T]he underlying violation of a mandatory safety standard; (2) the violation was
reasonably likely to cause the occurrence of the discrete safety hazard against which
the standard is directed; (3) the occurrence of the hazard would be reasonably likely
to cause an injury; and (4) there would be a reasonable likelihood that the injury in
question would be of a reasonably serious nature.
Peabody Midwest Mining, LLC, 42 FMSHRC 379, 383 (June 2020) (integrating the refinement
of the second Mathies step in Newtown Energy, Inc., 38 FMSHRC 2033, 2037 (Aug. 2016)).
An S&S determination must be based on the assumed continuation of normal mining
operations. See Consol Pa. Coal Co., 43 FMSHRC 145, 148 (Apr. 2021) (citing U.S. Steel
Mining Co., 6 FMSHRC 1573, 1574 (Jan. 1984)) (“A determination of ‘significant and
substantial’ must be based on the facts existing at the time of issuance and assuming continued
normal mining operations, absent any assumption of abatement or inference that the violative
condition will cease.”).
D.

Negligence

Judges may use a traditional negligence analysis, rather than relying upon Part 100
definitions. Brody Mining, LLC, 37 FMSHRC 1687, 1701–02 (Aug. 2015) (citing Jim Walter
Res., Inc., 36 FMSHRC 1972, 1975 n.4 (Aug. 2014); Sellersburg Stone Co. v. FMSHRC, 736
2

The inspector’s characterization of the gravity of the violation, in conformance with Part
100 for purposes of penalty assessment, is not binding on the Commission, but I recite it here
because it may be useful in evaluating the enforcement decisions made by the agency.

44 FMSHRC Page 430

F.2d 1147, 1151–52 (7th Cir. 1984)) (“Part 100 regulations apply only to the proposal of
penalties by MSHA and the Secretary of Labor; under both Commission and court precedent, the
regulations do not extend to the independent Commission, and thus the MSHA regulations are
not binding in any way on Commission proceedings.”). The reasonably prudent person standard
should be that of one “familiar with the mining industry, the relevant facts, and the protective
purposes of the regulation.” Brody Mining, LLC, 37 FMSHRC at 1702.
E.

Penalty

The Commission considers the following factors, from Section 110(i) of the Act, in
assessing penalties under the Act:
[T]he operator’s history of previous violations, the appropriateness of such penalty
to the size of the business of the operator charged, whether the operator was
negligent, the effect on the operator’s ability to continue in business, the gravity of
the violation, and the demonstrated good faith of the person charged in attempting
to achieve rapid compliance after notification of a violation.
30 U.S.C. § 820(i) (2006).
III.
A.

CITATION NO. 9204245

Factual Findings

This citation was issued by Inspector Walter Young on March 1, 2021. Ex. GX-1, DOL
001. He assessed the gravity as “reasonably likely,” “lost workdays or restricted duty,” “S&S,”
and one person affected. Id. He assessed negligence as “low.” Id. The description read:
The Operator failed to maintain the company number 3 gate shield located on the
8L Longwall Working Section (006-0 MMU), inby the number 27 crosscut in safe
operating condition. The Horizontal Keeper Pin to retain the vertical (breakaway)
pin in place was missing. This condition will permit the vertical breakaway pin or
pieces of the vertical breakaway pin to become airborne and injury [sic] person
when its fails. Multiple persons are in the area when the shearer cuts out at the
headgate and during times when the headgate pan line is pushed. The Operator
immediately removed the shield from service until the condition could be corrected.
Id. While taking a methane reading during a spot inspection, Inspector Young noticed that a
horizontal keeper pin was missing from the clevis3 on a headgate shield. Tr. 31, 32. Gate shields

3

The clevis is a housing connected to the pan line of the shield and contains the shear pin
where it connects to the relay bar, which moves the pan line. The clevis has two “ears,” or tabs,
on the top and the bottom, and there are holes in those tabs, through which the horizontal
retaining pins are inserted and then secured with an “r-clip” locked through a hole near the end
of the pin, though a bolt may sometimes be used. Tr. 31–33.

44 FMSHRC Page 431

have more tonnage capacity than line shields and exert more than 30 tons of pressure. Id. at 38,
41. He described the purpose of the pin as keeping the vertical shear pin in place if it breaks as
designed, enabling it to safely fall out the bottom of the clevis. Id. at 33, 36; see Ex. GX-3, DOL
021. Shear pins break and need to be replaced frequently. Tr. 47.4
Inspector Young; Justin Jones, Consol’s former safety inspector; and James Denham, its
maintenance supervisor, all acknowledged that the vertical shear pin is intended to break at
designated points to protect the whole shield system. See id. at 44, 52, 107–08, 142; Ex. GX-2,
DOL 020. Inspector Young concluded that a shear pin can work its way up out of the clevis
under pressure from shield operation, and without the keeper pin, it can become a projectile. Tr.
33–34, 42. He testified that he personally observed a miner injured—he suffered a face
laceration—by such occurrence at a headgate, and that others have been hit without injury. Id. at
42.
Messrs. Jones and Denham contend that the shear pins only break under adverse
conditions—shield twisted or hung up on a rock, uneven bottoms, or muddy conditions. Id. at
109, 144. Neither has seen or heard of a broken shear pin becoming a projectile. Id. at 109, 110,
111, 146–47. Neither are aware of any injury reports describing such an occurrence, and Mr.
Jones testified that he searched and found none since 2007. Id. at 111, 113, 147.
Messrs. Jones and Denham testified, and Inspector Young acknowledged, that miners
typically operate these shields manually from two shields away—seven-to-eleven feet from the
possible pin hazard. Id. at 68, 116, 149. Inspector Young contended that a miner could be struck
within eight feet, enabling injuries such as lacerations or eye injuries. Id. at 66. He also described
the area surrounding gate shields as a transition area—a walkway where many people stand
while operating the shields. Id. at 42, 45.
B.

Disposition
1.

Violation

The cited standard states, “Mobile and stationary machinery and equipment shall be
maintained in safe operating condition and machinery or equipment in unsafe condition shall be
removed from service immediately.” 30 C.F.R. § 75.1725(a) (2022). The Secretary argues the
machinery was not maintained in safe operating condition because Respondent failed to safely
secure the shear pin. S. Br. at 7. Respondent, however, argues the missing keeper pin does not
itself make the machinery unsafe. Resp’t’s Post-Hr’g Br. at 5 (Apr. 13, 2022) (“Resp’t Br.”). It
refers to several other standards, argued as comparable to the cited standard, to support its
assertion. The cited cases, however, are either inapposite or unnecessary to the decision here.
First, Respondent asserts that “more than mere presence of a condition [is required] to
constitute a violation despite strict liability.” Id. The compared provisions are significantly
4

Shear pins are hollow and have indentations, or grooves, near each end to enable them
to break as intended. Tr. 31–32, 50–52.

44 FMSHRC Page 432

different. Section 75.323 requires ventilation system adjustments or work stoppages when a
stated level of methane is present. See 30 C.F.R. § 75.323(b)(1)(ii)–(iii) (2022); Resp’t Br. at 5
n.3. The standard here does have a similar mitigating action requirement, but it also requires that
machinery be maintained in safe operating condition—it does not only require action when an
unsafe operating condition exists.5 The provision and cited cases are, therefore, inapposite to my
decision here.
Next, Respondent compares the cited standard with Section 56.11001 to argue that a
violation does not occur simply because an unsafe condition exists. See Resp’t Br. at 6. First, a
Section 56.11001 violation does in fact occur where an unsafe condition exists, and the cited
cases do not support contention to the contrary.6 The authority, if applied to a Section 75.1725
violation, would actually support a violation finding where the Secretary demonstrates an
improper method of maintaining machinery—e.g., not having all the components present and
serviceable. This authority is, therefore, inapposite to my decision here.
Finally, Respondent cites multiple ALJ decisions on Section 75.202(a) [roof fall
protection] to argue that the provision here should be analyzed as a performance-based
standard—requiring evaluation of the reasonableness of the operator’s efforts. See id. These
decisions do not control my decision here. More importantly, they are unnecessary because there
is Commission precedent that directly supports the evaluation of “unsafe operating condition”
based on a reasonably prudent person standard.
The Commission has established that the standard for a Section 75.1725(a) violation is
whether a reasonably prudent person would recognize the hazard, stating:
[I]n deciding whether machinery or equipment is in an unsafe operating condition,
the alleged violative condition is measured against the standard of whether a
reasonably prudent person familiar with the factual circumstances surrounding the
allegedly hazardous condition, including any facts peculiar to the mining industry,
would recognize a hazard warranting corrective action within the purview of the
applicable regulation.

5

Compare Spartan Mining Co., 30 FMSHRC 699, 711 (Aug. 2008) (“The standard
imposes two duties upon an operator: (1) to maintain machinery and equipment in safe operating
condition, and (2) to remove unsafe equipment from service.”) (emphasis added), with Jim
Walter Res., Inc., 19 FMSHRC 1761, 1767 (Nov. 1997), and Amax Coal Co., 17 FMSHRC 48,
51 (Jan. 1995) (ALJ) (requiring action upon a finding of excessive methane, not methane
prevention itself).
6

The Commission in Lopke Quarries, Inc. required evidence that the asserted safe means
of access actually was utilized, not only that it existed in addition to an allegedly unsafe access.
23 FMSHRC 705, 707 (July 2001). The Commission in Henna Mining Co. held that an operator
“could show that a cited area is not a ‘means of access,’” demonstrating that existence of unsafe
access would be adequate to prove a violation. 3 FMSHRC 2045, 2046 (Aug. 2006).

44 FMSHRC Page 433

Spartan Mining Co., 30 FMSHRC at 711 (citing Ala. By-Prods. Corp., 4 FMSHRC 2128, 2129
(Dec. 1982)).
The Commission has affirmed a violation of this standard for missing components. See
Martinka Coal Co., 15 FMSHRC 2452, 2456 (Dec. 1993) (affirming a Section 75.1725(a)
violation for missing belt rollers where substantial evidence from two witnesses showed the
components were missing). The Commission has also found a violation of another unsafe
condition standard by comparing it to the identical language in Section 75.1725(a). See So. Ohio
Coal Co., 13 FMSHRC 912, 915–16, 916 n.2 (June 1991) (quoting Ala. By-Prods. Corp., 4
FMSHRC at 2129) (“Substantial evidence supports the judge’s finding that the two broken track
pads presented an unsafe condition.”).
In Martinka Coal Co., a belt structure was missing rollers, causing the belt to rub against
the structure. 15 FMSHRC at 2456. The Commission affirmed the violation because of the
presence of combustible accumulations and an ignition source. Id. In So. Ohio Coal Co., the
Commission found it sufficient that the inspector and operators testified that the condition—
broken track pads—was unsafe. 13 FMSHRC at 916. It concluded that “safe operating
condition” means that a machine can be used safely by miners. Id. at 915.
Therefore, whether missing or broken components are involved, there still must be a
danger posed to miners by use of the cited machinery. The Commission recently affirmed two
Section 75.1725(a) violations as S&S against this operator where cables were found to be in bad
condition and posed a risk of snapping or dropping loads. Consol Pa. Coal Co., 43 FMSHRC at
150–51, 153–54. There, a cable was found to not be connected as designed—merely wrapped
around the reel. Id. at 150.
Here, the circumstances are sufficiently similar. The headgate shield clevis was missing a
component—the horizontal keeper pin. The Secretary has presented credible evidence that the
shear pins, which are designed to break, have been projected from the clevis upon breaking. The
inspector noted one known injury where he was present and multiple reports from other miners
of the hazard occurring without causing injury.
Respondent challenges an unsafe finding by arguing that it is unlikely that the pin would
be projected. See Resp’t Br. at 6–7. Respondent borrows from its S&S argument a further
assertion that an injury is unlikely because of likely miner distance from the hazard and lack of
reports about injuries from projectile shear pins. Id. at 7–8.
I find that Inspector Young’s testimony is credible and reject the operator’s contentions.
Respondent attempted to rebut the noted occurrence with testimony from Mr. Jones that he could
not find any such reports going back to 2007. Tr. 111. Inspector Young, however, has been a
MSHA inspector since 2006. Id. at 24. Thus, the event, which occurred while he was a foreman,
id. at 61, would have occurred prior to the earliest year checked by Respondent.
In summary, the machinery was missing a component. That component is intended to
prevent the shear pin from moving upward out of the clevis. There is credible testimony that
shear pins can move upward and can be projected when broken under heavy pressure. I need not

44 FMSHRC Page 434

address here whether there is a confluence of factors making an injury reasonably likely. It is
sufficient for purposes of the violation finding that a dangerous condition could be created by use
of the cited machinery with a missing component. I therefore affirm the violation.
2.

Gravity
a.

Likelihood

The Secretary asserts that the hazard is reasonably likely. I have found that credible
evidence exists to support that the hazard—a projectile shear pin—could occur. See supra
Section III.B.1. I therefore affirm the determination of likelihood in my penalty assessment.
b.

Severity

The Secretary asserts that the severity of the contemplated injury is lost workdays or
restricted duty. If an injury-causing hazard—a projectile shear pin contacting a miner—occurred,
it could reasonably result in an injury that would cause a miner to miss at least a full day of
work. Inspector Young testified to an event that caused a face laceration. Further, I find credible
that an object projected with such force could cause a laceration or damage to an eye. I therefore
affirm the severity as characterized by the inspector.
c.

Number of Persons Affected

The inspector assessed that only one miner would be affected by the hazard. I agree that
only one miner is likely to be contacted by a piece of a shear pin projected from the clevis. I thus
affirm the inspector’s enumeration of persons who could be affected.
3.

S&S

I affirm the S&S designation for the following reasons.
a.

Step 1: The violation has been established.

A missing component from machinery, and the attested possibility that the component
intended to be controlled by the missing component could cause an injury, is sufficient to
constitute an underlying violation of a mandatory safety standard for the purposes of Mathies
Step 1. See supra Section III.B.1.
b.

Step 2: The violation was reasonably likely to result in the discrete
safety hazard against which the regulation is directed—a shear pin
breaking under headgate pressure and becoming a projectile.

Mathies Step 2 is a two-step process: (1) determine the specific hazard the standard is
aimed at preventing; and (2) determine whether a reasonable likelihood exists that the hazard
against which the mandatory standard is directed will occur. Newtown Energy, Inc., 38
FMSHRC at 1868. This finding must be based on “the particular facts surrounding the
violation.” Northshore Mining Co., 38 FMSHRC 753, 757 (2016).

44 FMSHRC Page 435

Here, the standard requires that machinery be maintained in a condition that enables its
safe use by miners. See So. Ohio Coal Co., 13 FMSHRC at 915. The hazard the standard aims to
prevent is one resulting from the dangerous operation of the cited machinery. The Secretary
provided a plausible specific hazard posed by the missing component. Therefore, the specific
hazard here is the shear pin becoming a projectile.
The remaining issue is whether a reasonable likelihood exists that the shear pin will
become a projectile under pressure from the headgate. Respondent is correct that the likelihood
of hazard should be based upon the “particular facts surrounding the violation.” Resp’t Br. at 9
(citing Newtown Energy, Inc., 38 FMSHRC at 2038). I find that the hazard is reasonably likely to
occur.
The Secretary provided credible testimony that shear pins have broken and become
projectiles. Regarding particular facts, the standard here was cited on a headgate shield. Inspector
Young testified that the observed injury-causing hazard occurred while the miner was pushing
out the headgate. Tr. 42.
I acknowledge that multiple Respondent witnesses testified that they have not seen this
happen, and more importantly, that if it were to occur, it would require adverse conditions. The
Commission recently vacated an S&S finding at Step 2 because exposure to a hazard was not
likely. See Consol Pa. Coal Co., Docket No. PENN 2019-0008, 2022 WL 489572, at *6–7, *9
(Feb. 10, 2022) (reasoning that contact with a damaged cable would require it to be knocked
down from its hanging hooks, but there was no evidence that it could be easily knocked to the
floor). This supports a failure at Step 2 if nothing in the record establishes the likelihood that the
conditions enabling a projectile pin will occur. That is not the case here, however.
I find that an event that has occurred in the past is reasonably likely to occur, as a matter
of logic and common sense. See United Steel Mining Co., 7 FMSHRC 1125, 1130 (Aug. 1985)
(accepting testimony that the mine had experienced methane ignitions in the past to conclude that
“evidence supports a finding that there was a reasonable likelihood that the hazard . . . could
result in the occurrence of an ignition”); Consolidation Coal Co., 6 FMSHRC 34, 38 (Jan. 1984)
(affirming an S&S finding because evidence of bad roof and testimony of past roof falls made
the occurrence of the hazard reasonably likely) (emphasis added). The inspector has not relied
upon conjecture of speculation but on a previous event with which he was personally familiar.
I credit Inspector Young’s testimony that he has witnessed such an occurrence at a
headgate shield, and that there have been other reports of projectile pins.7 Also, assuming
continued mining operations, it is possible that adverse conditions could present with a keeper
pin still absent. Crediting testimony about the occurrence of the hazard in the past gives rise to

7

Inspector Young testified about another miner being injured at the Bailey Mine by a
piece of shear pin, but he could not remember the miner’s name. Tr. 60–61. He acknowledged
that he is only aware of one reportable accident, involving the miner he did name. Id. at 63. I find
Inspector Young to be a credible witness and credit his account of one other known minor injury
caused by the hazard at issue.

44 FMSHRC Page 436

the potential that those conditions will converge again in the future. I therefore find that the
hazard was reasonably likely at Step 2.8
c.

Step 3: It is reasonably likely that projectile shear pin contact with a
miner would cause an injury—laceration or eye damage.

Mathies Step 3 asks whether the hazard, not the violation itself, is reasonably likely to
cause an injury. Musser Eng’g, Inc., 32 FMSHRC 1257, 1280–81 (Oct. 2010). In evaluating the
likelihood of injury, judges must assume the occurrence of the hazard. See Newtown Energy,
Inc., 38 FMSHRC at 2037.
One only reaches Step 3 of the Mathies analysis after determining that the hazard is
reasonably likely to occur. I thus assume the occurrence of the hazard—a shear pin breaking
under the pressure of the headgate and becoming a projectile. The Secretary provided testimony
that such a pin could contact a miner and cause a laceration. This alone is insufficient for a
finding that an injury is reasonably likely to occur. Respondent correctly asserts that Commission
precedent requires more than a finding that there is a “potential” that an injury “could” occur.
Resp’t Br. at 8 (citing Wolf Run Mining Co., 32 FMSHRC 1669, 1677 (Dec. 2010); Texasgulf
Inc., 10 FMSHRC 498, 500–01 (Apr. 1988)). As with Step 2, I must evaluate whether an injury
is reasonably likely to occur based on the surrounding circumstances.
The Secretary is correct that Respondent cannot rely on safety measures or miner
precaution—e.g., helmets and protective clothing—to defend at Step 3. See S. Br. at 9 (citing
Sec’y of Lab. v. Consolidation Coal Co., 895 F.3d 113, 116, 118 (D.C. Cir. 2018)). There must,
however, be evidence on the record that miners would be in the area during operations to be
injured by the hazard. See Consol Pa. Coal Co., 43 FMSHRC at 152, 153 (demonstrating that
miners worked at the site of the cited equipment, and that others worked nearby). The record
must also demonstrate that one or more miners would have been at risk of injury from the
discrete hazard. See Peabody Midwest Mining, LLC, 42 FMSHRC at 387–88 (acknowledging
that evidence established that more miners than could be accommodated by refuge chambers
would be present on section at shift change, but finding that the absence of evidence of any
mining activities or other possible ignition source during shift change negated potential for
injury).
The Secretary’s brief did not focus on the possibility that other miners beyond the miner
moving the shields could have been exposed to the hazard. See S. Br. at 11 (relying mostly on
8

I stress that my decision is narrow and is based on the record facts presented to me at
hearing in this case. Those facts, involving the same mine and general circumstances as a prior
incident testified to by the inspector, suggest a greater likelihood that shear pins will fail and be
ejected at the headgate than in the main mining line. Curiously, this seems to be at variance with
a case involving the issue tried shortly before the case at bar. See Consol Pa. Coal Co., LLC, 44
FMSHRC 161, 167 (March 2022) (ALJ) (focusing on reduced likelihood that pins will be
ejected at headgate shields). I have issued my decision based on the record facts as presented to
me.

44 FMSHRC Page 437

the average distance between the miner using the remote and the shield being moved). However,
Inspector Young testified in two places about the presence of miners. First, he testified that gate
shields are in transition areas that are in a walkway, but he specified in the same sentence that it
is “where people stand whenever they push and pull these shields.” Tr. 42. This testimony does
not explicitly provide that there are miners other than the shield operator exposed to the hazard.
Inspector Young later explained:
[T]here’s [sic] a whole lot of people exposed, especially at the head gate [sic] when
they cut out. People just don’t run off the base and cut out and come back on to the
face. The shields are pulled, the guys are standing up in the transition area and
underneath the gate shields, and these shields – and then the pan line is pushed, and
these guys come in and cut out.
Id. at 45. This testimony identifies other miners present during shield operation. Therefore, I
assume the presence of both the shield operator and other miners while the shield is operated
during continued normal mining operations.
I accept Mr. Denham’s testimony that miners are usually further away—possibly ten
meters—while operating gate shields because they are usually moving multiple shields. Id. at
149. All witnesses nevertheless testified that miners at this mine generally operate shields
manually from two shields away at a distance of seven-to-eleven feet.
Combining the likelihood that a miner would be within the shorter testified distance, the
testimony that a projected pin has flown eight feet to injure a miner, and the lack of contrary
testimony to the inspector’s claim that other miners are in the area during shield operation, I find
that an injury is reasonably likely to occur.
d.

Step 4: It is reasonably likely that such an injury would be of a
reasonably serious nature.

An inspector’s conclusion that a possible injury is of a reasonably serious nature has been
held sufficient for Mathies Step 4. See Consol Pa. Coal Co., 43 FMSHRC at 149 (finding it
sufficient that the inspector characterized the potential injury as “serious” and noted potential
injuries). The Commission also does not require a specific type of injury for it to be considered
serious. See S&S Dredging Co., 35 FMSHRC 1979, 1981–82 (July 2013).
Here, the Secretary provided credible, undisputed testimony that the hazard could result
in lacerations or eye damage. Respondent focused on the likelihood of the hazard and injury
occurring, see Resp’t Br. at 11–14, only making conclusory statements that any resulting injury

44 FMSHRC Page 438

would not be of a serious nature, see id. at 13, 14. I find it is reasonably likely that an injury that
could include lacerations or eye damage would be reasonably serious.9
4.

Negligence

I find that the negligence was properly characterized by the inspector as “low.” Those
charged with inspecting the shields are familiar with the mining industry and relevant facts. They
should have been familiar with the protective purpose of ensuring the keeper pins were present. I
therefore find that a reasonably prudent person in their position should have known about the
violative condition and acted to remedy it.
The Secretary argues that this is a result of moderate negligence because the operator
knew that these pins commonly break and failed to remedy a violation that it should have
assumed. See S. Br. at 11–12. Respondent argues that no negligence was demonstrated because
no one knew about a broken pin. See Resp’t Br. at 14. I disagree with both.
The inspector appropriately noted that these pins consistently break, and that the
condition could have occurred between the last inspection and the violation. I credit the
inspector’s explanation, and I agree to a limited degree with the Secretary—this is a condition
Respondent must work to continually remedy to maintain the machinery in a safe operating
condition. I therefore affirm the negligence finding.
5.

Penalty

The Secretary has entered Respondent’s violation history [MSHA Directorate of
Assessments, Assessed Violation History Report] into evidence. See Ex. GX-12. Its history
consists of twenty-nine repeat violations during the inspection period. I have reviewed
Respondent’s general and repeat violations, and I find that the Secretary has properly considered
Respondent’s violation history in his calculation. I agree that the Secretary has properly
evaluated the size of the mine in his calculation. Neither party has stated that payment of this
penalty will affect Respondent’s ability to continue in business, and the minimal penalty amounts
do not support such a conclusion.
The proposed penalty of $383.00 was based, in part on the negligence [low] and gravity
[reasonably likely] assessed in the citation. I have affirmed the reasoning underlying the
Secretary’s assessments. The citation was terminated immediately by installation of a keeper pin.
Thus, Respondent demonstrated good faith in achieving rapid compliance following citation.
Having affirmed the citation as issued, in consideration of the six factors in Section 110(i) of the
Act, I assess a penalty of $383.00, as proposed by the Secretary.

9

Regarding the likelihood that a miner would be wearing a protective “Airstream™”
helmet, which includes a face shield, I note that the miner injured in the incident described by
Inspector Young had an Airstream™ helmet but had his face shield lifted when he was struck by
a piece of a shear pin. Tr. 69.

44 FMSHRC Page 439

IV.
A.

CITATION NO. 9204250

Factual Findings

This citation was issued by Inspector Young on March 3, 2021. Ex. GX-4, DOL 022. He
assessed gravity as “reasonably likely,” “lost workdays or restricted duty,” “S&S,” and one
person affected. Id. He assessed negligence as “low.” Id. The description read:
The Company Number 33, Continuous Miner (s/n- 033K, 2G-4022A) located
approximately 130 feet inby the number 39 crosscut, in the number 3 entry on the
9L Working Section (007-0 MMU) was not maintained in permissible condition.
Four 120 A.C. volt area light globes were cracked. The 2 area lights inby the side
bolters contained one or more cracks which ranged from 1.5 to 3 inches in length,
but the body of the globes could not be distorted by hand pressure. The double
ended area light (2 globes) directly below the rib bolter on the operators [sic] side
were badly damaged by being covered with cardboard and had overheated. These
light globes contained numerous, large spider web like [sic] cracks going in
multiple directions, one contained a hole measuring 0.25 inches wide by 0.375
inches long. Both of these lights could easily be distorted by hand pressure from
the heat damage done to them from them being unnecessarily be [sic] covered with
the cardboard. This condition permits the ambient mine atmosphere to freely enter
the explosion proof electrical lighting fixtures. Additional confluence of factors are
included in citation number 9204251 for the methane monitor not being maintained
in proper operating condition and methane being liberated in this working section
were used in determining this condition to be Significant and Substantial. The
Operator immediately removed the machine from service until the conditions could
be corrected. this [sic] mine liberates 10,835,416 cubic feet of methane every 24
hours.
Id., DOL 022–23. He visited the mine for an E02 spot inspection because Bailey Mine liberates
more than ten million cubic feet of methane every twenty-four hours, and it was on a five-day
Section 103(i) inspection regimen. Tr. 28, 71, 76. Ventilation was working properly that day. Id.
at 93.
Inspector Young found 120-volt light globes with cracks and holes. Id. at 73. He noted
that the damage could have occurred since the last required exam several days prior. Id. at 82. He
simultaneously noted that the section was liberating methane, obtaining a reading of 0.25 percent
in the Number 3 Entry. Id. at 77. Methane typically increases when the continuous miner begins
cutting coal, and the miner was inby a crosscut for operation. See id. at 94–95; Ex. GX-4, DOL
022.
He also issued a citation for an improperly calibrated methane monitor on the continuous
miner with the violative globes. See Tr. 78; Ex. GX-5. The miner was deenergized in a test when
the monitor read 1.5 percent. Tr. 88–89, 122–23. Inspector Young testified, and Mr. Jones
acknowledged, that the monitor should have read 2.5, but only read 1.7, when the miner shut
down. Id. at 89, 123.

44 FMSHRC Page 440

No witnesses were aware of any electrical faults within the enclosure at the time of
inspection. Id. at 133, 176. Respondent provided photographic evidence—taken of the
continuous miner outside the mine, several months after the citation—that the lights in the cited
globes were likely LED rather than fluorescent or incandescent. Id. at 164, 166, 174; Ex. R-7,
CONSOL 0038, 0041. Inspector Young acknowledged that he did not know what type of lights
were in the globes, only that they were 120-volt. Tr. 87.
John Baker, Consol’s electrical engineer, testified that LED lights are more efficient but
still radiate heat. Id. at 160, 163. He recognized that, while close, the circuit in question is not
intrinsically safe per the graph provided by Respondent. Id. at 170–72; Ex. R-8, CONSOL 0042.
On cross-examination, he admitted that the dot on the graph is on the “explosive side” of the
curve, that one cannot predict when an electrical circuit will fail, and that the cited globe was
“not mechanically intact”—i.e., not explosion proof. Tr. 174, 176–77.
B.

Disposition
1.

Violation

The cited standard states, “The operator . . . shall maintain in permissible condition all
electric face equipment required by . . . [§] 75.504 to be permissible which is taken into or used
inby the last open crosscut of any such mine.” 30 C.F.R. § 75.503 (2022). Permissibility
requirements “ensure that ignitions occurring within enclosures on mining equipment which
contain electrical circuits will not escape into the mine atmosphere.” Knox Creek Coal Corp., 36
FMSHRC 1128, 1131 (May 2014).
Respondent made only a cursory challenge to the violation finding. See Resp’t Br. at 16
(“If a Violation Existed, the Citation was Improperly Designated as S&S . . . .”). The Secretary,
nevertheless, still has the burden of proving the violation. The Secretary provided credible
testimony that cracks and holes existed in the cited globes. Respondent’s electrical engineer
acknowledged that such conditions make the globes “not mechanically intact.” He further
testified that an enclosure must be mechanically intact in order to be explosion proof.
I credit the testimony of both witnesses and find that the cited enclosures were not
mechanically intact. Therefore, they were not explosion proof. Because permissibility is meant to
prevent ignitions within enclosures from escaping, these enclosures were not permissible.
Finally, the offending continuous miner was taken and used 130 feet inby the described crosscut.
I therefore affirm the violation.
2.

Gravity
a.

Likelihood

The Secretary asserts that the hazard is reasonably likely. I have found that credible
evidence exists to support the potential ignition in a light fixture penetrating a compromised
globe. See supra Section IV.B.1. I therefore agree with the determination of likelihood.

44 FMSHRC Page 441

b.

Severity

The Secretary characterized the severity of the contemplated injury as lost workdays or
restricted duty. The Secretary provided credible testimony that such a hazard could cause
external and internal burns, broken bones, or concussions. Tr. 81. I find that such injuries would
reasonably result in an injury that would cause a miner to miss at least a full day of work. I
therefore affirm the inspector’s characterization of severity.
c.

Number of Persons Affected

The inspector assessed that only one miner would be affected by the hazard. While I
think it likely that more than one miner would be working in the vicinity of the offending
machine when the hazard was possible, see id. (“Usually it’s the bolters closest to the facing that
take the brunt . . . .”) (emphasis added), I defer to the inspector’s judgment as to the number of
persons affected.
3.

S&S

I affirm the S&S designation for the following reasons.
a.

Step 1: The violation has been established.

The failure to maintain the mechanical integrity of light fixtures on equipment used inby
the cited crosscut is sufficient to constitute an underlying violation of a mandatory safety
standard for the purposes of Mathies Step 1. See supra Section IV.B.1.
b.

Step 2: The violation was reasonably likely to result in the discrete
safety hazard against which the regulation is directed—ignition of the
mine atmosphere.

A methane ignition outside of the enclosure is the discrete safety hazard against which
the standard intended to protect. The reasonable likelihood of this hazard occurring requires two
things: the reasonable likelihood that an explosion will occur in the violative enclosure, and the
reasonable likelihood that the escape of that explosion will ignite the mine atmosphere. See Knox
Creek Coal Corp. v. Sec’y of Lab., 811 F.3d 148, 164 (4th Cir. 2016) (quoting Texasgulf, Inc., 10
FMSHRC at 501) (“When the Commission in Texasgulf required the consideration of a
“confluence of factors” in making an S & S determination, it was specifically concerned with
whether there was ‘a sufficient amount of methane in the atmosphere surrounding the
impermissible gaps and ignition sources.”).
i.

There is sufficient evidence in the record to find that an
explosion within the enclosure was reasonably likely.

The violative light fixture is a 120-volt system. Tr. 75, 87, 174. Even if an LED bulb was
present, the circuit would not have been intrinsically safe. Id. at 172; Ex. R-8, CONSOL 0042.
Electrical circuits do fail without warning, and one cannot predict when that will occur. Tr. 176,

44 FMSHRC Page 442

177. In addition to the poor condition of the globes, there was credible testimony by the inspector
that moisture, erosion, vibration, or just age can contribute to a failed circuit that can contribute
to an ignition. Id. at 75; see also Knox Creek Coal Corp., 36 FMSHRC at 1134 (noting similar
conditions and causes for failure that were sufficient for affirming an S&S designation).
The Secretary relied on the fact of violation and that even LED bulbs, if present, were
acknowledged to not be intrinsically safe. See S. Br. at 12–13. Respondent correctly notes that
the reasonable likelihood of an ignition within the light fixture is required, see Resp’t Br. at 17,
but it fails to provide adequate evidence negating this likelihood. Respondent makes three
assertions regarding the light fixture that I reject.
First, that there would have to be a failure in the light fixture on the nonprotected side of
the light’s ballast. Id. There is sufficient evidence in the record to conclude that the circuit could
fail in the normal course of operations. Further, such an argument would essentially negate the
danger in any permissibility violation. The purpose of the standard is to prevent the effects of an
ignition within an enclosure from reaching the outside atmosphere. A light fixture failure must
be assumed to be able to ignite methane that naturally enters the enclosure.
Second, that there was no evidence of electrical issues with the lights. Id. at 18. This is
similarly refuted by the requirement to assume continued normal mining operations. There is
credible testimony from both parties that such circuits can and do fail.
Finally, that the LED lights allegedly present are nearly intrinsically safe—designed to be
“near the energy level that could not ignite a methane concentration.” Id. Respondent’s own
electrical engineer admitted, and the provided graph demonstrated, that even LED lights would
not move the circuit to the intrinsically safe side of the line. Though “nearly” intrinsically safe,
the evidence supports a conclusion that the lights in question, including LED lights, would
provide a potential source for an ignition.
Even if the use of LED bulbs was sufficient to make an ignition unlikely, there is nothing
in the record proving that LED bulbs were in fact present at the time of the citation. The picture
evidence shows what does appear to be an LED fixture through the globes. Tr. 166; Ex. R-7,
CONSOL 0041. That provided picture, however, was taken outside the mine, months after the
citation was issued, and after the globes had been replaced. Tr. 174; Ex. R-7, CONSOL 0038,
0041. No witness testified that LED bulbs were present at the time of the citation.
ii.

A preponderance of the evidence establishes that an
atmospheric ignition was reasonably likely.

I have concluded that an ignition within the light fixture is reasonably likely, and the fact
of impermissibility would allow such an explosion to escape the enclosure. Bailey Mine is a
“gassy” mine that liberates more than ten million cubic feet of methane every twenty-four hours,
and the mine and cited section were liberating methane at the time. Tr. 76–77; Ex. GX- 4, DOL
023; see also Knox Creek Coal Corp., 811 F.3d at 164 (recognizing that a mine liberating more
than 500,000 cubic feet of methane or other explosive gases during a twenty-four-hour period
was considered “gassy”).

44 FMSHRC Page 443

In Knox Creek Coal Corp., the affirmed Commission decision did not disturb the judge’s
finding that the designation of a mine as “gassy” was sufficient to find that an ignition was
reasonably likely. See 811 F.3d at 154 (recognizing the judge’s finding that “an explosion could
escape the enclosures and trigger a larger explosion in the ‘gassy’ mine atmosphere”); 36
FMSHRC at 1131 (“[G]iven the gassy nature of the mine, sudden methane buildups in the
explosive range could reasonably be expected to occur.”).
In addition to accepting the possibility of sudden methane buildups as sufficient for S&S,
the ALJ’s decision in Knox Creek noted that methane accumulations above five percent had
previously been detected. Docket No. VA 2010-89-R, 2010 WL 5619977, at *43 (Dec. 27, 2010)
(ALJ). He further accepted testimony that “although methane could accumulate to an excessive
range from places such as the floor or the rib[s], usually it came from the face [as] coal was cut.”
Id. at *41.
Respondent asserts that the necessary confluence of events was not present. First, it
provided testimony that there would have to be sufficient methane accumulation for a
sufficiently long time, that it would have to occur quickly enough for the monitor to trip the
miner, and that a simultaneous light fixture failure would have to occur. See Tr. 169–70; Resp’t
Br. at 17.
I have already addressed the reasonable likelihood of circuit failure, and thus do not
accept this contention here. Next, it is true that nothing in the record provides that the explosive
level was reached in the cited entry or other entries. See Tr. 76–77, 84–85, 93, 121–22, 124–28;
Ex. GX-4, DOL 038–39; Resp’t Br. at 17. However, such accumulation does not need to be
shown at or near the time of the violation. Per Knox Creek, it is sufficient that the mine is
“gassy,” and that buildups within explosive range are reasonably likely to occur.
As the Commission has consistently held, the S&S analysis must assume the continuation
of normal mining operations. See Knox Creek Coal Corp., 811 F.3d at 156 (affirming that the
judge failed to consider methane accumulation “as [it] would have existed had normal mining
operations continued”); see also 36 FMSHRC at 1132 (citing Black Beauty Coal Co., 34
FMSHRC 1733, 1740 (Aug. 2012); Youghiogheny & Ohio Coal Co., 9 FMSHRC 673, 677–78
(Apr. 1987)). In this context, we must assume a constant threat of explosive methane in a gassy
mine. I therefore find a reasonable likelihood that methane levels will rise when the miner cuts
coal during continued mining operations.
Finally, I also consider that the methane monitor was shown to not be calibrated properly,
and that more methane than detected would likely be present before it cut the miner’s power. See
Tr. 78, 123; Ex. GX-5. Taken together, there is sufficient evidence on the record to find that an
ignition is reasonably likely to occur.
c.

Step 3: It is reasonably likely that ignition of the mine atmosphere
would result in injury such as burns, broken bones, or concussions.

The reasonable likelihood of occurrence of the hazard has been established. Assuming an
ignition occurs, I find that it is reasonably likely to result in an injury. An explosion is generally

44 FMSHRC Page 444

reasonably likely to cause injury—burn or concussive—to nearby miners. The issue, therefore, is
whether the record demonstrates that miners will be in vicinity of the hazard.
Respondent makes no specific assertions contesting Step 3; it only states broadly that
“the Citation is not reasonably likely to result in a hazard that was reasonably likely to result in
injuries of a reasonably serious nature.” Resp’t Br. at 18. The Secretary similarly provides little
in support. See S. Br. at 13 (arguing that the failure of Respondent to dispute that “an LED bulb
runs on 120 volts and is not intrinsically safe” satisfies Step 3). I find this assertion lacking in a
Step 3 analysis because it is only relevant to the likelihood of the hazard occurring in Step 2.
This nonetheless does not prohibit a finding that the violation meets the requirements for Step 3.
The Secretary provided credible testimony that miners would be working near the
violative continuous miner during operation. I already credited his assessment that at least one
miner—“bolter[] closest to the facing”—would be injured by an ignition. See supra Section
IV.B.2.C. With no contrary testimony provided, this is sufficient to find that a miner would be
injured if the hazard occurred.
d.

Step 4: It is reasonably likely that such an injury would be of a
reasonably serious nature.

An inspector’s assessment of an injury as reasonably serious has generally been accepted.
See supra Section III.B.3.d. Here, the Secretary has provided credible testimony that an ignition
of the mine atmosphere could cause burns, broken bones, or concussions to miners, particularly
the bolters working near the continuous miner. I find that such injuries are correctly
characterized as of a reasonably serious nature.
4.

Negligence

I find that the negligence was properly assessed as “low.” Those charged with inspecting
for permissibility are familiar with the mining industry and relevant facts. They should have been
familiar with the protective purpose of ensuring that light fixture housings (globes) are in
permissible condition. I therefore find that a reasonably prudent person in their position should
have known about the violative condition and acted to remedy it.
The Secretary maintains that this violation was a result of low negligence because the
damage could have occurred in the days since the last required electrical exam. S. Br. at 13.
Respondent provided no argument against the negligence finding, though it did elicit testimony
from Inspector Young that the next required exam could have been completed by the day
following the citation. Tr. 90–91; Ex. GX-4, DOL 040.
The inspector appropriately noted that, while a foreman should have seen the lights’
condition, the damage could have occurred since the last exam. Tr. 82. I credit the inspector’s
explanation. I therefore affirm his negligence finding.

44 FMSHRC Page 445

5.

Penalty

I have previously recognized the Secretary’s proper consideration of the operator’s
business size and ability to continue in business. See supra Section III.B.5. These Section 110(i)
considerations remain the same here.
Respondent’s history of violations is reflected in Exhibit GX-12. Its history consists of
twenty-four repeat violations during the inspection period. Accordingly, this factor has already
been properly considered and is of no consequence in my assessment.
I affirm that the violation’s gravity was properly characterized by the inspector, so I find
no reason to impose a higher penalty assessment based on that factor. See supra Section IV.B.2–
3. Respondent immediately abated the violation by replacing the light fixtures. See GX-4, DOL
022. I therefore find that the operator demonstrated good faith in attempting to achieve rapid
compliance after notification.
The proposed penalty of $383.00 was based, in part on the negligence [low] and gravity
[reasonably likely] assessed in the citation. I have affirmed the reasoning supporting both
determinations. Having affirmed the citation as issued, and considering all of the criteria relevant
to this violation, I assess a penalty of $383.00.
V.
A.

CITATION NO. 9204257

Factual Findings

This citation was issued by Inspector Young on March 22, 2021. Ex. GX-6, DOL 046. He
assessed gravity as “unlikely,” “lost workdays or restricted duty,” non-S&S, and two persons
affected. Id. He assessed negligence as “low.” Id. The description read:
The Operator failed to plot all drill holes which penetrate the coalbed being mined
on the 75.1200 map at the Bailey Mine. A [sic] alleged gas well was inadvertently
cut through on the 10J Longwall Working Section (039-0 MMU) at the number 118
shield at plus number 25+53 and was not shown to exist on the 75.1200 map.
Id. Inspector Young visited the mine upon Respondent’s call that it cut through an uncharted gas
well. Tr. 179. He issued the citation because the unplotted, intersected well was “a bore hole that
penetrated the coal seam.” Id. at 184.
The location was not accurately marked on Respondent’s mine map. Id. at 187. Matthew
Ruckle, Consol’s project engineer, explained, and Inspector Young acknowledged, that
Respondent conducted a diligent search, using available maps and outside contractors to search
the surface. See id. at 190, 193, 217, 226–27, 229; Ex. R-13, CONSOL 0070–74. The nearest
plotted “did not find” (“DNF”) drill hole, nonetheless, was marked 273 feet away from the actual
intersected hole. Tr. 185.

44 FMSHRC Page 446

B.

Disposition
1.

Violation

The cited standard states, “Additional information required to be shown on mine maps
under § 75.1200 shall include the following: . . . all drill holes that penetrate the coalbed being
mined . . . .” 30 C.F.R. § 75.1200-1(d) (2022). Respondent did not contest the fact of violation in
its post-hearing brief. See Resp’t Br. at 20 n.5 (contesting only the negligence designation
because of the recent decision in Consol Pennsylvania Coal Co., 44 FMSHRC at 168, 173,
which affirmed a citation for drill hole plotted 125 feet from its actual location).
The Secretary, nevertheless, still has the burden of proving the violation. An operator is
liable for a violation of this standard if a drill hole is inaccurately plotted, regardless of the level
of fault. See Musser Eng’g, Inc., 32 FMSHRC at 1272 (citing Spartan Mining Co., 30 FMSHRC
at 706; Asarco, Inc., 8 FMSHRC 1632, 1634–36 (Nov. 1986), aff’d, 868 F.2d 1195 (10th Cir.
1989)). The Commission in Musser affirmed the judge’s finding of violation, reiterating the level
of inaccuracy found:
To say that the operator’s map was inaccurate would be an understatement. If the
operator’s map were accurate, the [mine] workings would not have been intersected
because the [mine] really would have been approximately 450 feet away, as
indicated on the operator’s map.
Id. at 1270 (citing 28 FMSHRC 699, 706 (July 2006) (ALJ)).
First, I agree with the assessment that this was a drill hole that penetrated the coalbed
being mined. Respondent intersected the hole during mining operations; the inspector testified
that Respondent “mined past it, and the face opened up,” and that “[t]hey might as well have
mined through it.” Tr. 209.
Finally, the Secretary provided credible testimony that the closest plotted suspected gas
well was 273 feet from where the operator intersected the hole in question. This is sufficient
inaccuracy to sustain a violation. I therefore affirm the citation.
2.

Gravity
a.

Likelihood

The Secretary asserts that an injury is unlikely. The inspector assessed ignition as
unlikely because legal gas check results were within safe limits. Tr. 186. With no contrary
evidence provided, I affirm the inspector’s likelihood finding.
b.

Severity

The Secretary provided credible testimony that the ignition or fire hazard, though
unlikely, would result in burns, concussions, or broken bones. Id. at 190. I find that such injuries

44 FMSHRC Page 447

would reasonably result in a miner missing at least one full day of work. I therefore affirm the
severity found in the citation.
c.

Number of Persons Affected

The citation found two miners would be affected by the hazard, noting that two people
usually run the shear. Id. Respondent provided no contrary testimony. I therefore affirm the
number of persons affected.
3.

Negligence

I find that negligence was improperly assessed as “low.” Respondent is familiar with the
mining industry and relevant facts, and it has explicit familiarity with the protective purpose of
the regulation. See supra Section V.B.1. Therefore, I find that a reasonably prudent person in
Respondent’s position should have known about the violative condition.
Respondent here did not rest its efforts on reviewing old maps that it could not
reasonably conclude were accurate indicators of boundaries of previous mine workings. Contra
Musser Eng’g, Inc., 32 FMSHRC at 1286 (affirming gross negligence where it was unreasonable
for operator to rely on the maps used). Respondent used two third-party contractors—18 Karat,
Inc. and Blue Mountain, Inc.—to search for the suspected gas wells. Tr. 226–29. Neither
contractor found the holes in question, and they were marked as DNF. See id.; Ex. R-14, 15.
Inspector Young even acknowledged that Respondent did the best it could to find the suspected
wells. Tr. 193.
The Secretary relies on MSHA negligence definitions to argue for low negligence instead
of no negligence. He acknowledges that there were “considerable mitigating circumstances,” but
that the operator could have known of the violative condition. S. Br. at 14–15; see also 30 C.F.R.
§ 100.3(d) (2022).
An assessment of no negligence is supported, however, under a reasonably prudent
person standard specific to miners. The Secretary did not provide testimony regarding further
actions Respondent could have taken. I find that Respondent conducted its search using all
available means. I therefore reduce the negligence finding from “low” to “none.”
4.

Penalty

I have previously recognized the Secretary’s proper consideration of the operator’s
business size and ability to continue in business. See supra Section III.B.5. These Section 110(i)
considerations remain the same here.
Respondent’s history of violations is reflected in Exhibit GX-12. Its history consists of
only two repeat violations during the inspection period. Accordingly, this factor has already been
properly considered and does not significantly affect my assessment.

44 FMSHRC Page 448

I affirm the violation’s gravity as assessed, so that factor also does not carry additional
weight in my penalty assessment. See supra Section V.B.2. Respondent immediately abated the
violation by updating its mine map. See GX-6, DOL 046–47. I therefore find that the operator
demonstrated good faith in attempting to achieve rapid compliance after notification.
The proposed penalty was based, in part, on the negligence assessed. Because I find that a
reduction in negligence is warranted, see supra Section V.B.3, I also find that a penalty reduction
is appropriate. The proposed penalty was $125.00, based in part on the Secretary’s finding of
moderate negligence. Because I find that the operator was not negligent, I assess a penalty of
$100.00.
VI.

CONCLUSION

It is ORDERED that Citation Nos. 9204245 and 9204250 be AFFIRMED as issued.
It is also ORDERED that Citation No. 9204257 be AFFIRMED with the assessed
gravity, and that the level of negligence be MODIFIED from “low” to “none.”
Finally, it is ORDERED that the Respondent pay the Secretary of Labor the assessed
penalty of $838.00 within 30 days of the date of this decision.10

/s/ Michael G. Young
Michael G. Young
Administrative Law Judge
Distribution (First Class Mail and email):
Matthew R. Epstein, Esq., Office of the Solicitor, U.S. Dep’t of Labor, 1835 Market Street,
Mailstop SOL/22, Philadelphia, PA 19103, epstein.matthew.r@dol.gov
Kenneth J. Polka, Conference & Litigation Representative, U.S. Department of Labor, MSHA,
631 Excel Drive, Suite 100, Mt. Pleasant, PA 15666, polka.kenneth@dol.gov
Patrick W. Dennison, Esq., Fisher & Phillips LLP, Six PPG Place, Suite 830, Pittsburgh, PA
15222, pdennison@fisherphillips.com

10

Please pay penalties electronically at Pay.Gov, a service of the U.S. Department of the
Treasury, at https://www.pay.gov/public/form/start/67564508. Alternatively, send payment
(check or money order) to: U.S. Department of Treasury, Mine Safety and Health
Administration, P.O. Box 790390, St. Louis, MO 63179-0390. Please include Docket and A.C.
Numbers.

44 FMSHRC Page 449

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVENUE, NW, SUITE 520N
WASHINGTON, DC 20004-1710
TELEPHONE: 202-434-9987 / FAX: 202-434-9949

June 9, 2022
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner,

CIVIL PENALTY PROCEEDING
Docket No. PENN 2021-0084
A.C. No. 36-07230-534033

v.
CONSOL PENNSYLVANIA COAL
COMPANY, LLC,
Respondent.

Mine: Bailey Mine

AMENDED DECISION AND ORDER1
Appearances:

Matthew R. Epstein, Office of the Solicitor, U.S. Department of Labor,
Philadelphia, Pennsylvania, for the Petitioner
Kenneth Polka, CLR, U.S. Department of Labor, MSHA, Mt. Pleasant,
Pennsylvania, for the Petitioner
Patrick W. Dennison, Esq., Fisher & Phillips LLP, Pittsburgh,
Pennsylvania, for the Respondent

Before: Judge Young
SUMMARY
Citation No. 9204245, 30 C.F.R. § 75.1725(a): Failure to maintain machinery in safe
operating condition. A horizontal keeper pin, used to retain a vertical breakaway (“shear”) pin,
was missing from an operational headgate shield.
Facts
p. 4 (Slip Op.)
Fact of violation
Affirmed
p. 5
S&S
Affirmed
p. 8
Negligence
Low
p. 12
Penalty
$383.00
p. 12
Citation No. 9204250, 30 C.F.R. § 75.503: Failure to maintain electrical face
equipment in permissible condition. 120-volt area light globes were cracked on an operational
continuous miner located in a crosscut.

1

This Decision and Order has been amended to correct page numbers in the Summary
section found to be inaccurate due to clerical error.

44 FMSHRC Page 450

Facts
Fact of violation
S&S
Negligence
Penalty

p. 13
p. 14
p. 15
p. 18
p. 19

Affirmed
Affirmed
Low
$355.00

Citation No. 9204257, 30 C.F.R. § 75.1200-1(d): Failure to plot a drill hole that
penetrated the coalbed being mined. Operator had not accurately marked an alleged gas well
through which it inadvertently cut.
Facts
p. 19
Fact of violation
Affirmed
p. 20
Negligence
None
p. 21
Penalty
$100
p. 21
I.

INTRODUCTION

This case is before me upon petition for assessment of civil penalty filed by the Secretary
of Labor (“Secretary”) pursuant to Section 105(d) of the Federal Mine Safety and Health Act of
1977, as amended (“Mine Act” or “Act”), 30 U.S.C. § 815(d). At issue are three citations under
section 104(a), issued to Respondent, Consol Pennsylvania Coal Company, LLC (“Consol” or
“Respondent”).2 The parties presented testimony and documentary evidence at a video
conference hearing on February 1, 2022, and filed post-hearing briefs.
Consol owns and operates the Bailey Mine, located in Greene and Washington counties,
Pennsylvania. Jt. Stips. 1, 2; S. Post-Hr’g Br. at 1, 2 (Apr. 13, 2022) (“S. Br.”). The mine is an
underground coal mine and is subject to the jurisdiction of the Mine Act and the Commission. Jt.
Stips. 3, 4; S. Br. at 1–2. Citation No. 9204245 alleged that Respondent failed to ensure the
presence of a keeper pin, risking a gate shield pin becoming a projectile. Citation No. 9204250
alleged that Respondent failed to maintain 120-volt area light globes in permissible condition,
risking methane ignition. Citation No. 9204257 alleged that Respondent failed to accurately plot
a drill hole on its mine map. For reasons set forth below, I AFFIRM all three citations. I
MODIFY the degree of negligence for Citation No. 9204257 from “low” to “none.”
II.
A.

STANDARDS

Violation

The Secretary must prove the elements of an alleged violation by a preponderance of the
evidence. See Jim Walter Res., Inc., 28 FMSHRC 983, 992 (Dec. 2006); RAG Cumberland Res.
Corp., 22 FMSHRC 1066, 1070 (Sept. 2000). Mine operators are generally strictly liable for
mandatory safety standard violations. See Freeman United Coal Mining Co. v. FMSHRC, 108
2

This docket included seven section 104(a) citations. One was bifurcated and
consolidated with Docket No. PENN 2021-0117. See Order Granting Mot. to Bifurcate and
Consolidate at 1 (Jan. 19, 2022). Three were settled by the parties and approved prior to hearing.
See Decision Approving Partial Settlement at 1–2 (Feb. 4, 2022).

44 FMSHRC Page 451

F.3d 358, 361 (D.C. Cir. 1997); Nally & Hamilton Enters., Inc., 33 FMSHRC 1759, 1764 (Aug.
2011).
B.

Gravity

The likelihood contemplated is that of the expected resulting injury. The severity
evaluation assumes the occurrence of the hazard. See Consolidation Coal Co., 18 FMSHRC
1541, 1550 (Sept. 1996) (comparing S&S inquiry, which focuses on “the reasonable likelihood
of serious injury,” with gravity inquiry, which focuses on “the effect of the hazard if it occurs”)
(emphasis added).
The Secretary defines a severity assessment of “lost workdays or restricted duty” as
“[a]ny injury or illness which would cause the injured or ill person to lose one full day of work
or more after the day of the injury or illness, or which would cause one full day or more of
restricted duty.” 30 C.F.R. § 100.3(e) (2022).3
C.

Significant and Substantial (“S&S”)

A violation is properly designated as S&S if, “based upon the particular facts surrounding
the violation, there exists a reasonable likelihood that the hazard contributed to will result in an
injury or illness of a reasonably serious nature.” Mathies Coal Co., 6 FMSHRC 1, 3–4 (Jan.
1984) (citing Cement Div., Nat’l Gypsum Co., 3 FMSHRC 822, 825 (Apr. 1981)). The four
elements required for an S&S finding are expressed as follows:
(1) [T]he underlying violation of a mandatory safety standard; (2) the violation was
reasonably likely to cause the occurrence of the discrete safety hazard against which
the standard is directed; (3) the occurrence of the hazard would be reasonably likely
to cause an injury; and (4) there would be a reasonable likelihood that the injury in
question would be of a reasonably serious nature.
Peabody Midwest Mining, LLC, 42 FMSHRC 379, 383 (June 2020) (integrating the refinement
of the second Mathies step in Newtown Energy, Inc., 38 FMSHRC 2033, 2037 (Aug. 2016)).
An S&S determination must be based on the assumed continuation of normal mining
operations. See Consol Pa. Coal Co., 43 FMSHRC 145, 148 (Apr. 2021) (citing U.S. Steel
Mining Co., 6 FMSHRC 1573, 1574 (Jan. 1984)) (“A determination of ‘significant and
substantial’ must be based on the facts existing at the time of issuance and assuming continued
normal mining operations, absent any assumption of abatement or inference that the violative
condition will cease.”).

3

The inspector’s characterization of the gravity of the violation, in conformance with Part
100 for purposes of penalty assessment, is not binding on the Commission, but I recite it here
because it may be useful in evaluating the enforcement decisions made by the agency.

44 FMSHRC Page 452

D.

Negligence

Judges may use a traditional negligence analysis, rather than relying upon Part 100
definitions. Brody Mining, LLC, 37 FMSHRC 1687, 1701–02 (Aug. 2015) (citing Jim Walter
Res., Inc., 36 FMSHRC 1972, 1975 n.4 (Aug. 2014); Sellersburg Stone Co. v. FMSHRC, 736
F.2d 1147, 1151–52 (7th Cir. 1984)) (“Part 100 regulations apply only to the proposal of
penalties by MSHA and the Secretary of Labor; under both Commission and court precedent, the
regulations do not extend to the independent Commission, and thus the MSHA regulations are
not binding in any way on Commission proceedings.”). The reasonably prudent person standard
should be that of one “familiar with the mining industry, the relevant facts, and the protective
purposes of the regulation.” Brody Mining, LLC, 37 FMSHRC at 1702.
E.

Penalty

The Commission considers the following factors, from Section 110(i) of the Act, in
assessing penalties under the Act:
[T]he operator’s history of previous violations, the appropriateness of such penalty
to the size of the business of the operator charged, whether the operator was
negligent, the effect on the operator’s ability to continue in business, the gravity of
the violation, and the demonstrated good faith of the person charged in attempting
to achieve rapid compliance after notification of a violation.
30 U.S.C. § 820(i) (2006).
III.
A.

CITATION NO. 9204245

Factual Findings

This citation was issued by Inspector Walter Young on March 1, 2021. Ex. GX-1, DOL
001. He assessed the gravity as “reasonably likely,” “lost workdays or restricted duty,” “S&S,”
and one person affected. Id. He assessed negligence as “low.” Id. The description read:
The Operator failed to maintain the company number 3 gate shield located on the
8L Longwall Working Section (006-0 MMU), inby the number 27 crosscut in safe
operating condition. The Horizontal Keeper Pin to retain the vertical (breakaway)
pin in place was missing. This condition will permit the vertical breakaway pin or
pieces of the vertical breakaway pin to become airborne and injury [sic] person
when its fails. Multiple persons are in the area when the shearer cuts out at the
headgate and during times when the headgate pan line is pushed. The Operator
immediately removed the shield from service until the condition could be corrected.

44 FMSHRC Page 453

Id. While taking a methane reading during a spot inspection, Inspector Young noticed that a
horizontal keeper pin was missing from the clevis4 on a headgate shield. Tr. 31, 32. Gate shields
have more tonnage capacity than line shields and exert more than 30 tons of pressure. Id. at 38,
41. He described the purpose of the pin as keeping the vertical shear pin in place if it breaks as
designed, enabling it to safely fall out the bottom of the clevis. Id. at 33, 36; see Ex. GX-3, DOL
021. Shear pins break and need to be replaced frequently. Tr. 47.5
Inspector Young; Justin Jones, Consol’s former safety inspector; and James Denham, its
maintenance supervisor, all acknowledged that the vertical shear pin is intended to break at
designated points to protect the whole shield system. See id. at 44, 52, 107–08, 142; Ex. GX-2,
DOL 020. Inspector Young concluded that a shear pin can work its way up out of the clevis
under pressure from shield operation, and without the keeper pin, it can become a projectile. Tr.
33–34, 42. He testified that he personally observed a miner injured—he suffered a face
laceration—by such occurrence at a headgate, and that others have been hit without injury. Id. at
42.
Messrs. Jones and Denham contend that the shear pins only break under adverse
conditions—shield twisted or hung up on a rock, uneven bottoms, or muddy conditions. Id. at
109, 144. Neither has seen or heard of a broken shear pin becoming a projectile. Id. at 109, 110,
111, 146–47. Neither are aware of any injury reports describing such an occurrence, and Mr.
Jones testified that he searched and found none since 2007. Id. at 111, 113, 147.
Messrs. Jones and Denham testified, and Inspector Young acknowledged, that miners
typically operate these shields manually from two shields away—seven-to-eleven feet from the
possible pin hazard. Id. at 68, 116, 149. Inspector Young contended that a miner could be struck
within eight feet, enabling injuries such as lacerations or eye injuries. Id. at 66. He also described
the area surrounding gate shields as a transition area—a walkway where many people stand
while operating the shields. Id. at 42, 45.
B.

Disposition
1.

Violation

The cited standard states, “Mobile and stationary machinery and equipment shall be
maintained in safe operating condition and machinery or equipment in unsafe condition shall be
removed from service immediately.” 30 C.F.R. § 75.1725(a) (2022). The Secretary argues the
machinery was not maintained in safe operating condition because Respondent failed to safely
4

The clevis is a housing connected to the pan line of the shield and contains the shear pin
where it connects to the relay bar, which moves the pan line. The clevis has two “ears,” or tabs,
on the top and the bottom, and there are holes in those tabs, through which the horizontal
retaining pins are inserted and then secured with an “r-clip” locked through a hole near the end
of the pin, though a bolt may sometimes be used. Tr. 31–33.
5

Shear pins are hollow and have indentations, or grooves, near each end to enable them
to break as intended. Tr. 31–32, 50–52.

44 FMSHRC Page 454

secure the shear pin. S. Br. at 7. Respondent, however, argues the missing keeper pin does not
itself make the machinery unsafe. Resp’t’s Post-Hr’g Br. at 5 (Apr. 13, 2022) (“Resp’t Br.”). It
refers to several other standards, argued as comparable to the cited standard, to support its
assertion. The cited cases, however, are either inapposite or unnecessary to the decision here.
First, Respondent asserts that “more than mere presence of a condition [is required] to
constitute a violation despite strict liability.” Id. The compared provisions are significantly
different. Section 75.323 requires ventilation system adjustments or work stoppages when a
stated level of methane is present. See 30 C.F.R. § 75.323(b)(1)(ii)–(iii) (2022); Resp’t Br. at 5
n.3. The standard here does have a similar mitigating action requirement, but it also requires that
machinery be maintained in safe operating condition—it does not only require action when an
unsafe operating condition exists.6 The provision and cited cases are, therefore, inapposite to my
decision here.
Next, Respondent compares the cited standard with Section 56.11001 to argue that a
violation does not occur simply because an unsafe condition exists. See Resp’t Br. at 6. First, a
Section 56.11001 violation does in fact occur where an unsafe condition exists, and the cited
cases do not support contention to the contrary.7 The authority, if applied to a Section 75.1725
violation, would actually support a violation finding where the Secretary demonstrates an
improper method of maintaining machinery—e.g., not having all the components present and
serviceable. This authority is, therefore, inapposite to my decision here.
Finally, Respondent cites multiple ALJ decisions on Section 75.202(a) [roof fall
protection] to argue that the provision here should be analyzed as a performance-based
standard—requiring evaluation of the reasonableness of the operator’s efforts. See id. These
decisions do not control my decision here. More importantly, they are unnecessary because there
is Commission precedent that directly supports the evaluation of “unsafe operating condition”
based on a reasonably prudent person standard.
The Commission has established that the standard for a Section 75.1725(a) violation is
whether a reasonably prudent person would recognize the hazard, stating:

6

Compare Spartan Mining Co., 30 FMSHRC 699, 711 (Aug. 2008) (“The standard
imposes two duties upon an operator: (1) to maintain machinery and equipment in safe operating
condition, and (2) to remove unsafe equipment from service.”) (emphasis added), with Jim
Walter Res., Inc., 19 FMSHRC 1761, 1767 (Nov. 1997), and Amax Coal Co., 17 FMSHRC 48,
51 (Jan. 1995) (ALJ) (requiring action upon a finding of excessive methane, not methane
prevention itself).
7

The Commission in Lopke Quarries, Inc. required evidence that the asserted safe means
of access actually was utilized, not only that it existed in addition to an allegedly unsafe access.
23 FMSHRC 705, 707 (July 2001). The Commission in Henna Mining Co. held that an operator
“could show that a cited area is not a ‘means of access,’” demonstrating that existence of unsafe
access would be adequate to prove a violation. 3 FMSHRC 2045, 2046 (Aug. 2006).

44 FMSHRC Page 455

[I]n deciding whether machinery or equipment is in an unsafe operating condition,
the alleged violative condition is measured against the standard of whether a
reasonably prudent person familiar with the factual circumstances surrounding the
allegedly hazardous condition, including any facts peculiar to the mining industry,
would recognize a hazard warranting corrective action within the purview of the
applicable regulation.
Spartan Mining Co., 30 FMSHRC at 711 (citing Ala. By-Prods. Corp., 4 FMSHRC 2128, 2129
(Dec. 1982)).
The Commission has affirmed a violation of this standard for missing components. See
Martinka Coal Co., 15 FMSHRC 2452, 2456 (Dec. 1993) (affirming a Section 75.1725(a)
violation for missing belt rollers where substantial evidence from two witnesses showed the
components were missing). The Commission has also found a violation of another unsafe
condition standard by comparing it to the identical language in Section 75.1725(a). See So. Ohio
Coal Co., 13 FMSHRC 912, 915–16, 916 n.2 (June 1991) (quoting Ala. By-Prods. Corp., 4
FMSHRC at 2129) (“Substantial evidence supports the judge’s finding that the two broken track
pads presented an unsafe condition.”).
In Martinka Coal Co., a belt structure was missing rollers, causing the belt to rub against
the structure. 15 FMSHRC at 2456. The Commission affirmed the violation because of the
presence of combustible accumulations and an ignition source. Id. In So. Ohio Coal Co., the
Commission found it sufficient that the inspector and operators testified that the condition—
broken track pads—was unsafe. 13 FMSHRC at 916. It concluded that “safe operating
condition” means that a machine can be used safely by miners. Id. at 915.
Therefore, whether missing or broken components are involved, there still must be a
danger posed to miners by use of the cited machinery. The Commission recently affirmed two
Section 75.1725(a) violations as S&S against this operator where cables were found to be in bad
condition and posed a risk of snapping or dropping loads. Consol Pa. Coal Co., 43 FMSHRC at
150–51, 153–54. There, a cable was found to not be connected as designed—merely wrapped
around the reel. Id. at 150.
Here, the circumstances are sufficiently similar. The headgate shield clevis was missing a
component—the horizontal keeper pin. The Secretary has presented credible evidence that the
shear pins, which are designed to break, have been projected from the clevis upon breaking. The
inspector noted one known injury where he was present and multiple reports from other miners
of the hazard occurring without causing injury.
Respondent challenges an unsafe finding by arguing that it is unlikely that the pin would
be projected. See Resp’t Br. at 6–7. Respondent borrows from its S&S argument a further
assertion that an injury is unlikely because of likely miner distance from the hazard and lack of
reports about injuries from projectile shear pins. Id. at 7–8.
I find that Inspector Young’s testimony is credible and reject the operator’s contentions.
Respondent attempted to rebut the noted occurrence with testimony from Mr. Jones that he could

44 FMSHRC Page 456

not find any such reports going back to 2007. Tr. 111. Inspector Young, however, has been a
MSHA inspector since 2006. Id. at 24. Thus, the event, which occurred while he was a foreman,
id. at 61, would have occurred prior to the earliest year checked by Respondent.
In summary, the machinery was missing a component. That component is intended to
prevent the shear pin from moving upward out of the clevis. There is credible testimony that
shear pins can move upward and can be projected when broken under heavy pressure. I need not
address here whether there is a confluence of factors making an injury reasonably likely. It is
sufficient for purposes of the violation finding that a dangerous condition could be created by use
of the cited machinery with a missing component. I therefore affirm the violation.
2.

Gravity
a.

Likelihood

The Secretary asserts that the hazard is reasonably likely. I have found that credible
evidence exists to support that the hazard—a projectile shear pin—could occur. See supra
Section III.B.1. I therefore affirm the determination of likelihood in my penalty assessment.
b.

Severity

The Secretary asserts that the severity of the contemplated injury is lost workdays or
restricted duty. If an injury-causing hazard—a projectile shear pin contacting a miner—occurred,
it could reasonably result in an injury that would cause a miner to miss at least a full day of
work. Inspector Young testified to an event that caused a face laceration. Further, I find credible
that an object projected with such force could cause a laceration or damage to an eye. I therefore
affirm the severity as characterized by the inspector.
c.

Number of Persons Affected

The inspector assessed that only one miner would be affected by the hazard. I agree that
only one miner is likely to be contacted by a piece of a shear pin projected from the clevis. I thus
affirm the inspector’s enumeration of persons who could be affected.
3.

S&S

I affirm the S&S designation for the following reasons.
a.

Step 1: The violation has been established.

A missing component from machinery, and the attested possibility that the component
intended to be controlled by the missing component could cause an injury, is sufficient to
constitute an underlying violation of a mandatory safety standard for the purposes of Mathies
Step 1. See supra Section III.B.1.

44 FMSHRC Page 457

b.

Step 2: The violation was reasonably likely to result in the discrete
safety hazard against which the regulation is directed—a shear pin
breaking under headgate pressure and becoming a projectile.

Mathies Step 2 is a two-step process: (1) determine the specific hazard the standard is
aimed at preventing; and (2) determine whether a reasonable likelihood exists that the hazard
against which the mandatory standard is directed will occur. Newtown Energy, Inc., 38
FMSHRC at 1868. This finding must be based on “the particular facts surrounding the
violation.” Northshore Mining Co., 38 FMSHRC 753, 757 (2016).
Here, the standard requires that machinery be maintained in a condition that enables its
safe use by miners. See So. Ohio Coal Co., 13 FMSHRC at 915. The hazard the standard aims to
prevent is one resulting from the dangerous operation of the cited machinery. The Secretary
provided a plausible specific hazard posed by the missing component. Therefore, the specific
hazard here is the shear pin becoming a projectile.
The remaining issue is whether a reasonable likelihood exists that the shear pin will
become a projectile under pressure from the headgate. Respondent is correct that the likelihood
of hazard should be based upon the “particular facts surrounding the violation.” Resp’t Br. at 9
(citing Newtown Energy, Inc., 38 FMSHRC at 2038). I find that the hazard is reasonably likely to
occur.
The Secretary provided credible testimony that shear pins have broken and become
projectiles. Regarding particular facts, the standard here was cited on a headgate shield. Inspector
Young testified that the observed injury-causing hazard occurred while the miner was pushing
out the headgate. Tr. 42.
I acknowledge that multiple Respondent witnesses testified that they have not seen this
happen, and more importantly, that if it were to occur, it would require adverse conditions. The
Commission recently vacated an S&S finding at Step 2 because exposure to a hazard was not
likely. See Consol Pa. Coal Co., Docket No. PENN 2019-0008, 2022 WL 489572, at *6–7, *9
(Feb. 10, 2022) (reasoning that contact with a damaged cable would require it to be knocked
down from its hanging hooks, but there was no evidence that it could be easily knocked to the
floor). This supports a failure at Step 2 if nothing in the record establishes the likelihood that the
conditions enabling a projectile pin will occur. That is not the case here, however.
I find that an event that has occurred in the past is reasonably likely to occur, as a matter
of logic and common sense. See United Steel Mining Co., 7 FMSHRC 1125, 1130 (Aug. 1985)
(accepting testimony that the mine had experienced methane ignitions in the past to conclude that
“evidence supports a finding that there was a reasonable likelihood that the hazard . . . could
result in the occurrence of an ignition”); Consolidation Coal Co., 6 FMSHRC 34, 38 (Jan. 1984)
(affirming an S&S finding because evidence of bad roof and testimony of past roof falls made
the occurrence of the hazard reasonably likely) (emphasis added). The inspector has not relied
upon conjecture of speculation but on a previous event with which he was personally familiar.

44 FMSHRC Page 458

I credit Inspector Young’s testimony that he has witnessed such an occurrence at a
headgate shield, and that there have been other reports of projectile pins.8 Also, assuming
continued mining operations, it is possible that adverse conditions could present with a keeper
pin still absent. Crediting testimony about the occurrence of the hazard in the past gives rise to
the potential that those conditions will converge again in the future. I therefore find that the
hazard was reasonably likely at Step 2.9
c.

Step 3: It is reasonably likely that projectile shear pin contact with a
miner would cause an injury—laceration or eye damage.

Mathies Step 3 asks whether the hazard, not the violation itself, is reasonably likely to
cause an injury. Musser Eng’g, Inc., 32 FMSHRC 1257, 1280–81 (Oct. 2010). In evaluating the
likelihood of injury, judges must assume the occurrence of the hazard. See Newtown Energy,
Inc., 38 FMSHRC at 2037.
One only reaches Step 3 of the Mathies analysis after determining that the hazard is
reasonably likely to occur. I thus assume the occurrence of the hazard—a shear pin breaking
under the pressure of the headgate and becoming a projectile. The Secretary provided testimony
that such a pin could contact a miner and cause a laceration. This alone is insufficient for a
finding that an injury is reasonably likely to occur. Respondent correctly asserts that Commission
precedent requires more than a finding that there is a “potential” that an injury “could” occur.
Resp’t Br. at 8 (citing Wolf Run Mining Co., 32 FMSHRC 1669, 1677 (Dec. 2010); Texasgulf
Inc., 10 FMSHRC 498, 500–01 (Apr. 1988)). As with Step 2, I must evaluate whether an injury
is reasonably likely to occur based on the surrounding circumstances.
The Secretary is correct that Respondent cannot rely on safety measures or miner
precaution—e.g., helmets and protective clothing—to defend at Step 3. See S. Br. at 9 (citing
Sec’y of Lab. v. Consolidation Coal Co., 895 F.3d 113, 116, 118 (D.C. Cir. 2018)). There must,
however, be evidence on the record that miners would be in the area during operations to be
injured by the hazard. See Consol Pa. Coal Co., 43 FMSHRC at 152, 153 (demonstrating that
miners worked at the site of the cited equipment, and that others worked nearby). The record
must also demonstrate that one or more miners would have been at risk of injury from the
8

Inspector Young testified about another miner being injured at the Bailey Mine by a
piece of shear pin, but he could not remember the miner’s name. Tr. 60–61. He acknowledged
that he is only aware of one reportable accident, involving the miner he did name. Id. at 63. I find
Inspector Young to be a credible witness and credit his account of one other known minor injury
caused by the hazard at issue.
9

I stress that my decision is narrow and is based on the record facts presented to me at
hearing in this case. Those facts, involving the same mine and general circumstances as a prior
incident testified to by the inspector, suggest a greater likelihood that shear pins will fail and be
ejected at the headgate than in the main mining line. Curiously, this seems to be at variance with
a case involving the issue tried shortly before the case at bar. See Consol Pa. Coal Co., LLC, 44
FMSHRC 161, 167 (March 2022) (ALJ) (focusing on reduced likelihood that pins will be
ejected at headgate shields). I have issued my decision based on the record facts as presented to
me.

44 FMSHRC Page 459

discrete hazard. See Peabody Midwest Mining, LLC, 42 FMSHRC at 387–88 (acknowledging
that evidence established that more miners than could be accommodated by refuge chambers
would be present on section at shift change, but finding that the absence of evidence of any
mining activities or other possible ignition source during shift change negated potential for
injury).
The Secretary’s brief did not focus on the possibility that other miners beyond the miner
moving the shields could have been exposed to the hazard. See S. Br. at 11 (relying mostly on
the average distance between the miner using the remote and the shield being moved). However,
Inspector Young testified in two places about the presence of miners. First, he testified that gate
shields are in transition areas that are in a walkway, but he specified in the same sentence that it
is “where people stand whenever they push and pull these shields.” Tr. 42. This testimony does
not explicitly provide that there are miners other than the shield operator exposed to the hazard.
Inspector Young later explained:
[T]here’s [sic] a whole lot of people exposed, especially at the head gate [sic] when
they cut out. People just don’t run off the base and cut out and come back on to the
face. The shields are pulled, the guys are standing up in the transition area and
underneath the gate shields, and these shields – and then the pan line is pushed, and
these guys come in and cut out.
Id. at 45. This testimony identifies other miners present during shield operation. Therefore, I
assume the presence of both the shield operator and other miners while the shield is operated
during continued normal mining operations.
I accept Mr. Denham’s testimony that miners are usually further away—possibly ten
meters—while operating gate shields because they are usually moving multiple shields. Id. at
149. All witnesses nevertheless testified that miners at this mine generally operate shields
manually from two shields away at a distance of seven-to-eleven feet.
Combining the likelihood that a miner would be within the shorter testified distance, the
testimony that a projected pin has flown eight feet to injure a miner, and the lack of contrary
testimony to the inspector’s claim that other miners are in the area during shield operation, I find
that an injury is reasonably likely to occur.
d.

Step 4: It is reasonably likely that such an injury would be of a
reasonably serious nature.

An inspector’s conclusion that a possible injury is of a reasonably serious nature has been
held sufficient for Mathies Step 4. See Consol Pa. Coal Co., 43 FMSHRC at 149 (finding it
sufficient that the inspector characterized the potential injury as “serious” and noted potential
injuries). The Commission also does not require a specific type of injury for it to be considered
serious. See S&S Dredging Co., 35 FMSHRC 1979, 1981–82 (July 2013).

44 FMSHRC Page 460

Here, the Secretary provided credible, undisputed testimony that the hazard could result
in lacerations or eye damage. Respondent focused on the likelihood of the hazard and injury
occurring, see Resp’t Br. at 11–14, only making conclusory statements that any resulting injury
would not be of a serious nature, see id. at 13, 14. I find it is reasonably likely that an injury that
could include lacerations or eye damage would be reasonably serious.10
4.

Negligence

I find that the negligence was properly characterized by the inspector as “low.” Those
charged with inspecting the shields are familiar with the mining industry and relevant facts. They
should have been familiar with the protective purpose of ensuring the keeper pins were present. I
therefore find that a reasonably prudent person in their position should have known about the
violative condition and acted to remedy it.
The Secretary argues that this is a result of moderate negligence because the operator
knew that these pins commonly break and failed to remedy a violation that it should have
assumed. See S. Br. at 11–12. Respondent argues that no negligence was demonstrated because
no one knew about a broken pin. See Resp’t Br. at 14. I disagree with both.
The inspector appropriately noted that these pins consistently break, and that the
condition could have occurred between the last inspection and the violation. I credit the
inspector’s explanation, and I agree to a limited degree with the Secretary—this is a condition
Respondent must work to continually remedy to maintain the machinery in a safe operating
condition. I therefore affirm the negligence finding.
5.

Penalty

The Secretary has entered Respondent’s violation history [MSHA Directorate of
Assessments, Assessed Violation History Report] into evidence. See Ex. GX-12. Its history
consists of twenty-nine repeat violations during the inspection period. I have reviewed
Respondent’s general and repeat violations, and I find that the Secretary has properly considered
Respondent’s violation history in his calculation. I agree that the Secretary has properly
evaluated the size of the mine in his calculation. Neither party has stated that payment of this
penalty will affect Respondent’s ability to continue in business, and the minimal penalty amounts
do not support such a conclusion.
The proposed penalty of $383.00 was based, in part on the negligence [low] and gravity
[reasonably likely] assessed in the citation. I have affirmed the reasoning underlying the
Secretary’s assessments. The citation was terminated immediately by installation of a keeper pin.
Thus, Respondent demonstrated good faith in achieving rapid compliance following citation.

10

Regarding the likelihood that a miner would be wearing a protective “Airstream™”
helmet, which includes a face shield, I note that the miner injured in the incident described by
Inspector Young had an Airstream™ helmet but had his face shield lifted when he was struck by
a piece of a shear pin. Tr. 69.

44 FMSHRC Page 461

Having affirmed the citation as issued, in consideration of the six factors in Section 110(i) of the
Act, I assess a penalty of $383.00, as proposed by the Secretary.
IV.
A.

CITATION NO. 9204250

Factual Findings

This citation was issued by Inspector Young on March 3, 2021. Ex. GX-4, DOL 022. He
assessed gravity as “reasonably likely,” “lost workdays or restricted duty,” “S&S,” and one
person affected. Id. He assessed negligence as “low.” Id. The description read:
The Company Number 33, Continuous Miner (s/n- 033K, 2G-4022A) located
approximately 130 feet inby the number 39 crosscut, in the number 3 entry on the
9L Working Section (007-0 MMU) was not maintained in permissible condition.
Four 120 A.C. volt area light globes were cracked. The 2 area lights inby the side
bolters contained one or more cracks which ranged from 1.5 to 3 inches in length,
but the body of the globes could not be distorted by hand pressure. The double
ended area light (2 globes) directly below the rib bolter on the operators [sic] side
were badly damaged by being covered with cardboard and had overheated. These
light globes contained numerous, large spider web like [sic] cracks going in
multiple directions, one contained a hole measuring 0.25 inches wide by 0.375
inches long. Both of these lights could easily be distorted by hand pressure from
the heat damage done to them from them being unnecessarily be [sic] covered with
the cardboard. This condition permits the ambient mine atmosphere to freely enter
the explosion proof electrical lighting fixtures. Additional confluence of factors are
included in citation number 9204251 for the methane monitor not being maintained
in proper operating condition and methane being liberated in this working section
were used in determining this condition to be Significant and Substantial. The
Operator immediately removed the machine from service until the conditions could
be corrected. this [sic] mine liberates 10,835,416 cubic feet of methane every 24
hours.
Id., DOL 022–23. He visited the mine for an E02 spot inspection because Bailey Mine liberates
more than ten million cubic feet of methane every twenty-four hours, and it was on a five-day
Section 103(i) inspection regimen. Tr. 28, 71, 76. Ventilation was working properly that day. Id.
at 93.
Inspector Young found 120-volt light globes with cracks and holes. Id. at 73. He noted
that the damage could have occurred since the last required exam several days prior. Id. at 82. He
simultaneously noted that the section was liberating methane, obtaining a reading of 0.25 percent
in the Number 3 Entry. Id. at 77. Methane typically increases when the continuous miner begins
cutting coal, and the miner was inby a crosscut for operation. See id. at 94–95; Ex. GX-4, DOL
022.
He also issued a citation for an improperly calibrated methane monitor on the continuous
miner with the violative globes. See Tr. 78; Ex. GX-5. The miner was deenergized in a test when

44 FMSHRC Page 462

the monitor read 1.5 percent. Tr. 88–89, 122–23. Inspector Young testified, and Mr. Jones
acknowledged, that the monitor should have read 2.5, but only read 1.7, when the miner shut
down. Id. at 89, 123.
No witnesses were aware of any electrical faults within the enclosure at the time of
inspection. Id. at 133, 176. Respondent provided photographic evidence—taken of the
continuous miner outside the mine, several months after the citation—that the lights in the cited
globes were likely LED rather than fluorescent or incandescent. Id. at 164, 166, 174; Ex. R-7,
CONSOL 0038, 0041. Inspector Young acknowledged that he did not know what type of lights
were in the globes, only that they were 120-volt. Tr. 87.
John Baker, Consol’s electrical engineer, testified that LED lights are more efficient but
still radiate heat. Id. at 160, 163. He recognized that, while close, the circuit in question is not
intrinsically safe per the graph provided by Respondent. Id. at 170–72; Ex. R-8, CONSOL 0042.
On cross-examination, he admitted that the dot on the graph is on the “explosive side” of the
curve, that one cannot predict when an electrical circuit will fail, and that the cited globe was
“not mechanically intact”—i.e., not explosion proof. Tr. 174, 176–77.
B.

Disposition
1.

Violation

The cited standard states, “The operator . . . shall maintain in permissible condition all
electric face equipment required by . . . [§] 75.504 to be permissible which is taken into or used
inby the last open crosscut of any such mine.” 30 C.F.R. § 75.503 (2022). Permissibility
requirements “ensure that ignitions occurring within enclosures on mining equipment which
contain electrical circuits will not escape into the mine atmosphere.” Knox Creek Coal Corp., 36
FMSHRC 1128, 1131 (May 2014).
Respondent made only a cursory challenge to the violation finding. See Resp’t Br. at 16
(“If a Violation Existed, the Citation was Improperly Designated as S&S . . . .”). The Secretary,
nevertheless, still has the burden of proving the violation. The Secretary provided credible
testimony that cracks and holes existed in the cited globes. Respondent’s electrical engineer
acknowledged that such conditions make the globes “not mechanically intact.” He further
testified that an enclosure must be mechanically intact in order to be explosion proof.
I credit the testimony of both witnesses and find that the cited enclosures were not
mechanically intact. Therefore, they were not explosion proof. Because permissibility is meant to
prevent ignitions within enclosures from escaping, these enclosures were not permissible.
Finally, the offending continuous miner was taken and used 130 feet inby the described crosscut.
I therefore affirm the violation.

44 FMSHRC Page 463

2.

Gravity
a.

Likelihood

The Secretary asserts that the hazard is reasonably likely. I have found that credible
evidence exists to support the potential ignition in a light fixture penetrating a compromised
globe. See supra Section IV.B.1. I therefore agree with the determination of likelihood.
b.

Severity

The Secretary characterized the severity of the contemplated injury as lost workdays or
restricted duty. The Secretary provided credible testimony that such a hazard could cause
external and internal burns, broken bones, or concussions. Tr. 81. I find that such injuries would
reasonably result in an injury that would cause a miner to miss at least a full day of work. I
therefore affirm the inspector’s characterization of severity.
c.

Number of Persons Affected

The inspector assessed that only one miner would be affected by the hazard. While I
think it likely that more than one miner would be working in the vicinity of the offending
machine when the hazard was possible, see id. (“Usually it’s the bolters closest to the facing that
take the brunt . . . .”) (emphasis added), I defer to the inspector’s judgment as to the number of
persons affected.
3.

S&S

I affirm the S&S designation for the following reasons.
a.

Step 1: The violation has been established.

The failure to maintain the mechanical integrity of light fixtures on equipment used inby
the cited crosscut is sufficient to constitute an underlying violation of a mandatory safety
standard for the purposes of Mathies Step 1. See supra Section IV.B.1.
b.

Step 2: The violation was reasonably likely to result in the discrete
safety hazard against which the regulation is directed—ignition of the
mine atmosphere.

A methane ignition outside of the enclosure is the discrete safety hazard against which
the standard intended to protect. The reasonable likelihood of this hazard occurring requires two
things: the reasonable likelihood that an explosion will occur in the violative enclosure, and the
reasonable likelihood that the escape of that explosion will ignite the mine atmosphere. See Knox
Creek Coal Corp. v. Sec’y of Lab., 811 F.3d 148, 164 (4th Cir. 2016) (quoting Texasgulf, Inc., 10
FMSHRC at 501) (“When the Commission in Texasgulf required the consideration of a
“confluence of factors” in making an S & S determination, it was specifically concerned with

44 FMSHRC Page 464

whether there was ‘a sufficient amount of methane in the atmosphere surrounding the
impermissible gaps and ignition sources.”).
i.

There is sufficient evidence in the record to find that an
explosion within the enclosure was reasonably likely.

The violative light fixture is a 120-volt system. Tr. 75, 87, 174. Even if an LED bulb was
present, the circuit would not have been intrinsically safe. Id. at 172; Ex. R-8, CONSOL 0042.
Electrical circuits do fail without warning, and one cannot predict when that will occur. Tr. 176,
177. In addition to the poor condition of the globes, there was credible testimony by the inspector
that moisture, erosion, vibration, or just age can contribute to a failed circuit that can contribute
to an ignition. Id. at 75; see also Knox Creek Coal Corp., 36 FMSHRC at 1134 (noting similar
conditions and causes for failure that were sufficient for affirming an S&S designation).
The Secretary relied on the fact of violation and that even LED bulbs, if present, were
acknowledged to not be intrinsically safe. See S. Br. at 12–13. Respondent correctly notes that
the reasonable likelihood of an ignition within the light fixture is required, see Resp’t Br. at 17,
but it fails to provide adequate evidence negating this likelihood. Respondent makes three
assertions regarding the light fixture that I reject.
First, that there would have to be a failure in the light fixture on the nonprotected side of
the light’s ballast. Id. There is sufficient evidence in the record to conclude that the circuit could
fail in the normal course of operations. Further, such an argument would essentially negate the
danger in any permissibility violation. The purpose of the standard is to prevent the effects of an
ignition within an enclosure from reaching the outside atmosphere. A light fixture failure must
be assumed to be able to ignite methane that naturally enters the enclosure.
Second, that there was no evidence of electrical issues with the lights. Id. at 18. This is
similarly refuted by the requirement to assume continued normal mining operations. There is
credible testimony from both parties that such circuits can and do fail.
Finally, that the LED lights allegedly present are nearly intrinsically safe—designed to be
“near the energy level that could not ignite a methane concentration.” Id. Respondent’s own
electrical engineer admitted, and the provided graph demonstrated, that even LED lights would
not move the circuit to the intrinsically safe side of the line. Though “nearly” intrinsically safe,
the evidence supports a conclusion that the lights in question, including LED lights, would
provide a potential source for an ignition.
Even if the use of LED bulbs was sufficient to make an ignition unlikely, there is nothing
in the record proving that LED bulbs were in fact present at the time of the citation. The picture
evidence shows what does appear to be an LED fixture through the globes. Tr. 166; Ex. R-7,
CONSOL 0041. That provided picture, however, was taken outside the mine, months after the
citation was issued, and after the globes had been replaced. Tr. 174; Ex. R-7, CONSOL 0038,
0041. No witness testified that LED bulbs were present at the time of the citation.

44 FMSHRC Page 465

ii.

A preponderance of the evidence establishes that an
atmospheric ignition was reasonably likely.

I have concluded that an ignition within the light fixture is reasonably likely, and the fact
of impermissibility would allow such an explosion to escape the enclosure. Bailey Mine is a
“gassy” mine that liberates more than ten million cubic feet of methane every twenty-four hours,
and the mine and cited section were liberating methane at the time. Tr. 76–77; Ex. GX- 4, DOL
023; see also Knox Creek Coal Corp., 811 F.3d at 164 (recognizing that a mine liberating more
than 500,000 cubic feet of methane or other explosive gases during a twenty-four-hour period
was considered “gassy”).
In Knox Creek Coal Corp., the affirmed Commission decision did not disturb the judge’s
finding that the designation of a mine as “gassy” was sufficient to find that an ignition was
reasonably likely. See 811 F.3d at 154 (recognizing the judge’s finding that “an explosion could
escape the enclosures and trigger a larger explosion in the ‘gassy’ mine atmosphere”); 36
FMSHRC at 1131 (“[G]iven the gassy nature of the mine, sudden methane buildups in the
explosive range could reasonably be expected to occur.”).
In addition to accepting the possibility of sudden methane buildups as sufficient for S&S,
the ALJ’s decision in Knox Creek noted that methane accumulations above five percent had
previously been detected. Docket No. VA 2010-89-R, 2010 WL 5619977, at *43 (Dec. 27, 2010)
(ALJ). He further accepted testimony that “although methane could accumulate to an excessive
range from places such as the floor or the rib[s], usually it came from the face [as] coal was cut.”
Id. at *41.
Respondent asserts that the necessary confluence of events was not present. First, it
provided testimony that there would have to be sufficient methane accumulation for a
sufficiently long time, that it would have to occur quickly enough for the monitor to trip the
miner, and that a simultaneous light fixture failure would have to occur. See Tr. 169–70; Resp’t
Br. at 17.
I have already addressed the reasonable likelihood of circuit failure, and thus do not
accept this contention here. Next, it is true that nothing in the record provides that the explosive
level was reached in the cited entry or other entries. See Tr. 76–77, 84–85, 93, 121–22, 124–28;
Ex. GX-4, DOL 038–39; Resp’t Br. at 17. However, such accumulation does not need to be
shown at or near the time of the violation. Per Knox Creek, it is sufficient that the mine is
“gassy,” and that buildups within explosive range are reasonably likely to occur.
As the Commission has consistently held, the S&S analysis must assume the continuation
of normal mining operations. See Knox Creek Coal Corp., 811 F.3d at 156 (affirming that the
judge failed to consider methane accumulation “as [it] would have existed had normal mining
operations continued”); see also 36 FMSHRC at 1132 (citing Black Beauty Coal Co., 34
FMSHRC 1733, 1740 (Aug. 2012); Youghiogheny & Ohio Coal Co., 9 FMSHRC 673, 677–78
(Apr. 1987)). In this context, we must assume a constant threat of explosive methane in a gassy
mine. I therefore find a reasonable likelihood that methane levels will rise when the miner cuts
coal during continued mining operations.

44 FMSHRC Page 466

Finally, I also consider that the methane monitor was shown to not be calibrated properly,
and that more methane than detected would likely be present before it cut the miner’s power. See
Tr. 78, 123; Ex. GX-5. Taken together, there is sufficient evidence on the record to find that an
ignition is reasonably likely to occur.
c.

Step 3: It is reasonably likely that ignition of the mine atmosphere
would result in injury such as burns, broken bones, or concussions.

The reasonable likelihood of occurrence of the hazard has been established. Assuming an
ignition occurs, I find that it is reasonably likely to result in an injury. An explosion is generally
reasonably likely to cause injury—burn or concussive—to nearby miners. The issue, therefore, is
whether the record demonstrates that miners will be in vicinity of the hazard.
Respondent makes no specific assertions contesting Step 3; it only states broadly that
“the Citation is not reasonably likely to result in a hazard that was reasonably likely to result in
injuries of a reasonably serious nature.” Resp’t Br. at 18. The Secretary similarly provides little
in support. See S. Br. at 13 (arguing that the failure of Respondent to dispute that “an LED bulb
runs on 120 volts and is not intrinsically safe” satisfies Step 3). I find this assertion lacking in a
Step 3 analysis because it is only relevant to the likelihood of the hazard occurring in Step 2.
This nonetheless does not prohibit a finding that the violation meets the requirements for Step 3.
The Secretary provided credible testimony that miners would be working near the
violative continuous miner during operation. I already credited his assessment that at least one
miner—“bolter[] closest to the facing”—would be injured by an ignition. See supra Section
IV.B.2.C. With no contrary testimony provided, this is sufficient to find that a miner would be
injured if the hazard occurred.
d.

Step 4: It is reasonably likely that such an injury would be of a
reasonably serious nature.

An inspector’s assessment of an injury as reasonably serious has generally been accepted.
See supra Section III.B.3.d. Here, the Secretary has provided credible testimony that an ignition
of the mine atmosphere could cause burns, broken bones, or concussions to miners, particularly
the bolters working near the continuous miner. I find that such injuries are correctly
characterized as of a reasonably serious nature.
4.

Negligence

I find that the negligence was properly assessed as “low.” Those charged with inspecting
for permissibility are familiar with the mining industry and relevant facts. They should have been
familiar with the protective purpose of ensuring that light fixture housings (globes) are in
permissible condition. I therefore find that a reasonably prudent person in their position should
have known about the violative condition and acted to remedy it.

44 FMSHRC Page 467

The Secretary maintains that this violation was a result of low negligence because the
damage could have occurred in the days since the last required electrical exam. S. Br. at 13.
Respondent provided no argument against the negligence finding, though it did elicit testimony
from Inspector Young that the next required exam could have been completed by the day
following the citation. Tr. 90–91; Ex. GX-4, DOL 040.
The inspector appropriately noted that, while a foreman should have seen the lights’
condition, the damage could have occurred since the last exam. Tr. 82. I credit the inspector’s
explanation. I therefore affirm his negligence finding.
5.

Penalty

I have previously recognized the Secretary’s proper consideration of the operator’s
business size and ability to continue in business. See supra Section III.B.5. These Section 110(i)
considerations remain the same here.
Respondent’s history of violations is reflected in Exhibit GX-12. Its history consists of
twenty-four repeat violations during the inspection period. Accordingly, this factor has already
been properly considered and is of no consequence in my assessment.
I affirm that the violation’s gravity was properly characterized by the inspector, so I find
no reason to impose a higher penalty assessment based on that factor. See supra Section IV.B.2–
3. Respondent immediately abated the violation by replacing the light fixtures. See GX-4, DOL
022. I therefore find that the operator demonstrated good faith in attempting to achieve rapid
compliance after notification.
The proposed penalty of $383.00 was based, in part on the negligence [low] and gravity
[reasonably likely] assessed in the citation. I have affirmed the reasoning supporting both
determinations. Having affirmed the citation as issued, and considering all of the criteria relevant
to this violation, I assess a penalty of $383.00.
V.
A.

CITATION NO. 9204257

Factual Findings

This citation was issued by Inspector Young on March 22, 2021. Ex. GX-6, DOL 046. He
assessed gravity as “unlikely,” “lost workdays or restricted duty,” non-S&S, and two persons
affected. Id. He assessed negligence as “low.” Id. The description read:
The Operator failed to plot all drill holes which penetrate the coalbed being mined
on the 75.1200 map at the Bailey Mine. A [sic] alleged gas well was inadvertently
cut through on the 10J Longwall Working Section (039-0 MMU) at the number 118
shield at plus number 25+53 and was not shown to exist on the 75.1200 map.

44 FMSHRC Page 468

Id. Inspector Young visited the mine upon Respondent’s call that it cut through an uncharted gas
well. Tr. 179. He issued the citation because the unplotted, intersected well was “a bore hole that
penetrated the coal seam.” Id. at 184.
The location was not accurately marked on Respondent’s mine map. Id. at 187. Matthew
Ruckle, Consol’s project engineer, explained, and Inspector Young acknowledged, that
Respondent conducted a diligent search, using available maps and outside contractors to search
the surface. See id. at 190, 193, 217, 226–27, 229; Ex. R-13, CONSOL 0070–74. The nearest
plotted “did not find” (“DNF”) drill hole, nonetheless, was marked 273 feet away from the actual
intersected hole. Tr. 185.
B.

Disposition
1.

Violation

The cited standard states, “Additional information required to be shown on mine maps
under § 75.1200 shall include the following: . . . all drill holes that penetrate the coalbed being
mined . . . .” 30 C.F.R. § 75.1200-1(d) (2022). Respondent did not contest the fact of violation in
its post-hearing brief. See Resp’t Br. at 20 n.5 (contesting only the negligence designation
because of the recent decision in Consol Pennsylvania Coal Co., 44 FMSHRC at 168, 173,
which affirmed a citation for drill hole plotted 125 feet from its actual location).
The Secretary, nevertheless, still has the burden of proving the violation. An operator is
liable for a violation of this standard if a drill hole is inaccurately plotted, regardless of the level
of fault. See Musser Eng’g, Inc., 32 FMSHRC at 1272 (citing Spartan Mining Co., 30 FMSHRC
at 706; Asarco, Inc., 8 FMSHRC 1632, 1634–36 (Nov. 1986), aff’d, 868 F.2d 1195 (10th Cir.
1989)). The Commission in Musser affirmed the judge’s finding of violation, reiterating the level
of inaccuracy found:
To say that the operator’s map was inaccurate would be an understatement. If the
operator’s map were accurate, the [mine] workings would not have been intersected
because the [mine] really would have been approximately 450 feet away, as
indicated on the operator’s map.
Id. at 1270 (citing 28 FMSHRC 699, 706 (July 2006) (ALJ)).
First, I agree with the assessment that this was a drill hole that penetrated the coalbed
being mined. Respondent intersected the hole during mining operations; the inspector testified
that Respondent “mined past it, and the face opened up,” and that “[t]hey might as well have
mined through it.” Tr. 209.
Finally, the Secretary provided credible testimony that the closest plotted suspected gas
well was 273 feet from where the operator intersected the hole in question. This is sufficient
inaccuracy to sustain a violation. I therefore affirm the citation.

44 FMSHRC Page 469

2.

Gravity
a.

Likelihood

The Secretary asserts that an injury is unlikely. The inspector assessed ignition as
unlikely because legal gas check results were within safe limits. Tr. 186. With no contrary
evidence provided, I affirm the inspector’s likelihood finding.
b.

Severity

The Secretary provided credible testimony that the ignition or fire hazard, though
unlikely, would result in burns, concussions, or broken bones. Id. at 190. I find that such injuries
would reasonably result in a miner missing at least one full day of work. I therefore affirm the
severity found in the citation.
c.

Number of Persons Affected

The citation found two miners would be affected by the hazard, noting that two people
usually run the shear. Id. Respondent provided no contrary testimony. I therefore affirm the
number of persons affected.
3.

Negligence

I find that negligence was improperly assessed as “low.” Respondent is familiar with the
mining industry and relevant facts, and it has explicit familiarity with the protective purpose of
the regulation. See supra Section V.B.1. Therefore, I find that a reasonably prudent person in
Respondent’s position should have known about the violative condition.
Respondent here did not rest its efforts on reviewing old maps that it could not
reasonably conclude were accurate indicators of boundaries of previous mine workings. Contra
Musser Eng’g, Inc., 32 FMSHRC at 1286 (affirming gross negligence where it was unreasonable
for operator to rely on the maps used). Respondent used two third-party contractors—18 Karat,
Inc. and Blue Mountain, Inc.—to search for the suspected gas wells. Tr. 226–29. Neither
contractor found the holes in question, and they were marked as DNF. See id.; Ex. R-14, 15.
Inspector Young even acknowledged that Respondent did the best it could to find the suspected
wells. Tr. 193.
The Secretary relies on MSHA negligence definitions to argue for low negligence instead
of no negligence. He acknowledges that there were “considerable mitigating circumstances,” but
that the operator could have known of the violative condition. S. Br. at 14–15; see also 30 C.F.R.
§ 100.3(d) (2022).
An assessment of no negligence is supported, however, under a reasonably prudent
person standard specific to miners. The Secretary did not provide testimony regarding further
actions Respondent could have taken. I find that Respondent conducted its search using all
available means. I therefore reduce the negligence finding from “low” to “none.”

44 FMSHRC Page 470

4.

Penalty

I have previously recognized the Secretary’s proper consideration of the operator’s
business size and ability to continue in business. See supra Section III.B.5. These Section 110(i)
considerations remain the same here.
Respondent’s history of violations is reflected in Exhibit GX-12. Its history consists of
only two repeat violations during the inspection period. Accordingly, this factor has already been
properly considered and does not significantly affect my assessment.
I affirm the violation’s gravity as assessed, so that factor also does not carry additional
weight in my penalty assessment. See supra Section V.B.2. Respondent immediately abated the
violation by updating its mine map. See GX-6, DOL 046–47. I therefore find that the operator
demonstrated good faith in attempting to achieve rapid compliance after notification.
The proposed penalty was based, in part, on the negligence assessed. Because I find that a
reduction in negligence is warranted, see supra Section V.B.3, I also find that a penalty reduction
is appropriate. The proposed penalty was $125.00, based in part on the Secretary’s finding of
moderate negligence. Because I find that the operator was not negligent, I assess a penalty of
$100.00.
VI.

CONCLUSION

It is ORDERED that Citation Nos. 9204245 and 9204250 be AFFIRMED as issued.
It is also ORDERED that Citation No. 9204257 be AFFIRMED with the assessed
gravity, and that the level of negligence be MODIFIED from “low” to “none.”
Finally, it is ORDERED that the Respondent pay the Secretary of Labor the assessed
penalty of $838.00 within 30 days of the date of this decision.11

/s/ Michael G. Young
Michael G. Young
Administrative Law Judge

11

Please pay penalties electronically at Pay.Gov, a service of the U.S. Department of the
Treasury, at https://www.pay.gov/public/form/start/67564508. Alternatively, send payment
(check or money order) to: U.S. Department of Treasury, Mine Safety and Health Administration,
P.O. Box 790390, St. Louis, MO 63179-0390. Please include Docket and A.C. Numbers.

44 FMSHRC Page 471

Distribution (First Class Mail and email):
Matthew R. Epstein, Esq., Office of the Solicitor, U.S. Dep’t of Labor, 1835 Market Street,
Mailstop SOL/22, Philadelphia, PA 19103, epstein.matthew.r@dol.gov
Kenneth J. Polka, Conference & Litigation Representative, U.S. Department of Labor, MSHA,
631 Excel Drive, Suite 100, Mt. Pleasant, PA 15666, polka.kenneth@dol.gov
Patrick W. Dennison, Esq., Fisher & Phillips LLP, Six PPG Place, Suite 830, Pittsburgh, PA
15222, pdennison@fisherphillips.com

44 FMSHRC Page 472

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
721 19th ST., SUITE 443
DENVER, CO 80202-2500
OFFICE: (303) 844-5266 / FAX: (303) 844-5268

June 17, 2022
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
on behalf of ALVARO SALDIVAR,
Complainant,

DISCRIMINATION PROCEEDING
Docket No. WEST 2021-0265-DM
MSHA Case No. WE MD 21-06

v.
GRIMES ROCK INC,
Respondent.

Mine: Grimes Rock Inc
Mine ID: 04-05432

DECISION AND ORDER
Appearances: Karla Malagon and Jessica Flores, Office of the Solicitor,
U.S. Department of Labor, Los Angeles, California, for the Complainant
Mark Pachowicz, Pachowicz & Goldenring PLC, Ventura, California,
for the Respondent
Before: Judge Miller
This case is before me upon a complaint of discrimination filed by the Secretary of Labor
(“Secretary”) on behalf of Alvaro Saldivar against Grimes Rock Inc. (“Respondent”) under
section 105(c)(2) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801 et seq.
(“Mine Act” or “Act”). Mr. Saldivar alleges that he was terminated for making safety complaints
that are protected under the Mine Act. Both parties presented witnesses and evidence at the
hearing that took place from January 25-27, 2022 and subsequently briefed the Court on issues of
fact and law. For the reasons outlined below, I find that the Secretary has failed to prove a
violation of section 105(c) of the Mine Act.
I. FINDINGS OF FACT
The findings of fact detailed below are based on the record as a whole and my careful
observation of the witnesses during their testimony. My credibility determinations are based in
part on my close observation of the witnesses’ demeanors and vocal intonations. In resolving any
conflicts in testimony, I have taken into consideration the interests of the witnesses, corroboration
or the lack thereof, and consistencies and inconsistencies in each witness's testimony and among
the testimonies of the various witnesses. Any failure to provide detail on each witness’s testimony
should not be deemed a failure to have fully considered it. The fact that some evidence is not
discussed does not indicate that it was not considered. See Craig v. Apfel, 212 F.3d 433, 436 (8th
Cir. 2000).

44 FMSHRC Page 473

Grimes Rock operates a small sand and gravel mine located in Fillmore, California. This
surface mine falls under the jurisdiction of the Mine Act, and its miners are covered by the Act’s
protections. See Jt. Stip. ¶ 1; 30 U.S.C. § 803. Alvaro Saldivar worked at Grimes Rock during
two separate periods of employment. Grimes Rock first employed Saldivar as a welder in 2019.
Jt. Stip. ¶ 7. Then, Grimes Rock re-hired Saldivar on October 5, 2020, and he continued working
at the mine until he was terminated on January 15, 2021. Jt. Stip. ¶ 6. Saldivar’s second stint of
employment at Grimes Rock is the focus of the present discrimination proceeding.
Grimes Rock is owned by Russell Cochran and is managed by Ernesto Melendez, who
oversees all operations at the mine. Melendez made the decision to rehire Saldivar in October
2020, motivated in part by Saldivar’s high quality of work during his first term of employment.
Tr. 389. Melendez testified that while there was no welder position available, he recognized the
need for consistent servicing of the mine’s mobile equipment, and he hired Saldivar to fill the role
of “lube guy.” Tr. 387.
The parties dispute certain details about Saldivar’s precise title and role at Grimes Rock
during the second period of his employment—Saldivar claims he was rehired as a “lube service
technician and as an equipment operator” rather than a “lube guy”—but both sides largely agree
as to what his duties were. Tr. 34. Grimes Rock rehired Saldivar to operate a lube truck that would
carry oil and other automotive fluids around the mine and service its mobile equipment. However,
at the time of Saldivar’s rehiring, the lube truck had not yet been acquired, and so Saldivar was
asked to help with other jobs around the mine. Tr. 36, 388. He was tasked with operating a water
truck to assist with dust control, as well as operating a motor grader to help flatten and grade the
roads at the mine. Tr. 36, 388. Management also asked Saldivar to service mobile equipment in
the absence of the lube truck. Both sides agree that plant manager Rene Garcia and plant
supervisor Aureliano Ruiz oversaw Saldivar’s work, in addition to Melendez. Jt. Stip. ¶¶ 15,16.
A. Saldivar’s training at Grimes Rock
Saldivar’s training upon returning to Grimes Rock began with a text message. On October
5, 2020, Ernesto Melendez texted Saldivar a link to an MSHA training video. See Sec’y Ex. 19.
Melendez testified that he sent a link to the virtual training instead of conducting an in-person
training because Grimes Rock offices were closed due to the COVID-19 pandemic. Tr. 391. On
October 6, Saldivar signed and dated a certificate of training indicating that he completed the
video training. Resp. Ex. E. Saldivar signed a similar form confirming additional training the next
day. Both forms indicate that the type of training received was “New Miner” training. Resp. Ex.
E.
Saldivar began operating the Peterbilt water truck and motor grader within the first few
weeks of returning to Grimes Rock. He testified that he was asked to operate these pieces of
equipment before he was trained on them. Tr. 36-38. Saldivar said at hearing that he operated the
equipment for one month without training, and that he requested training for this equipment in
his preoperational inspection forms. Tr. 96, 100. Eventually, Grimes Rock enlisted electrician Vic
Lester to train Saldivar on the water truck and motor grader. Saldivar characterized the training
on the water truck as a “360 walk around” and described the training on the motor grader as
“improper.” Tr. 98, 100. Vic Lester testified that water truck training involved the two men

44 FMSHRC Page 474

entering the cab, reviewing the controls, and then allowing Saldivar to operate the truck while
Lester sat in the passenger seat. Tr. 610. Saldivar disputed this. Tr. 168. Lester also testified that
he trained Saldivar on the motor grader by showing him the equipment, getting in the cab together,
instructing him on how to operate the handles and levers to control the blade, and reviewing what
to watch for while operating the grader. Tr. 613. Lester’s testimony was corroborated by
Melendez and Garcia, who testified that they witnessed Lester and Saldivar operating the
equipment together. Tr. 396, 401, 465. Ruiz testified that Saldivar told him that he had been
trained by Lester. Tr. 511. No information regarding the timing of the training is contained in the
record.
Within the first few weeks of returning to Grimes Rock, Saldivar was also asked to begin
servicing mobile equipment at the mine. This task included replenishing the fuel, checking the
fluids, greasing the pinpoints, and performing other routine service on equipment such as the
excavators, bulldozers, front loaders, and a backhoe at the mine. Tr. 38-39. Saldivar claimed that
Grimes Rock only provided instruction on servicing the mobile equipment after he complained
about the lack of training on his preoperational inspection forms. Tr. 96. Jordan Van Wie from
Quinn Company led a training session that Saldivar described as a “360 walk around” of the
equipment and a basic demonstration on how to “check fluids.” Tr. 96, 101. Van Wie, a certified
instructor of equipment maintenance, testified that he spent two or three hours showing miners
the basic service techniques on four different pieces of equipment. Van Wie did not say if the
training was before or after Saldivar made a complaint. Tr. 676, 679-80.
On occasion, Saldivar would have to move mobile equipment to the location where the
grease and fluids were kept in order to service the equipment. According to Saldivar, he was
directly ordered to move the equipment in this manner. Tr. 40. Saldivar testified that he was not
trained on how to operate the heavy equipment, such as the backhoe. Tr. 40. He claimed that he
directly requested training on the backhoe from Melendez and Garcia, but that the only training
he received was a “360 walk around” of the equipment. Tr. 95-96. Melendez testified that neither
he nor anyone else at the mine trained Saldivar regarding operation of the backhoe because
Saldivar “was not an operator, there was no need for him to be on a backhoe.” Tr. 405. According
to Melendez, Grimes Rock equipment operators parked the mobile equipment on flat surfaces and
“[t]here is no need to move any of the equipment” to service it, beyond maybe moving it “four
feet.” Tr. 434-35.
B. Saldivar’s first disciplinary action
Three weeks after resuming work at Grimes Rock, Saldivar received his first disciplinary
writeup. On October 27, Rene Garcia issued Saldivar a disciplinary form because the “water truck
again for the third time was found with no coolant and very low on engine oil.” Sec’y Ex. 2.
Saldivar testified that, on that date, he had likely not yet received the Quinn Company training on
equipment maintenance, and that the training he did receive lacked adequate instruction on how
to service the water truck. Tr. 106.

44 FMSHRC Page 475

C. The water truck tires, incident, and disciplinary action
Saldivar noticed issues with the tires of the Peterbilt water truck early in his second stretch
of employment at Grimes Rock. He testified that some tires were “bald,” “cracked,” and had
“wires exposed.” Tr. 43. Saldivar claimed that he verbally reported these issues to Melendez and
Garcia and that he also informed management of the issues on his preoperational inspection
sheets. Tr. 43-45. Melendez denied being told about balding tires. Tr. 412. Melendez testified that
when a miner reports worn tires on a preoperational inspection form, Melendez will inspect the
tires and make a “business decision” about whether they need to be replaced. Tr. 429.
On the evening of December 10, 2020, Saldivar was involved in an incident while driving
the Peterbilt water truck. Saldivar operated the water truck that evening for dust-control purposes.
He sprayed the roadside as he traveled downhill on the main mine road connecting the plant on
top of the hill and the scales below. Saldivar turned the truck around at the bottom of the hill and
returned uphill toward the plant. Saldivar testified that, as he drove up the steep grade, the truck’s
tires lost traction and the truck started sliding back downhill. Tr. 49. Saldivar sensed that he had
lost control of the vehicle, and he tried to steer the truck into a nearby row of cinderblocks to stop
the truck’s slide. He succeeded, and the truck collided with the cinderblocks. The collision caused
damage to a tire and a rim on the water truck. See Sec’y Ex. 6. Saldivar immediately radioed the
night manager of the plant, Aureliano Ruiz, and informed him of the incident. Tr. 54-55. Ruiz
told Saldivar to try to drive the truck up the hill in first gear and park it at the plant so that Ruiz
could inspect the damage. Tr. 54-55, 247. Saldivar was able to get the truck to the plant safely in
first gear. Tr. 247.
The next morning, Saldivar informed Melendez about the incident via text message. See
Sec’y Ex. 5. He detailed how he lost control of the truck and damaged a rim and a tire. Melendez
responded by saying, “You need to be careful we will write you up on it.” Sec’y Ex. 5. When
Saldivar arrived at work the next morning, Rene Garcia issued him a discipline form for damaging
company property. See Sec’y Ex. 3. Melendez testified that he “investigated” the water truck
incident before authorizing the discipline form, but he and Saldivar agreed in their testimony that
Melendez did not contact or interview Saldivar before the discipline was issued, apart from the
single text message. Tr. 71, 358-59. Later that day, Melendez hired Pinky’s Tire Service to replace
the tire and rim on the water truck. Both Melendez and the tire technician testified that no tires
had been replaced between October and December 10, that only a single tire was replaced on
December 11, and that the remaining tires were in passable condition. Tr. 425-26, 597.
D. Subsequent disciplinary actions
After receiving the writeup about the water truck incident on December 11, Saldivar
received his third disciplinary action the very next day. On December 12, Aureliano Ruiz issued
Saldivar a writeup for arriving to work four hours late. See Sec’y Ex. 7. Ruiz issued this form on
Rene Garcia’s behalf, after Garcia told Ruiz that Saldivar failed to show up on time. Tr. 502. Ruiz
testified that Saldivar gave no excuse for his tardiness except that “he ran late, that’s it.” Tr. 505.
To Saldivar, the timing of this discipline form was suspicious because he had been tardy in the
past without receiving any admonishment. Tr. 79. Saldivar admitted that he was late to work
about once a week but claimed that he had obtained permission for these instances. Tr. 176-77.

44 FMSHRC Page 476

He also testified that he was late without permission “[m]aybe a couple of times.” Tr. 178.
Melendez testified that Saldivar’s attendance record “wasn’t good.” Tr. 429. Oscar Nava, a former
coworker of Saldivar at Grimes Rock, said that “everybody is late to work” at the mine. Tr. 316.
On January 13, 2021, Saldivar noticed that the transmission fill tube on a dozer was
missing its cap, and he reported the missing cap to Garcia and Melendez. Tr. 83; Sec’y Ex. 8.
Saldivar was ultimately written up for the missing cap. Sec’y Ex. 8. According to Saldivar, he
received the writeup in retaliation for reporting the unsafe condition. Tr. 84-85. Yet Rene Garcia,
who issued the writeup, said both at hearing and on the disciplinary form that Saldivar admitted
to having left the fill tube uncapped after being confronted by the dozer operator. Tr. 472; Sec’y
Ex. 8. The dozer operator confirmed this at hearing. Tr. 659. Saldivar denied having made any
such admission. Tr. 84.
Saldivar’s fifth and final writeup came the next day. Saldivar testified that he was assigned
to grade the roads on January 14, and he was using the backhoe to collect the material needed as
“base” in order to perform the grading. Tr. 86. When he was operating the backhoe, one of the
tires was flat and appeared to separate from the rim. Tr. 85; Sec’y Ex. 10. Garcia issued Saldivar
a writeup for the damage incurred to company property when Saldivar was “not paying attention”
and “drove the tire off the wheel” of the backhoe. Sec’y Ex. 9. Garcia testified that he issued the
disciplinary form because Saldivar was not supposed to be operating the backhoe and could not
account for the damage to the tire. Tr. 469.
E. Saldivar’s termination
On January 15, 2021, Melendez radioed Saldivar to meet him at the scale house, where
he informed Saldivar that he was fired. Tr. 173. Melendez gave Saldivar his final check and had
him sign a termination letter. The letter indicated that Saldivar’s employment was terminated due
to “damaged company property and performance issues.” Sec’y Ex. 15. Melendez testified at
hearing that the factors he considered in terminating Saldivar included “his attitude, attendance,
damaging the company property, not [being] willing to listen to anybody, [and] thinking he can
do what he pleases at the mine.” Tr. 432-33. Several employees of Grimes Rock testified that
Saldivar’s attitude was an issue at the mine. Tr. 407-19, 660-61, 669.
II. ANALYSIS
Section 105(c)(1) of the Mine Act prohibits a mine operator from discharging a miner,
discriminating against him, or interfering with the exercise of his statutory rights “because . . . he
has filed or made a complaint under or related to this chapter, including a complaint notifying the
operator . . . of an alleged danger or safety or health violation” or “because of the exercise of such
miner . . . of any statutory right afforded by this Act.” 30 U.S.C. § 815(c)(1). Congress intended
for the protections of section 105(c) “to be construed expansively to ensure that miners will not be
inhibited in any way in exercising any rights afforded” by the Mine Act. S. Rep. 95-181, at 36,
reprinted in Senate Subcomm. on Labor, Comm. on Human Res., Legis. History of the Federal
Mine Safety and Health Act of 1977, at 624 (1978).

44 FMSHRC Page 477

A. The standard for discrimination
For decades, the Commission and its courts adjudicated claims of discrimination brought
under section 105(c) of the Mine Act using the Pasula-Robinette framework. Sec’y on behalf of
Robinette v. United Castle Coal Co., 3 FMSHRC 803, 817-18 (Apr. 1981); Sec’y on behalf of
Pasula v. Consolidation Coal Co., 2 FMSHRC 2786, 2799-2800 (Oct. 1980). This framework was
recently abrogated by the United States Court of Appeals for the Ninth Circuit. Specifically, the
Ninth Circuit found flaw in the causation aspect of the Pasula-Robinette standard. Now,
discrimination claimants within the Ninth Circuit must prove that unlawful discrimination was a
“but-for” cause of the alleged adverse action. Thomas v. CalPortland Co., 993 F.3d 1204, 1210
(9th Cir. 2021). The Ninth Circuit did not announce how this new standard would interact with the
rest of the Commission’s precedent regarding discrimination claims, and the Commission itself
has not yet had the opportunity to opine on this matter. This Court must apply a test of
discrimination that embeds a but-for causation standard and that also hews to the Commission’s
robust body of discrimination case law. Accordingly, this Court will adopt the test for
discrimination as applied in the matter of first impression that appeared before the courts of the
Commission. See Thomas v. CalPortland Co., 43 FMSHRC 531, 538-40 (Dec. 2021) (ALJ).1
The test for discrimination under section 105(c) of the Mine Act is therefore whether the
complainant has proven, by a preponderance of the evidence, an adverse action that would not
have been taken but for his engagement in protected activity.
In the absence of direct evidence of discrimination, a complainant may assert a prima facie
case of discrimination under the Mine Act by showing that he engaged in protected activity and
that the adverse action complained of was motivated in any part by that activity. This lower
standard is not the ultimate standard of discrimination, but rather an evidentiary device that allows
a miner to state a claim of discrimination using indirect evidence of discrimination, such as the
operator’s knowledge of the protected activity, its hostility towards the protected activity, the
coincidence in time between the protected activity and the adverse action, and disparate treatment
of the complainant. Sec’y of Labor on behalf of Johnny Chacon v. Phelps Dodge Corp., 3
FMSHRC 2508, 2510 (Nov. 1981). If the miner successfully states his prima facie case, he has
established a rebuttable presumption of discrimination under the Mine Act.
The mine operator then has an opportunity to rebut the miner’s prima facie case by
producing evidence showing that no protected activity occurred or that the adverse action was not
motivated by the protected activity. This is merely a burden of production, not of persuasion. An
operator’s failure to produce any legitimate evidence in rebuttal to the prima facie case would
result in a judgment in favor of the complainant. However, when an operator produces such
1

At the time of publication, only one court has had the opportunity to apply the new Ninth
Circuit “but-for” standard after a hearing in a discrimination case. See Thomas, 43 FMSHRC at
538-40. That decision engaged in a detailed discussion of how to apply the Ninth Circuit’s standard
while preserving Commission precedent and honoring the intent of the legislators who drafted the
Mine Act, who sought to encourage miners’ free engagement in protected activity. Furthermore,
the decision clarified how burden-shifting and the prima facie case are consistent with the Ninth
Circuit’s holding in Thomas. The test and the accompanying discussion are adopted here.

44 FMSHRC Page 478

evidence, the presumption of discrimination is nullified, and the judge must weigh the conflicting
evidence according to the substantive “but-for” standard. During this final phase, the complainant
must have an opportunity to show that the operator’s explanation in rebuttal is pretextual.
Throughout this entire process, the burden of persuasion never shifts to the mine operator.
B. Saldivar’s claim of discrimination
Under this newly articulated test, Alvaro Saldivar must prove that he suffered an adverse
action and that the adverse action would not have been taken but for his protected activity. As an
initial offering, Saldivar must first establish a prima facie case of discrimination.
1. Saldivar’s prima facie case
A prima facie case of discrimination requires a showing (i) that the complainant engaged
in protected activity, (ii) that he suffered an adverse action, and (iii) that there is a motivational
nexus between the protected activity and the adverse action. See Driessen v. Nevada Goldfields,
Inc., 20 FMSHRC 324, 328 (Apr. 1998); Pasula, 2 FMSHRC at 2799. The burden on the
complainant is not onerous. He must only produce “evidence sufficient to support a conclusion”
that he was discriminated against. Driessen, 20 FMSHRC at 328. A miner has proven his prima
facie case when he has “present[ed] evidence from which the trier of fact could infer retaliation.”
Turner v. National Cement Company of California, 33 FMSHRC 1059, 1065 (May 2011).
i.

Protected activity

Alvaro Saldivar engaged in at least two instances of protected activity. First, Saldivar
engaged in protected activity when he lodged safety complaints about the condition of the tires on
the water truck. Saldivar testified that he had issues with the water truck’s tires from the moment
he was rehired. In his opinion, the tires were “bald” and “cracked” with “wires exposed.” Tr. 4145. He testified that he alerted management of the poor tire condition both verbally and on his
preoperational inspection sheets. I find Saldivar’s testimony on this issue to be credible. Melendez
denied that Saldivar made such complaints, but he did acknowledge his policy of allowing some
wear and tear on the tires as part of his “business decision” regarding whether they need to be
replaced. Tr. 429. Also, I find it suspicious that the mine failed to produce the preoperational
inspection sheets when asked by the Secretary. Since they were not produced as requested, I credit
the testimony of Saldivar that he did list his complaints on those sheets. Safety complaints like the
ones made by Saldivar are quintessential protected activities under section 105(c)(1) of the Mine
Act, which expressly protects a miner who makes a “complaint notifying the operator . . . of an
alleged danger or safety or health violation.” 30 U.S.C. § 815(c)(1).
Second, Saldivar’s complaints to management about inadequate task training also
constitute protected activity under the Mine Act. Saldivar believed that he needed additional
training on several pieces of equipment, and he testified that he made both verbal and written
reports of poor training to Grimes Rock management. Again, I find Saldivar’s testimony on this
point to be credible. While mine management generally denied that Saldivar made such reports,
Melendez did admit at hearing that Saldivar had told him that he “need[ed] more practice” on the
motor grader. Tr. 400. Proper task training is paramount under the Mine Act, see 30 U.S.C. §

44 FMSHRC Page 479

825(a)(4), and inadequate training constitutes a major health and safety risk. Id. at § 814 (declaring
that an untrained miner is a “hazard to himself and others.”). Making a report of inadequate training
is therefore equivalent to making a report about unsafe working conditions, and it is protected
activity under section 105(c) of the Act. Cf. Thomas, 43 FMSHRC at 542. Accordingly, Saldivar
has established his engagement in at least two protected activities.
ii.

Adverse action

The Commission has defined “adverse action” to mean “an action of commission or
omission by the operator subjecting the affected miner to discipline or a detriment in his
employment relationship.” Sec’y on behalf of Pendley v. Highland Mining Co., 34 FMSHRC 1919,
1930 (Aug. 2012). Here, the parties agree that Saldivar was terminated by Grimes Rock on January
15, 2021. Jt. Stip. ¶ 11. There is therefore no dispute that Saldivar suffered an adverse action as
defined by the Commission.
iii.

Motivational nexus

The next relevant inquiry is whether a motivational nexus exists between Saldivar’s
complaints and his firing. Because “[d]rect evidence of motivation is rarely encountered,” the
Complainant may initially show this motivational nexus with the four circumstantial indicia of
discrimination described by the Commission in its case law: the operator’s knowledge of the
protected activity, the operator’s hostility, timing, and disparate treatment. Chacon, 3 FMSHRC
at 2510. The complainant need not establish all four indicators of discrimination, but rather each
factor proven by the miner contributes cumulatively to his case of discriminatory motive.
In this case, two factors are most persuasive: knowledge and timing. An operator’s
knowledge of protected activity “is probably the single most important aspect of a circumstantial
case.” Chacon, 3 FMSHRC at 2510. Management at Grimes Rock knew about Saldivar’s safety
complaints. Saldivar testified that he repeatedly made complaints about the water truck tires and
about his inadequate training to Melendez and Garcia, both verbally and in writing. Additionally,
Melendez acknowledged at hearing that Saldivar had asked for additional practice on the motor
grader before he would feel comfortable operating it. Tr. 400.
Timing is another factor that weighs in favor of Saldivar. Coincidence in timing between
the protected activity and the alleged adverse action can point toward discriminatory motive. The
Commission has noted that it “applies no hard and fast criteria in determining coincidence in
time” and that “[s]urrounding factors and circumstances may influence the effect to be given.”
Hicks v. Cobra Mining Inc., 13 FMSHRC 523, 531 (Apr. 1991). Saldivar testified that he began
making safety complaints within the first few weeks of returning to work at Grimes Rock on
October 5, 2020. Tr. 96. By October 21, Saldivar had received the first in a series of disciplinary
actions. Sec’y Ex. 2. These actions escalated until Saldivar was terminated on January 15, 2021.
Therefore, at most three months elapsed between the first instances of protected activity and the
adverse action, and disciplinary actions were progressively being issued during those three
months. Under Commission case law, this temporal proximity can be an indication of
discriminatory motive. See Pero v. Cyprus Plateau Mining Corp., 22 FMSHRC 1361, 1365 (Dec.

44 FMSHRC Page 480

2000) (finding that timing weighed in favor of complainant when four months elapsed between
protected activity and adverse action).
Knowledge and timing are the two strongest factors supporting Saldivar’s claim of
discriminatory motive, and these two factors alone can support a prima facie case. See Pero, 22
FMSHRC at 1365. But the Secretary has also offered some evidence regarding the final two
factors, hostility and disparate treatment. Saldivar testified at hearing that Melendez and Garcia
acted “malicious” toward him “every time [he] would complain about something.” Tr. 211. He
viewed the progressive disciplinary actions as evidence of management’s mounting hostility for
him in response to his complaints. Tr. 211. Furthermore, the Secretary argues that mine owner
Russell Cochran displayed animus toward Saldivar when he called Saldivar’s subsequent
employer, Brett Jones. According to MSHA Special Investigator Troy VanWey, Jones told
VanWey about how Cochran warned him to “be cautious” because “if [Saldivar] was willing to
file [a discrimination] complaint against [Cochran], he could also file it against Mr. Jones as well.”
Tr. 543. Cochran denied ever having such a conversation. Tr. 587. Finally, the Secretary also
alleges that Saldivar was treated differently than other miners once he lodged his complaints. A
fellow miner, Oscar Nava, recounted times when he was late or when he damaged company
property, but he told the Court that he was never fired for this conduct. Tr. 319-21. According to
the Secretary, no other Grimes Rock employee had been terminated for performance issues in the
two years prior to Saldivar’s firing, except for an accountant. See Sec’y Br. at 16 (citing tr. 379).
The Secretary has introduced enough circumstantial evidence to support a conclusion or
inference of retaliation. See Turner, 33 FMSHRC at 1065; Driessen, 20 FMSHRC at 328.
Accordingly, a successful prima facie case of discrimination has been shown.
2. Grimes Rock’s rebuttal
Grimes Rock now has an opportunity to rebut Saldivar’s prima facie case by producing
evidence indicating either (i) that no protected activity occurred or (ii) that the adverse action was
not motivated by the protected activity. The company has offered arguments and evidence
addressing both issues.
i.

Grimes Rock’s argument that no protected activity occurred

The first argument advanced as part of the operator’s rebuttal is that Saldivar never
engaged in protected activity. Grimes Rock contends that Saldivar did not complain about the
water truck tires, nor about his inadequate training at the mine.
First, Grimes Rock denies that Saldivar reported the poor condition of the tires on the
Peterbilt water truck. In its brief, Grimes Rock first points out the absence of documentary
evidence (notes, text message, preoperational inspection forms) showing that Saldivar ever made
such a report. While Saldivar testified that he had reported the unsafe tires, mine management
directly denied this claim at hearing. Tr. 411. Grimes Rock failed to point out at hearing that the
Secretary repeatedly asked for such documentation, including preoperational reports, and the
mine failed to provide it. Grimes Rock has also introduced pictures and testimony indicating that
at least some of the tires that Saldivar complained about were in relatively good condition. See

44 FMSHRC Page 481

Resp. Ex. J; tr. 425-26, 597. This evidence does not nullify Saldivar’s prima facie case, because
a miner only needs a reasonable, good-faith belief about the existence a safety issue to support
his protected activity. See Kelly Diede v. Summit Inc., 13 FMSHRC 1155, 1162 (July 1991) (ALJ)
(“The fact that there may have been no objective underlying safety problem would not invalidate
a miner's good faith reasonable safety complaint.”).
Second, Grimes Rock denies that Saldivar ever complained about inadequate training.
Again, it argues that the Secretary has failed to introduce any evidence of the complaints beyond
Saldivar’s own testimony. But once again, Grimes Rock failed to produce the documents when
asked by the Secretary. Furthermore, Grimes Rock argues that inconsistencies in Saldivar’s
testimony about his level of training diminishes his credibility on this point. Resp. Br. at 3. Finally,
the company questions whether the underlying safety issue (the lack of training) was legitimate,
detailing the variety of training that Saldivar went through while employed at Grimes Rock. The
evidence points to the fact that, while Saldivar received new miner training and perhaps other
training, he did not receive adequate task training. Grimes Rock produced no evidence of task
training records for Saldivar.
ii.

Grimes Rock’s argument that the adverse action was not motivated by the
protected activity

Grimes Rock also argues that its termination of Saldivar was unrelated to his safety
complaints. Instead, the operator asserts that it fired Saldivar due to his poor work performance,
poor attendance, poor attitude, and the damage he caused to company property.
First, Grimes Rock claims that Saldivar’s poor work performance was one reason for his
termination. The company points to Saldivar’s disciplinary actions as evidence of his
unacceptable performance. Management issued the first writeup after Saldivar drove the water
truck with low coolant and engine oil, risking damage to company equipment. The second writeup
was issued in the wake of the water truck incident. Grimes Rock argues that Saldivar caused the
incident by overwatering the road and driving up the slick road in second gear. See Resp. Br. at
15-16. Rene Garcia issued two additional writeups: one for leaving the transmission fill tube of
the dozer uncapped, and one for not paying attention while using the backhoe and causing damage
to the tire. To Grimes Rock, these disciplinary forms stand as documentation of Saldivar’s
careless performance on the job.
The alleged performance issues extend beyond those documented on discipline forms.
Rene Garcia testified that, on several other occasions, Saldivar failed to properly service the
mine’s mobile equipment. Tr. 475. These instances included failures to replenish hydraulic fluids
and to clean the air filters. Tr. 475. This testimony was supported by equipment operator Mauricio
Garcia, who testified that the fluid levels on his dozer were “either way too low or they were way
over the [proper] amount” after Saldivar had performed the lube service. Tr. 669.
Second, Grimes Rock points to Saldivar’s poor attendance as a factor in the decision to
terminate him. Saldivar admitted at hearing that he had been tardy on multiple occasions, and he
was written up for being four hours late to work on December 12, 2020. Tr. 175; Sec’y Ex. 7.
When asked about Saldivar’s overall attendance, Melendez said that “[i]t wasn’t good.” Tr. 429.

44 FMSHRC Page 482

Saldivar missed days at work due to meetings with his probation officer, often with Melendez’s
permission. Tr. 176-77. According to mine management, these frequent meetings had become
quite disruptive to Saldivar’s work schedule. Melendez recounted telling Saldivar to have his
probation officer contact Melendez so that he could relay that Saldivar would “end up losing his
job due to attendance” if the meetings continued with the same frequency. Tr. 430. Melendez also
said at hearing that Saldivar’s timecard revealed further attendance issues that went beyond the
excused absences with his probation officer. Tr. 430.
Third, the operator cites Saldivar’s poor attitude as a reason for his firing. Melendez
testified that Saldivar butted heads with other employees. Tr. 409-14. According to Melendez,
Saldivar did not take criticism well and would act more knowledgeable than his coworkers. Tr.
409-14. Rene Garcia testified that other employees began to ask him whether anyone else could
service their equipment because “they did not want to deal with Mr. Saldivar.” Tr. 474. Mauricio
Garcia told the Court that he stopped asking Saldivar to correct his mistakes because Saldivar got
so “bothered” if confronted about his errors. Tr. 669. When counseled by management, Saldivar
“would get upset” and ignore the directives given to him. Tr. 410, 474. While the write-ups and
the tardiness alone do not support a basis for terminating Saldivar, the testimony of a number of
witnesses regarding Saldivar’s attitude and inability to get along with other miners is persuasive.
Finally, Grimes Rock claims that it terminated Saldivar in part due to the damage he
caused to company property. The company asserts that Saldivar’s carelessness resulted in tire and
rim damage on the water truck and the backhoe. Other documented performance issues, like
leaving the transmission fluid uncapped and failing to replenish fluids on mobile equipment, could
have caused further damage, according to Grimes Rock. Melendez testified that he “hired
[Saldivar] to make sure that we kept our equipment safe and good, and he was actually costing
me more money [with] every [piece of] equipment he would touch.” Tr. 432.
In sum, Grimes Rock has presented evidence rebutting the existence of the discriminatory
motive behind the adverse action. The Respondent’s burden in making its rebuttal is merely one
of production. Grimes Rock has introduced legitimate evidence that, if taken as true, would permit
a factfinder to conclude that it did not discriminate against Saldivar. Accordingly, Grimes Rock
has satisfied its burden of production and successfully rebutted the presumption of discrimination.
3. Disposition
Saldivar established a prima facie case, and Grimes Rock offered evidence in rebuttal.
The rebuttable presumption of discrimination has dissipated. Now, the only inquiry remaining in
this case is whether the Secretary has shown by a preponderance of the evidence that Saldivar’s
engagement in protected activity was a but-for cause of his termination.
In his brief, the Secretary argues that certain aspects of Grimes Rock’s asserted rationales
for terminating Saldivar are illegitimate and pretextual. The opportunity to prove pretext is an
important part of the complainant’s final burden in employment-discrimination cases. The
complainant “must . . . have an opportunity to prove by a preponderance of the evidence that the
legitimate reasons offered by the defendant were not its true reasons, but were a pretext for
discrimination.” Tex. Dep't of Cmty. Affairs v. Burdine, 450 U.S. 248, 253 (1981) (under Title VII

44 FMSHRC Page 483

of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq. (“Title VII”)).2 Indeed, “a plaintiff’s
prima facie case, combined with sufficient evidence to find that the employer’s asserted
justification is false, may permit the trier of fact to conclude that the employer unlawfully
discriminated.” Reeves v. Sanderson Plumbing Prod., Inc., 530 U.S. 133, 148 (2000) (under Title
VII).
The Commission has explained that “pretext may be found . . . where the asserted
justification is weak, implausible, or out of line with the operator’s normal business practices.”
Sec'y on behalf of Price v. Jim Walter Res., Inc., 12 FMSHRC 1521, 1534 (Aug. 1990) (internal
citations omitted). In previous cases, the Commission has outlined the types of evidence that may
show pretext: a complainant may demonstrate “either (1) that the proffered reasons had no basis
in fact, (2) that the proffered reasons did not actually motivate his discharge, or (3) that they were
insufficient to motivate discharge.” Turner, 33 FMSHRC at 1073 (emphasis omitted).
Here, the Secretary offers three showings of pretext. First, he points to inconsistencies
among Melendez’s statements about his reasons for terminating Saldivar. In the termination letter,
Melendez told Saldivar that he was being fired for “damage [to] company property and
performance issues,” but he did not mention attendance or attitude issues as a motivating factor.
Sec’y Ex. 15. Then, in a later letter to MSHA, Melendez said “[t]he reason I terminated Alvaro
was for damaging company property.” Sec’y Ex. 14. These inconsistencies allegedly shed doubt
upon at least two of the operator’s stated rationales for firing Saldivar. Second, the Secretary argues
that Melendez’s readiness to hire Saldivar after his first period of employment and, subsequently,
to provide a positive reference for Saldivar shows management’s satisfaction with Saldivar’s work
performance. Third, the Secretary asserts that the evidence of disparate treatment, discussed supra,
demonstrates that two nondiscriminatory rationales are pretextual.
None of the proffered theories of pretext are compelling. The inconsistencies in Melendez’s
statements are minor, and they do not necessarily show that Melendez was dishonest. Perhaps
Melendez should have been more thorough in his statements but failing to do so does not stand as
evidence of discrimination. Similarly, pretext is not found in Melendez rehiring Saldivar.
Melendez testified that Saldivar is a skilled welder. Rehiring him based on that performance, or
even offering a positive reference based on his welding3, is not inconsistent with firing him for
poor performance in a different role. Finally, the alleged disparate treatment does not prove pretext.
The Secretary notes that another Grimes Rock employee, Oscar Nava, also had attendance issues.
Grimes Rock did not fire Nava for those attendance issues—but Melendez did demote him.
Further, Nava was not a “similarly situated” employee when compared to Saldivar. Nava worked
at Grimes Rock for five years and had been promoted multiple times during that tenure. Saldivar,
2

The Commission often looks to other federal anti-retaliation legislation like Title VII
when addressing questions involving the anti-retaliation provision of the Mine Act. See, e.g.,
William Metz v. Carmeuse Lime, Inc., 34 FMSHRC 1820, 1830 (Aug. 2012); Turner 33 FMSHRC
at 1065-66.
3

The evidence supporting the notion that Melendez gave Saldivar a positive reference is

weak.

44 FMSHRC Page 484

in contrast, worked for Grimes Rock for just three months and remained at an entry-level position.
Both parties failed to provide evidence in the record to demonstrate how Grimes Rock routinely
hires or fires employees, and on what basis. Without such evidence it is difficult to conclude that
Saldivar was treated differently than others. All of the Secretary’s evidence regarding disparate
treatment is unpersuasive because it fails to identify, with any specificity, true comparators that
were treated differently than Saldivar.4
The Secretary’s limited showing of pretext, particularly evidence regarding disparate
treatment, cannot support a finding of discrimination on behalf of Saldivar. The Secretary’s case
rests almost exclusively upon Saldivar’s testimony. While I find Saldivar to be a credible witness,
the record is simply devoid of other testimonial or physical evidence substantiating Saldivar’s
claims. I also find Melendez’s testimony to be credible. The two men rarely deviated in their
recitation of the facts, but instead disagree on how to interpret those facts. The weight of the
evidence in this case tilts in favor of the interpretation advanced by Melendez and Grimes Rock.
The mine operator has established a reasonable nondiscriminatory rationale for firing
Saldivar. His performance issues are well documented in the discipline forms, as well as in
testimony from his coworkers and supervisors. Grimes Rock has introduced photographs and other
documentation showing the property damage incurred by Saldivar, and the company has also
elicited testimony from several mine employees attesting to Saldivar’s bad attitude at work. As for
attendance, Saldivar admitted to a certain amount of tardiness, and his supervisors all testified to
additional attendance issues. Given the testimony in the record, I find the attendance issue to be
pretextual, thrown into the mix to support the allegation that Saldivar was terminated due to his
performance. However, the other bases raised by Grimes Rock may have played a part in the
firing. The record supports a conclusion that Saldivar was fired for legitimate reasons.
By comparison, the Secretary’s case is limited. In many instances, the Secretary’s claim of
discrimination relies upon uncorroborated witness testimony instead of tangible documentary
evidence.5 For example, there is little, if any, evidence beyond Saldivar’s own testimony that
demonstrates Grimes Rock’s hostility toward his protected activity.
4

This includes the Secretary’s argument regarding the paucity of other miners who were
terminated for performance issues. See Sec’y Br. at 16. Melendez testified that he did fire an
accountant for poor work performance, see tr. 379, and the Secretary—who bears the burden of
proof in this case—failed to identify any similarly situated employees whose performance issues
did not lead to discipline.
5

The Secretary argues that it lacks documentary evidence in part because Grimes Rock
withheld preoperational inspection sheets documenting Saldivar’s complaints. In his brief, the
Secretary asserts that “[a]s a sanction for [Grimes Rock’s] spoliation of highly relevant evidence,
the Court should infer that the missing reports reflected Mr. Saldivar’s protected activity of
complaining about safety issues.” Sec’y Br. at 21. However, I credited Saldivar’s testimony in that
regard, so there is no need to grant that inference. I accepted it in part due to the operator’s
continued resistance to cooperate in the case and to provide relevant documents to the Secretary
as requested. The mine operator’s behavior throughout the case, toward the Court and toward the
Secretary’s counsel is clearly animus, but not necessarily against Saldivar.

44 FMSHRC Page 485

I accept the Secretary’s view that Grimes Rock, through its owner, tried to influence
Saldivar’s subsequent employer by relating that Saldivar had filed a discrimination complaint
against Grimes Rock and by warning that he may do the same thing to the new employer. However,
that is not enough to establish animus. The Secretary also characterizes as hostile the issuance of
the five disciplinary writeups, but those disciplinary actions are more likely attributable to
Saldivar’s poor performance at work. The Respondent has offered documentation and testimony
supporting the allegations put forth in those discipline forms. In contrast, the Secretary offers very
little evidence demonstrating that those writeups are marked by hostility or pretext.
Finally, the Secretary argues that “Grimes [Rock] should not be able to violate the Mine
Act by failing to provide the required training and then blame Mr. Saldivar” when his inadequate
training led to accidents or property damage. Sec’y Br. at 16. The Secretary’s point is well taken.
The fault for equipment damage should not be laid upon an untrained miner, and the Secretary
alleges that Grimes Rock consistently neglected to provide its miners with the task training
mandated by law. Based on my review of the record, the Secretary is likely correct. Unfortunately
for the Secretary, that is not enough to negate the evidence supporting the operator’s reasons for
termination. Ultimately, the Secretary has failed to adequately refute the mine’s legitimate
nondiscriminatory rationale for firing Saldivar.
This case is a close call. I recognize that the Complainant is at a disadvantage because “it
is the employer who is in the best position to prove what [it] would have done,” Pasula, 2
FMSHRC at 2800, but the Secretary must still satisfy his burden to show by a preponderance of
the evidence that discrimination was a but-for cause of Saldivar’s termination. The evidence
offered by the Secretary in this case does not satisfy that burden. I find that Saldivar was terminated
for both protected activity and poor performance; however, the protected activity was not a butfor cause of his firing.
In conclusion, I find that the Secretary has demonstrated a prima facie case of
discrimination but has failed to adequately establish that the proffered reasons for terminating
Saldivar were pretext. The Secretary did not show by a preponderance of the evidence that
Saldivar’s protected activity was a but-for cause of his termination. Instead, the weight of the
evidence suggests that Grimes Rock would have terminated Saldivar for legitimate reasons even
in the absence of his complaints. Therefore, I find that the Secretary has not met the required
burden of proof pursuant to section 105(c) of the Mine Act. Because the Secretary has not met his
burden in this case, I need not reach the question of remedy.
III. ORDER
Accordingly, it is ORDERED that the complaint of discrimination brought by the
Secretary of Labor on behalf of Alvaro Saldivar is hereby DISMISSED. The outstanding motions

44 FMSHRC Page 486

filed by the Respondent in this case are summarily DENIED. The Order of Temporary Economic
Reinstatement in the related case is terminated.

/s/ Margaret A. Miller
Margaret A. Miller
Administrative Law Judge

Distribution: (Electronic and Certified Mail)
Karla Malagon, U.S. Department of Labor, Office of the Solicitor, 350 S. Figueroa Street, Suite
370, Los Angeles, CA 90071, malagon.karla@dol.gov
Jessica M. Flores, U.S. Department of Labor, Office of the Solicitor, 350 S. Figueroa Street,
Suite 370, Los Angeles, CA 90071, Flores.Jessica@dol.gov
Peter Goldenring, Pachowicz & Goldenring PLC, 6050 Seahawk Street, Ventura, CA 93003,
peter@pglaw.law
Mark R. Pachowicz, Pachowicz & Goldenring PLC, 6050 Seahawk Street, Ventura, CA 93003,
mark@pglaw.law
Alvaro Saldivar, 1241 Lookout Drive, Oxnard, CA 93035, saldivarwelding@icloud.com

44 FMSHRC Page 487

ADMINISTRATIVE LAW JUDGE ORDERS

44 FMSHRC Page 488

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
721 19th STREET, SUITE 443
DENVER, CO 80202-2536
303-844-3577 / FAX 303-844-5268

June 16, 2022
SECRETARY OF LABOR,
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
on behalf of MOSES ORTIZ,
Applicant

APPLICATION FOR TEMPORARY
REINSTATEMENT

v.

DISCRIMINATION PROCEEDING

MARIO SINACOLA & SONS
EXCAVATING, INC. AND ITS
SUCCESSORS,
Respondent

Docket No. CENT 2021-0184-DM
MSHA Case No. SC-MD-2021-06

Docket No. CENT 2022-0028-DM
MSHA Case No. SC-MD-2021-06
Midlothian Quarry and Plant
Mine ID: 41-00071

ORDER GRANTING THE SECRETARY’S MOTION TO ENFORCE ORDER
DIRECTING TEMPORARY REINSTATEMENT OF MOSES ORTIZ &
ORDER DENYING RESPONDENT’S MOTION FOR DISMISSAL AND SANCTIONS
FOR PERJURY
Before: Judge Manning
These matters are before me on an application for temporary reinstatement1 and a
complaint of discrimination filed by the Secretary of Labor (“Secretary”) on behalf of Moses
Ortiz pursuant to section 105(c)(2) of the Federal Mine Safety and Health Act of 1977 (“Mine
Act”), 30 U.S.C. § 815(c)(2), against Mario Sinacola & Sons Excavating, Inc. and its successors
(“Sinacola”).

1

On August 24, 2021, this court issued a Decision Approving Settlement Agreement and
Order of Temporary Economic Reinstatement (“TR Order”). In lieu of physically reinstating
Ortiz to his former position at Sinacola, the TR Order made clear the parties jointly agreed Ortiz
would be temporarily economically reinstated. Under the terms of the Settlement Agreement
submitted by the parties and approved by the court, Respondent agreed to pay the difference
between Ortiz’s previous rate of pay at Sinacola and the lesser amount he was earning in a new
job held at the time the parties filed the settlement agreement. The TR Order incorporated other
terms of the economic reinstatement, as well as rights and responsibilities of the parties, and
ordered the parties to comply with such. Notably, the Settlement Agreement explicitly stated it
was to “remain in effect until a ‘final order’ of the Commission is entered regarding Ortiz’s
underlying discrimination complaint.” Because the TR Order was not a final disposition of the
application for temporary reinstatement, I retained jurisdiction over the case. 29 C.F.R. §
2700.45(e)(4).

44 FMSHRC Page 489

On May 5, 2022, the Secretary filed a Motion to Enforce Order Directing Temporary
Reinstatement of Moses Ortiz (“Sec’y Mot.”) in which he argued that Sinacola had failed
tocomply with the TR Order. On May 12, Respondent filed a response to the Secretary’s motion
and its own Requests for Dismissal and Sanctions for Perjury (“Resp. Mot.”). Subsequently, on
May 24, the Secretary filed a reply to Respondents Request for Dismissal and Sanctions for
Perjury. (“Sec’y Reply”).2
SUMMARY OF THE PARTIES’ ARGUMENTS
The Secretary, in his motion, asserts that Respondent “failed to comply with the [TR
Order] . . . to temporarily economically reinstate Moses Ortiz by failing to make payments for
three (3) pay periods to date.” Sec’y Mot. 1. Accordingly, the Secretary moves the court to
enforce its own order and require Sinacola to “pay the amount owed for any missed payments
and continue to make the agreed payments to Mr. Ortiz until a final order is issued in the merits
case.” Id. at 2.
Respondent, in its response and request, moves the court to dismiss the underlying
discrimination case and sanction Ortiz for material perjury and fraud on the Commission. Resp.
Mot. 1. According to Respondent, Ortiz confessed during a deposition that his case is based on
retaliation for prior criminal convictions and not on retaliation for safety complaints. Further,
Ortiz made his only safety complaint to MSHA after he was terminated3 and he cannot name
anyone at Sinacola who has been fired for reporting safety concerns. Finally, Respondent argues
that Ortiz failed to disclose three serious felony convictions on his 2010 job application and that
Respondent would not have hired Ortiz had it known the truth. Consequently, Respondent,
citing the “after-acquired evidence” doctrine and the Supreme Court’s decision in McKennon v.
Nashville Banner Publishing Company, 513 U.S. 352 (1995), argues that Sinacola “cannot be
forced to pay wages to an ex-employee who would never have been hired in the first place had
he told the truth, nor can Ortiz be economically reinstated as the Motion to Enforce asks.”4
Resp. Mot. 3-4.
The Secretary, in his reply, argues that the “after-acquired evidence” doctrine is not
applicable to the temporary reinstatement case. While the doctrine “can limit damages awarded
and will generally render reinstatement and front pay inappropriate[,]” the Court in McKennon
2

The Secretary’s motion was filed in the temporary reinstatement docket, i.e., CENT
2021-0184-DM. Respondent filed its response to the Secretary’s motion in the underlying
discrimination docket, i.e., CENT 2022-0028-DM. Because Respondent also requests that the
discrimination case be dismissed and sanctions be imposed, I accepted the filing in both the
temporary reinstatement docket and the discrimination docket. Accordingly, both the temporary
reinstatement case and discrimination case are captioned on this order.
3

Respondent’s response focuses on two alleged safety complaints. First, a safety
complaint made to MSHA regarding a supervisor allegedly not wearing a seatbelt. Second, a
safety complaint made to someone not with MSHA regarding a hernia.
4

Respondent also argues Ortiz perjured himself during his deposition when he
mischaracterized his felony convictions as minor misunderstandings.

44 FMSHRC Page 490

was addressing permanent reinstatement as a remedy after a determination on the merits was
made, not temporary reinstatement, as is at issue here.5 Moreover, the Secretary, citing
McKennon, asserts that even if after-acquired evidence can be considered, Respondent has failed
to put forth sufficient evidence of wrongdoing of such severity that Ortiz in fact would have been
terminated on those grounds alone. Sec’y Reply 3. The Fifth Circuit Court of Appeals has held
that the pertinent inquiry is whether the employee would have been fired upon discovery of the
wrongdoing, not whether the individual would have been hired in the first instance. Here, the
only evidence Respondent submitted is an affidavit from its Vice President of Human Resources
that Sinacola would not have hired Ortiz.6
The Secretary further asserts that Ortiz’s discrimination complaint was not frivolously
brought and that Ortiz’s protected activity need not have occurred in the form of a complaint to
MSHA. According to the Secretary, Ortiz made numerous safety complaints to Respondent and,
immediately before being terminated, told a member of mine management that “he could have
contacted MSHA regarding his concerns ‘a long time ago.’” Sec’y Reply. 5. The Commission
has long recognized that making a complaint to management and asserting that one may exercise
their right to contact MSHA are both protected activities under the Mine Act.7 Based on the
MSHA investigator’s findings regarding protected activity, the fact that termination was an
adverse action under the Act and, given that some of these events occurred within a single
conversation, there clearly was a nexus. When the Secretary finds that a miner’s discrimination
complaint is not frivolously brought, the Mine Act requires the Commission to order the
immediate reinstatement of the miner pending final order on the complaint.
Additionally, the Secretary argues Respondent continues to harass and retaliate against
Ortiz. The after-acquired evidence doctrine is well established. Respondent failed to meet its
burden under the doctrine but nevertheless attempted to bring the convictions before the court to
prejudice Ortiz. Sec’y Reply. 7. Further, Respondent “habitually refused to comply with the
. . . [TR Order], having missed payments on at least 10 occasions since the Order was entered.”
Sec’y Reply 7. Furthermore, despite alleging that Ortiz perpetrated a fraud on the court and
perjured himself, Respondent presented no evidence of the type of egregious conduct necessary
to establish fraud and failed to present evidence of any testimony under oath that Ortiz
contradicted during his deposition. Sec’y Reply 8.

5

The Secretary cites the decision of my colleague, Judge Simonton, for the proposition
that after-acquired evidence is irrelevant and inadmissible in a temporary reinstatement
proceeding. Sec’y v. Small Mine Dev., 2020 WL 8180380, at *2 (December 18, 2020).
6

The Secretary asserts it is clear Respondent would not have terminated Ortiz based on
the convictions or any information omitted from Ortiz’s employment application because
Respondent had prior knowledge of that information but did not terminate Ortiz until after he
lodged a safety complaint and stated he could contact MSHA.
7

The Secretary acknowledges that the friction between Ortiz and his supervisor likely
began when the supervisor became aware of Ortiz’s criminal record in 2014 or 2015. However,
the Secretary asserts that this history does not form the basis of the suit.

44 FMSHRC Page 491

Given the above arguments, the Secretary avers there is no evidence the temporary
reinstatement claim was frivolously brought. Accordingly, the Secretary asks the court to
enforce the temporary economic reinstatement order of August 24, 2021, and require
Respondent, in an expedited manner, to pay the amount owed for any missed payments and
continue making those payments until a final order is issued in the merits case. Finally, the
Secretary asks that Respondent’s response and request be stricken from the record given that it
fails to come close to meeting the burden of proving perjury or fraud on the court, and only
serves to further harass and retaliate against Ortiz.
DISCUSSION AND ANALYSIS
Both the temporary reinstatement proceeding, and the discrimination proceeding are
captioned in this order. It is critical that the parties recognize the difference between these two
proceedings. While the scope of the discrimination proceeding is broad and addresses the merits
of the complaint of discrimination, the scope of the temporary reinstatement proceeding was, and
is, narrow and limited to a determination whether the discrimination complaint was frivolously
brought. See Sec'y of Labor on behalf of Price v. Jim Walter Res., Inc., 9 FMSHRC 1305, 1306
(Aug. 1987), aff'd, 920 F.2d 738 (11th Cir. 1990) (“JWR”). Moreover, unlike in a discrimination
proceeding on the merits, in a temporary reinstatement proceeding a judge “may not resolve
credibility disputes or make rulings on credibility.” Sec’y of Labor on behalf of Saldivar v.
Grimes Rock, Inc., 43 FMSHRC 299, 301 (June 2021) (“Saldivar”).
Although a hearing was not held on the application for temporary reinstatement,8 the
record supports that Ortiz’s complaint was not frivolously brought. The application for
8

Rather than go to hearing on the application for temporary reinstatement, the parties
jointly entered into a settlement agreement in which Ortiz, in lieu of actual reinstatement, was
“economically reinstated.” The Commission addressed economic reinstatement agreements in
Sec’y of Labor on behalf of Gray v. North Fork Coal Corp. 33 FMSHRC 589 (Mar. 2011)
(“Gray”), and stated as follows:
[The operator] confuses the legal principles that apply to back pay
awards if and when the miner succeeds in his discrimination
complaint on the merits, with the legal principles governing the
wholly separate temporary reinstatement proceeding.
...
[T]he purpose of temporary reinstatement is to put the miner back
to work as soon as possible so that he or she can resume earning a
living while the discrimination case is heard. . . . The temporary
reinstatement provisions contemplate that the miner will provide
the operator labor in return for wages and benefits. The issue of
back pay usually does not arise since the miner is not compensated
for the earlier period of time between termination and the judge's
order temporarily reinstating him or her. . . . Conversely, if the
operator chooses to pay the miner while foregoing the miner's
(continued…)

44 FMSHRC Page 492

temporary reinstatement, the special investigator’s sworn declaration, and the Secretary’s
discrimination complaint allege that in February and April of 2021 Ortiz made safety complaints
and asserted to mine management his right to contact MSHA with safety concerns.9 Notably,
each of those filings allege Ortiz was terminated immediately after asserting his right to contact
MSHA to mine management.10 The Commission has held that termination eight days after an
operator gains knowledge of a protected activity can establish a motivational nexus for purposes
of determining whether a complaint of discrimination is frivolously brought. A&K Earth
Movers, Inc., 22 FMSHRC 323, 325-326 (Mar. 2000). Here, there is evidence that possibly only
seconds or minutes elapsed between the time Ortiz asserted his right to contact MSHA and his

8

(…continued)
labor, there is no right for the operator to seek reimbursement from
the miner should the miner not eventually prevail on his or her
discrimination claim.
Consequently, we reject the notion that the considerations which
shape back pay award amounts, also apply, as a matter of law, to
the economic reinstatement order before us. Unlike back pay
awards, Commission judges do not decide the terms of economic
reinstatement agreements. The agreement which formed the basis
of the judge's order was arrived at after negotiations between the
parties. Moreover, we are cognizant of the fact that it was North
Fork's decision to offer economic reinstatement in lieu of actual
reinstatement that gave rise to the retroactive pay relief that North
Fork now seeks to challenge.

Gray at 592-593. (Internal citations omitted).
9

While Respondent does not explicitly argue that only complaints to MSHA can serve as
protected activity, the Secretary’s reply directly addresses that argument and correctly states that
protected activity can include, among other things, complaints to mine management and
assertions by a miner that they may exercise their right to contact MSHA. See e.g., Saldivar 43
FMSHRC 299, 307 (Safety complaints made to the operator are protected activity), Sec’y of
Labor on behalf of Coffee v. Txoma Mining, LLC, 40 FMSHRC 615, 625 (Mar. 2018) (ALJ).
10

The Secretary correctly points out that Ortiz, as a lay person, need only have a “mere
belief” that he has been discriminated against, and need not know what specifically constitutes
protected activity in order to trigger the Secretary’s investigation into the complaint in order to
fully develop the possible claim of discrimination. Sec’y Reply 6 (quoting Hopkins County Coal,
LLC, 38 FMSHRC 1317 (June 2016). Here, the Secretary’s investigation revealed at least two
instances of potential protected activity by Ortiz, i.e., reporting the seatbelt issue to mine
management and informing management that he could contact MSHA with his concerns.

44 FMSHRC Page 493

termination. Given the temporal proximity of the alleged protected activity and adverse action, a
nexus appears to exist that supports a determination that the complaint was not frivolous.11
I find Respondent’s argument regarding after-acquired evidence unavailing and
inapplicable in the context of temporary reinstatement proceedings. Both parties cite the
Supreme Court’s decision in McKennon v. Nashville Banner Publishing Company, 513 U.S. 352
(1995). In McKennon, unlike here, the Court was addressing the impact of the after-acquired
evidence doctrine on remedies available after a determination on the merits of a discrimination
complaint. There the Court found that although certain remedies, such as full reinstatement and
front pay, may not be available to a discriminatee based on after-acquired evidence of
wrongdoing by the individual, such evidence is not a complete bar to recovery. Here, there has
been no hearing on the merits of the discrimination complaint and this court has issued only an
order of temporary economic reinstatement based upon the parties’ jointly submitted Settlement
Agreement. Given the unique, limited nature of temporary reinstatement proceedings, the Mine
Act’s direction that miners be immediately reinstated pending final order on the complaint, 30
U.S.C. § 815(c)(2), and the parties’ joint agreement to economically reinstate Ortiz pending final
order on the complaint, I agree that any after-acquired evidence of wrongdoing “is irrelevant and
inadmissible at this temporary reinstatement stage.” Sec’y of Labor v. Small Mine Dev., 2020
WL 8180380, at *2.12 Sinacola has presented insufficient evidence or legal argument to merit
overturning the August 24, 2021, Decision Approving Settlement Agreement and Order of
Temporary Economic Reinstatement.
With regard to Respondent’s motion to dismiss the discrimination proceeding, I find its
arguments unavailing. Respondent’s motion would require the court to prematurely weigh
evidence and make credibility findings. The parties are currently engaged in discovery and
preparing for hearing. This order is not the appropriate time or place for the court to weigh
evidence on whether Sinacola discriminated against Ortiz. Rather, during and after the August 2
hearing, the court will weigh the evidence, make findings of fact and determine whether Ortiz
was discriminated against and, if so, what the appropriate remedy may be.
As stated above, Respondent maintains that Ortiz was discharged when it learned that he
had previously been convicted of serious felonies and that Ortiz agreed with this conclusion
during his April 8, 2022, deposition. I note that there appears to be a serious dispute of material
fact between the parties regarding when Respondent became aware of Ortiz’s criminal record.
11

The “not frivolously brought” standard reflects a Congressional intent that “employers
should bear a proportionately greater burden of the risk of an erroneous decision in a temporary
reinstatement proceeding.” JWR, 920 F.2d at 748, n.11.
12

Although Respondent’s argument involving the after-acquired evidence doctrine fails
in the context of the temporary reinstatement proceeding, Respondent is free to reassert that
argument and present evidence at the hearing on the merits after the Secretary has been given an
opportunity to establish a prima facie case. I note that the Fifth Circuit has held that “the
pertinent inquiry . . . is whether the employee would have been fired upon discovery of the
wrongdoing, not whether he would have been hired in the first instance.” Shattuck v. Kinetic
Concepts, Inc., 49 F.3d 1106, 1108 (5th Cir. 1995).

44 FMSHRC Page 494

Although Respondent asserts it would not have hired Ortiz had it known of his criminal record, it
is unclear when Respondent became aware of that record. The Secretary asserts Respondent had
prior knowledge of the criminal record, yet Ortiz was not terminated when management first
became aware of the convictions. This dispute of material fact is an issue that must be addressed
at the hearing on the merits. If Respondent had prior knowledge of the criminal record but failed
to act on that knowledge, one could argue that a later termination allegedly based on that
knowledge is pretextual. See JWR, 12 FMSHRC 1521, 1534 (Aug. 1990) (“pretext may be
found … where the asserted justification is weak, implausible, or out of line with the operator's
normal business practices.”); see also Reeves v. Sanderson Plumbing Prod., Inc., 530 U.S. 133,
148 (2000) (“a plaintiff's prima facie case combined with sufficient evidence to find that the
employer's asserted justification is false, may permit the trier of fact to conclude that the
employer unlawfully discriminated.”)
Finally, I find that Respondent’s arguments regarding perjury and fraud on the court lack
merit. I agree with the Secretary’s analysis and find that Respondent has failed to point to
anything which could meet the high burden of proving a fraud on the court, i.e., an
“unconscionable plan or scheme which is designed to improperly influence the court in its
decision.” First Nat’l Bank of Louisville, 96 F.3d 1554, 1573 (5th Cir. 1996). Further, although
Respondent may take issue with Ortiz’s failure to disclose these convictions on his application
for employment, Ortiz appears to have been candid about the existence of his criminal record
when asked about it, under oath, at his deposition. In addition, Ortiz claims that Respondent
knew of at least one of his convictions for about six years prior to his termination. Based on the
record developed in these cases to date, I find that it has not been established that Ortiz
perpetrated fraud on the court.
ORDER
The Secretary’s Motion to Enforce Order Directing Temporary Reinstatement of Moses
Ortiz is GRANTED. Respondent is ORDERED comply with all terms of parties’ settlement
agreement in the temporary reinstatement case that was approved by this court by order dated
August 24, 2021. Specifically, Respondent is ORDERED to pay Ortiz the money owed for
payments under the agreement that were missed as set forth by the Secretary. Such payment
shall be made as quickly as possible, but by no later than June 24, 2022. Further, Respondent is
ORDERED to continue making payments under the terms of the settlement agreement as

44 FMSHRC Page 495

ordered by this court until such time that a final order is issued in the discrimination case on the
merits. Respondent’s Requests for Dismissal and Sanctions for Perjury is DENIED.13

/s/ Richard W. Manning
Richard W. Manning
Administrative Law Judge

Distribution ( First Class Mail & email):
Lacee Caitlyn Eakins, U.S. Department of Labor, Office of the Solicitor, 525 Griffin Street, Suite
501, Dallas, TX 75202 (eakins.lacee.c@dol.gov)
Harold Jones, Polsinelli, PC, 2950 N. Harwood Street, Suite 2100, Dallas, Texas 75201
(hdjones@polsinelli.com)

13

The Secretary, in his reply, requested that Respondent’s response be stricken from the
record. The Secretary, in making this request, appears concerned that Ortiz will be prejudiced if
the convictions are before the court. Given that I sit as the finder of fact in this matter, the risk of
prejudice due to the existence of the convictions in the record is minimal at most. Accordingly, I
decline to strike the Respondent’s response from the record.

44 FMSHRC Page 496

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
721 19th ST., SUITE 443
DENVER, CO 80202-2500
OFFICE: (303) 844-5266 / FAX: (303) 844-5268

June 17, 2022
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
on behalf of ALVARO SALDIVAR,
Complainant,
v.

APPLICATION FOR
TEMPORARY REINSTATEMENT
Docket No. WEST 2021-0178
Mine: Grimes Rock, Inc.
Mine ID: 04-05432

GRIMES ROCK, INC.,
Respondent.
ORDER GRANTING SECRETARY’S MOTION TO ENFORCE
This case is before me upon an application for temporary reinstatement filed pursuant to
section 105(c)(2) of the Federal Mine Safety and Health Act of 1977, 30 U.S.C. § 801 et seq.
(“Mine Act”), and 29 C.F.R. § 2700.45 et seq. The Secretary of Labor filed the application on
behalf of Alvaro Saldivar seeking his reinstatement as a lube and water truck/equipment operator
at the Grimes Rock mine pending the final disposition of Saldivar’s discrimination complaint.
A hearing was held on May 11, 2021, and one week later this Court issued a Decision and
Order of Reinstatement (“Reinstatement Order”) wherein Grimes Rock was ordered to reinstate
Saldivar. Grimes Rock appealed under Procedural Rule 45(f), and the Commission affirmed the
Reinstatement Order on June 11, 2021. While the appeal was pending, the parties independently
agreed for Saldivar to be economically reinstated in lieu of actual reinstatement. The Court
approved the agreement in its Decision Approving Settlement and Order of Temporary Economic
Reinstatement (“Economic Reinstatement Order”) issued on May 28, 2021.
Since the issuance of those orders, the Respondent has filed numerous motions in an effort
to terminate or pause its payment obligations. Most recently, the Respondent has filed a Renewed
Motion to Toll and Terminate Economic Temporary Reinstatement Order in which it argues that
its obligation should be suspended altogether due to Saldivar’s changed circumstances following
the hearing in this case. As explained in the Court’s January 7, 2022 Order Denying Respondent’s
Motion to Toll Economic Reinstatement, the pertinent case law does not support the Respondent’s
contention. Therefore, its payment obligations will not be suspended on the bases set forth in the
motion.
Meanwhile, the Secretary has submitted a related filing, a Motion to Enforce Court
Ordered Settlement Agreement. The Secretary alleges that Grimes Rock is skirting its obligation
to make Saldivar whole pending disposition of his discrimination case. The settlement agreement
reached by the parties provided that Saldivar would receive the amount of his wages at Grimes
Rock minus the amount he was making at his then-employer Wayne J. Sand & Gravel Inc. The
agreement was silent as to what would happen if he moved on from that position, and the

44 FMSHRC Page 497

Respondent continued paying the diminished amount even after Saldivar left Wayne J. Sand &
Gravel Inc. and was unemployed.
The purpose of temporary reinstatement, as codified in the Mine Act, is “to put the miner
back to work as soon as possible so that he or she can resume earning a living while the
discrimination case is heard.” North Fork Coal Corp., 33 FMSHRC 589, 592 (Mar. 2011). The
Reinstatement Order in this case was issued to accomplish this goal for Saldivar. The later
Economic Reinstatement Order simply “described how the parties proposed to implement relief
ordered by the judge pursuant to the Mine Act.” Id. Accordingly, I cannot “ignore that statute in
determining the construction, application, and effect” of the Economic Reinstatement Order and
the agreement between the parties incorporated within it. Id.
The Economic Reinstatement Order was issued in the shadow of the initial Reinstatement
Order, which mandated full and total reinstatement for Saldivar at his previous rate of pay. I
approved the parties’ settlement agreement insofar as it adequately made Saldivar whole while
his discrimination case was pending. Ambiguity in the agreement must be interpreted to further
the goal of the Mine Act and of the original Reinstatement Order. Obligations under the Economic
Reinstatement Order can change when circumstances change, as evidenced by the tolling of the
operator’s obligation upon Saldivar’s unavailability. See Order Granting Motion to Toll
Temporary Reinstatement (April 19, 2022).
Accordingly, I find that the Respondent is obligated to pay Saldivar the full amount
ordered in the original Reinstatement Order offset by his pay from other employers for the period
elapsed between May 18, 2021 and June 17, 2022, minus any periods of unavailability. The
Secretary has agreed in his motion that those periods of unavailability include August 6 through
November 14, 2021 and March 30 through May 17, 2022. Grimes Rock is not responsible for
compensating Saldivar while he was unavailable during those periods of time. The company has
argued in many repetitious filings that it is not responsible to pay Saldivar during his times of
unavailability, and the Secretary has agreed to that assertion. In his motion seeking pay for
Saldivar, the Secretary lists, in detail, the times Saldivar was available or unavailable for work,
as well as the times that Saldivar mitigated the amount owed with alternative employment. Grimes
Rock responded to the Secretary’s motion with some information about payments made to
Saldivar, but did not supply any facts to dispute the times and amounts set forth by the Secretary.
Hence, there are no facts in the record that contradict Saldivar’s availability to work for all times
outside of the two above-listed periods of unavailability. If the Respondent had any factual
information refuting the Secretary’s calculations of economic reinstatement, it has had ample time
to supply those facts. Grimes Rock files incessant motions, often duplicative and irrelevant, but
nonetheless has had every opportunity to supply facts instead of conjecture in its constant filings.
Grimes Rock claims that it should be entitled to a hearing on the issue of missed pay,
asserting that it has the right to question whether Saldivar has been looking for work. Here again,
Grimes Rock misunderstands the nature of temporary reinstatement. Instead of barraging the
Court with countless “renewed” motions, the Respondent should take the time to understand the
law, and to allow the Court time to address the important and underlying issue of discrimination.
Every minute spent reading and digesting these tedious motions only sets back the time the Court

44 FMSHRC Page 498

has to issue a final decision in this case. Accordingly, the Respondent’s motions to terminate the
temporary reinstatement and its motion for a hearing are hereby denied.
WHEREFORE, the Secretary’s Motion to Enforce Court Ordered Settlement Agreement
is GRANTED. The Respondent is ORDERED to pay Saldivar the full wages as ordered in the
Reinstatement Order during the periods of his availability to work between May 18, 2021 and
June 17, 2022, offset by his wages earned from alternative employment during that period. The
Respondent shall pay $9,723.081 that is past due for the period before May 17, 2022, and is further
obligated to pay a gross total of $2,810.862 for the period between May 17 and June 17, 2022.
Future payment obligations under the Economic Reinstatement Order are hereby
TERMINATED as of this date. The Respondent’s renewed motion is DENIED.

/s/ Margaret A. Miller
Margaret A. Miller
Administrative Law Judge

1

The Secretary does not allege nonpayment before November 8, 2021. Calculations are
based on the table below. Information in the table comes from both parties’ submissions in this
case. The difference between the final amounts owed here and in the Secretary’s motion is
accounted for by the April 1 check, as included in the Respondent’s response.
Pay Period
Amount Due
Begins With
11/8/2021
$ 1,583.26
11/22/2021
$ 3,166.53
12/6/2021
$ 3,166.53
12/20/2021
$ 3,166.53
1/3/2022
$ 3,166.53
1/17/2022
$ 3,166.53
1/31/2022
$ 1,250.66*
2/14/2022
$ 3,166.53
2/28/2022
$ 2,616.53*
3/14/2022
$ 3,166.53
3/28/2022
$
633.31
TOTAL
$ 28,249.47
* Periods of mitigation.

Amount Paid

Amount Owed

$ 1,068.39
$ 2,136.78
$ 2,136.78
$ 2,136.78
$ 2,136.78
$ 2,136.78
$ 1,250.66
$ 1,250.66
$ 2,136.78
$ 2,136.00
$ 0.00
$ 18,526.39

$ 514.87
$ 1,029.75
$ 1,029.75
$ 1,029.75
$ 1,029.75
$ 1,029.75
$ 0.00
$ 1,915.87
$ 479.75
$ 1,030.53
$ 633.31
$ 9,723.08

2

This figure was calculated by subtracting the wages from Saldivar’s new employment
(prorated for 22 workdays) from his previous wages from Grimes Rock (prorated for 23 days of
availability).

44 FMSHRC Page 499

Distribution: (Electronic Mail and Certified Mail)
Karla Malagon, U.S. Department of Labor, Office of the Solicitor, 350 S. Figueroa Street, Suite
370, Los Angeles, CA 90071, malagon.karla@dol.gov
Jessica M. Flores, U.S. Department of Labor, Office of the Solicitor, 350 S. Figueroa Street,
Suite 370, Los Angeles, CA 90071, Flores.Jessica@dol.gov
Peter Goldenring, Pachowicz & Goldenring PLC, 6050 Seahawk Street, Ventura, CA 93003,
peter@pglaw.law
Mark R. Pachowicz, Pachowicz & Goldenring PLC, 6050 Seahawk Street, Ventura, CA 93003,
mark@pglaw.law
Alvaro Saldivar, 1241 Lookout Drive, Oxnard, CA 93035, saldivarwelding@icloud.com

44 FMSHRC Page 500

FEDERAL MINE SAFETY AND HEALTH REVIEW COMMISSION
OFFICE OF ADMINISTRATIVE LAW JUDGES
1331 PENNSYLVANIA AVENUE, NW, SUITE 520N
WASHINGTON, DC 20004-1710
TELEPHONE: 202-434-9933 / FAX 202-434-9949

June 22, 2022
SECRETARY OF LABOR
MINE SAFETY AND HEALTH
ADMINISTRATION (MSHA),
Petitioner

CIVIL PENALTY PROCEEDING(S)
Docket No. KENT 2022-0024
A.C. No. 15-19015-546383

v.
Mine: E4-2

PERRY COUNTY RESOURCES,
Respondent

ORDER
Before the Court is the Secretary’s Motion to Approve Settlement of the citations and
order involved in this matter. The parties move to modify one of the citations, as stated below.
The penalty would be reduced accordingly, from the original assessed amount of $1,470.00 to
$1,204.00.
Citation/Order
No.

Originally
Proposed
Assessment
$302.00

9282163
$336.00
9282162
$530.00
9282123

Settlement
Amount

Modification

KENT 2022-0024
$302.00
Admitted violation of 30
C.F.R.§75.380(d)(1) involving primary
escapeway on 1 West Mains
No modification, paid as assessed
$336.00
Admitted violation of 30
C.F.R.§75.202(a), also involving primary
escapeway on 1 West Mains
No modification, paid as assessed but
104(b) order issued and not in the record
$264.00
Modified to “Low” negligence, 50%
penalty reduction
Yet another escapeway related violation,
this time involving the secondary
escapeway – directional lifeline not
maintained

44 FMSHRC Page 501

$302.00

$302.00

$1,470.00

$1,204.00

9282125
Total

Admitted violation of 30 C.F.R. §75.1722
moving machine part tailpiece guard not
maintained
No modification, paid as assessed
18% Total Penalty Reduction

The Court reviewed the Motion and the draft Order submitted by the Secretary. Upon
doing so, a problem was revealed. The record for this docket is not complete because the official
record for Citation No. 9282162 is missing the documents regarding a section 104(b) order
issued in connection with that citation. The Secretary may not elect to hide official documents in
connection with Mine Act enforcement actions from public view.
Before addressing the missing section 104(b) order, it is necessary to step back and
examine the underlying section 104(a) citation. Citing a violation of 30 C.F.R. §75.202(a), that
standard, titled “Protection from falls of roof, face and ribs,” requires that “[t]he roof, face and
ribs of areas where persons work or travel shall be supported or otherwise controlled to protect
persons from hazards related to falls of the roof, face or ribs and coal or rock bursts.” 30 C.F.R.
§75.202(a).
The MSHA inspector issued the Citation, No. 9282162, on October 25, 2021, and
informed under the condition or practice section that “[t]he roof bolt plates are missing, due to
rusting, on several roof bolts along the primary escapeway entry on the 1 West Mains. The
missing plates extend from crosscut #5 to crosscut #22 in various locations. This condition
exposes miners to hazards of roof fall dangers. Draw rock has fallen into the roadway in these
locations. The weekly examiner travels this area one time a week.” (emphasis added).
In his evaluation, the Inspector marked the injury as reasonably likely to occur, resulting
in lost workdays or restricted duty. Accordingly, he listed the violation as “significant and
substantial.” The negligence was marked as “moderate.” Though originally the inspector marked
the termination of the violation to be due the next day, October 26th, thereafter the operator
requested additional time to abate the violation for “spot bolt[ing] the roof in the cited location,”
with the delay needed to “get[] the bolt machine to the area.” The inspector granted the
additional time, with the new termination date of October 29, 2021 by 3 p.m.
The record does not reveal whether the extended termination date was met, though one
may presume it was not, because Exhibit A for this docket reveals that a section 104(b) order
was issued. It is that information which is missing from the record and about which the Secretary
has refused to supply it. The Court requested that the Secretary supply the missing documents
related to the section 104(b) order. The Secretary’s non-attorney representative, a conference and
litigation representative, (“CLR”), Gary W. Oliver, refused to supply the missing documentation.
In an email, Mr. Oliver stated “[t]he (b) order requested is not related to the single violation
modified in this settlement, Citation No. 9282123. The underlying violation to the (b) order,
Citation No. 9282162 has been affirmed and as reflected to the Exhibit A, the good faith
abatement discount was not given. Therefore there is no compromise of penalty for Citation No.
9282162 requiring the court’s approval pursuant to Section 110(k). The Secretary requests an

44 FMSHRC Page 502

order approving or denying the motion to approve settlement as filed.” E-mail from Gary W.
Oliver, CLR, MSHA (May 31, 2022).
The Court responded that it did not see the matter as the CLR did, informing that “each
citation/order, being part of the docket, is within [the Court’s] authority to conduct an informed
review. [The Court added] that it doesn’t speak well of MSHA to hide information under cover
of a settlement. As [the Court] told [the CLR] in an earlier email today, the order is part of the
public record. It should have been in the official record, yet it is not there. If [the CLR] do[es]
not want the order to see the light of day, [the Court] think[s] that is an unwise course of action
as the representative charged with protecting the safety and health of miners. As former Supreme
Court Justice Louis Brandeis stated: ‘sunlight is said to be the best of disinfectants.’
If you refuse to comply, [the Court] will have no choice but to file a FOIA request and in [the
Court’s] ruling on the motion to approve settlement [it would have] to take note of the agency’s
unwillingness to provide public record information for this admitted violation.” June 14, 2022
email from the Court to the parties.
Thereafter, on June 13, Emily Toler Scott, an attorney for the Secretary, entered her
appearance.1
DISCUSSION
The Court does not believe that the fact a violation is paid in full, with no modifications
made to the issuing inspector’s evaluation, is the end of the matter. The principle behind this
view is very basic, in carrying out its review responsibilities under 30 U.S.C. §820(k), the Court
is obligated to be fully informed about the circumstances surrounding the issuance of a citation
or an order. Citation No. 9282162 is part of this docket, but the documentary record concerning
this admitted violation is incomplete. This is because a section 104(b) order was issued by the
inspector in connection with that Citation, No. 9282162. The Secretary may not decide to
selectively secrete such information from the Court, the public and especially from the miners it
is charged to protect. From this Court’s perspective, such a stance is inimical to the spirit of the
Mine Act.
A Section 104(b) order is an important feature of the Mine Act. Section 104(b) of the
Mine Act states:
If, upon any follow-up inspection of a coal or other mine, an authorized
representative of the Secretary finds (1) that a violation described in a citation
issued pursuant to subsection (a) has not been totally abated within the period of
time as originally fixed therein … and (2) that the period of time for abatement
should not be further extended, he shall determine the extent of the area affected by
the violation and shall promptly issue an order requiring the operator of such mine
or his agent to immediately cause all persons, except those persons referred to in
subsection (c), to be withdrawn from, and to be prohibited from entering, such area
1

On behalf of the Secretary, on June 13, 2022, Attorney Toler Scott filed a Supplemental
Motion to Approve Settlement or Motion to Certify for Interlocutory Review. That motion will
be addressed in a separate order.

44 FMSHRC Page 503

until an authorized representative of the Secretary determines that such violation
has been abated.
30 U.S.C. § 814(b).
As the Commission has noted, such orders have significance in their own right. It has
observed that:
First of all, section 105(a), by its terms, does not distinguish between the different
types of orders that can be issued under section 104. Absent any language in the
statute suggesting that the Secretary cannot propose a penalty in connection with a
section 104(b) order, we will not interpret the phrase “order under section 104” in
section 105(a) to exclude section 104(b) orders.
Secondly, contrary to her claim, the Secretary may indeed assess a separate
penalty for the failure to abate a violation. Section 105(b)(1)(A) of the Mine Act
provides in pertinent part:
If the Secretary has reason to believe that an operator has failed to correct a
violation for which a citation has been issued within the period permitted for its
correction, the Secretary shall notify the operator by certified mail of such failure
and of the penalty proposed to be assessed under section 110(b) by reason of such
failure and that the operator has 30 days within which to notify the Secretary that
he wishes to contest the Secretary’s notification of the proposed assessment of
penalty…. 30 U.S.C. § 815(b)(1)(A). Consequently, section 110(b) of the Act and
MSHA’s regulations authorize the Secretary to assess steep daily penalties. See 30
U.S.C. § 820(b); 30 C.F.R. § 100.5(c) (“Any operator who fails to correct a
violation for which a citation has been issued under section 104(a) of the Mine
Act within the period permitted for its correction may be assessed a civil penalty
of not more than $6,500 for each day during which such failure or violation
continues.”).
Moreover, the fact that a withdrawal order has been issued increases the
likelihood that such a penalty will be assessed. The legislative history of the Mine
Act states that under section 105(b)(1)(A), like under section 105(a):
[T]he Secretary is to similarly notify operators and miners’ representatives
when he believes that an operator has failed to abate a violation within the
specified abatement period. In most cases, a failure to abate closure order will
have been issued pursuant to Section [104(b)]. The notice of proposed penalty to
operators in such cases shall state that a [104(b)] order has been issued and the
penalty provided by Section [110(b)] of the Act shall also be proposed. This
penalty shall be proposed in addition to the penalty for the underlying violation
required by Section [110(a)] of the Act. S. Rep. No. 95-181, at 34-35 (1977),
reprinted in Senate Subcomm. on Labor, Comm. on Human Res., Legislative
History of the Federal Mine Safety and Health Act of 1977, at 622-23 (1978).
In addition, even if no separate penalty for failure to abate a violation is assessed,
the failure to abate allegation upon which a section 104(b) withdrawal order rests,

44 FMSHRC Page 504

if established, increases the amount of the penalty that is ultimately assessed for
the underlying violation. As Judge Zielinski recognized in his first decision, ‘the
demonstrated good faith of the person charged in attempting to achieve rapid
compliance after notification of a violation is one of the factors that the
Commission must consider in fixing the amount of a civil penalty.’ 28 FMSHRC
at 413 (quoting section 110(i) of the Mine Act, 30 U.S.C. § 820(i)). Thus, the
sanction for a failure to abate is not only a withdrawal order, but, likely, a higher
penalty when the Secretary eventually assesses a penalty for the original violative
condition that allegedly was not abated in a timely fashion. See NAACO Mining
Co., 9 FMSHRC 1541, 1545 (Sept. 1987) (‘Under sections 104(b) and 110(b), if
the operator does not correct the violation within the prescribed period, the more
severe sanction of a withdrawal order is required, and a greater civil penalty is
assessed.’).
UMWA v. Maple Creek Mining, 29 FMSHRC 583, 592-594 (July 2007) (emphases added).
Per the above decision, the Commission recognized the independent importance of
104(b) orders may be the subject of a penalty in their own right, citing section 104(b)(1)(A).2 The
legislative history, as also cited by the Commission, makes this plain: “[t]he notice of proposed
penalty to operators in such cases shall state that a [104(b)] order has been issued and the
penalty provided by Section [110(b)] of the Act shall also be proposed. This penalty shall be
proposed in addition to the penalty for the underlying violation required by Section [110(a)] of
the Act.” Id. at 593. (emphases added).
Though no additional reasons are needed to require disclosure of the (b) order in this
matter, the record does not reveal if the Secretary met his obligation to notify the miners’
representatives when, as here, he believed that an operator has failed to abate a violation within
the specified abatement period.
This Court is well aware that its review of settlements is presently cabined within the
terms of the Commission’s decisions in The American Coal Co., 40 FMSHRC 983 (Aug. 2018)
(“AmCoal”) and Rockwell Mining, LLC, 40 FMSHRC 994 (Aug. 2018) and that under those
decisions the Court’s review role has become statistically perfunctory.3 However, there is still an
obligation and duty to examine each citation and order within a submitted docket, even if the
citation is not contested and paid as originally assessed. The responsibility to ensure that there is
2

In that connection, as noted above, the Commission observed that in circumstances of
such failures, the Secretary is to notify the operator of such failure and of the penalty proposed to
be assessed under section 110(b) by reason of such failure. Under such circumstances the
Secretary may assess steep, daily, penalties. Those penalties may now be up to $8,101.00 per
day. 30 C.F.R. Part 100.5(c) (2021).
3

As Commission Chairman Arthur Traynor and Commissioner Mary Lu Jordan have
noted, judges applying this precedent are able to approve 99.96% of settlement motions
submitted for their review. See AmCoal I, 38 FMSHRC at 1977 n.7 (noting that in a five-year
period from approximately 2011 to 2016, Commission Judges approved 38,501 settlements and
denied only 17); Hopedale Mining, 42 FMSHRC 589, 604, n.2 (Aug. 2020) (Commissioners
Jordan and Traynor, dissenting).

44 FMSHRC Page 505

a complete record is separate and apart from, and not mutually exclusive to, the review of
violations that have settled, whether such settlements are for the full amount proposed or some
lesser amount.4
Frankly, the Court is at a loss to understand why the Secretary of Labor is not in full
support of providing the full record of the enforcement actions taken in connection with an
admitted 104(a) citation. In this matter that involves hiding the inspector’s issuance of a 104(b)
order in connection with that citation. The apparent decision to secrete such information from the
Court, the public and especially from the miners it is charged to protect is perplexing and at odds
with the admonition from several federal courts invoking Justice Louis D. Brandeis’ remark that
“Sunlight is said to be the best of disinfectants.” See, for example, Argus v. U.S. Dept
Agriculture, 740 F.3d 1172 (8th Cir. 2014), wherein Argus invoked the federal law meant to
bring disclosure sunlight to the government bureaucracy, in its request to see spending
information from the U.S. Department of Agriculture under the Freedom of Information Act, 5
U.S.C. § 552. To the same effect as the Secretary has done here, the Department of Agriculture,
with little explanation, refused disclosure. Reversing the lower court’s determination that the
information sought was exempt from disclosure, the Eighth Circuit took note of Justice Louis D.
Brandeis’ remark about the disinfecting benefit of sunlight. Id. at 1173, citing Other People’s
Money 92 (1914).
For these reasons, the Court ORDERS the Secretary to disclose all documents pertaining
to the issuance of the section 104(b) order associated with Citation No. 9282162.

/s/ William B. Moran
William B. Moran
Administrative Law Judge
Distribution:
Emily Toler Scott, Esq., Acting Counsel for Appellate Litigation, U.S. Department of Labor
Office of the Solicitor, Division of Mine Safety & Health, 201 12th Street South, Suite 401
Arlington, VA 22202, scott.emily.t@dol.gov
Gary W. Oliver, Conference & Litigation Representative, U.S. Department of Labor, MSHA
3837 S. US Hwy 25E, Barbourville, KY 40906, oliver.gary@dol.gov
Gregory Q. Jensen, Perry County Resources, LLC, P.O. Box 606 Fishers, IN 46038,
GQJ@AmericanResourcesCorp.com

4

The 104(b) Order, presently hidden from the record, is of additional concern because
five minutes after issuing Citation 9282162, the inspector issued another Citation, No. 9282163,
citing a separate safety hazard in the same escapeway.

44 FMSHRC Page 506

